    Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 1 of 248 PageID #:33410




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

    CITY OF CHICAGO, a municipal corporation,

                    Plaintiff,

          v.                                                Case No. 14-cv-04361

    PURDUE PHARMA L.P., et al.,                             Honorable Jorge L. Alonso

                    Defendants.                             Magistrate Judge Young B. Kim




                                    JOINT STATUS REPORT

         Pursuant to this Court’s Order dated October 11, 2020 (Dkt. No. 852), Plaintiff City of

Chicago (“the City”) and Defendants1 (collectively, the “Parties”) hereby file this Joint Status

Report (i) identifying their unresolved document production disputes that remain after the Court-

ordered meet and confer; (ii) attaching the relevant discovery requests and responses as exhibits

hereto; and (iii) identifying the names of those attorneys who will be addressing the Court during

the status hearing on December 14, 2020. The Parties agree that negotiations and discussions

regarding the parties’ productions are ongoing and will be raised with the Court as appropriate.




1
  For purposes of this Joint Status Report, the “Defendants” include Teva Pharmaceuticals USA, Inc.
(“Teva”); Cephalon Inc. (“Cephalon”); Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-
Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc., and Janssen Pharmaceutica Inc. n/k/a
Janssen Pharmaceuticals, Inc. (“Janssen”); Endo Health Solutions Inc. and Endo Pharmaceuticals Inc.
(“Endo”); Allergan plc f/k/a Actavis plc and Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson
Pharmaceuticals, Inc. (“Allergan”); and Watson Laboratories, Inc., n/k/a Actavis Laboratories UT, Inc.,
Actavis LLC, and Actavis Pharma, Inc., f/k/a Watson Pharma, Inc. (“Actavis”).

US 168971952
    Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 2 of 248 PageID #:33411




         CITY OF CHICAGO’S DOCUMENT REQUESTS TO DEFENDANTS

         A.     Janssen Defendants’ Responses and Production

                1. Janssen’s Failure to Produce Documents from Key Custodians

         On October 9, 2020, after the parties had conferred regarding Janssen’s deficient

interrogatory responses, Janssen served its Amended Responses and Objections to Plaintiff’s

Third Set of Interrogatories.2 Among other changes, Janssen’s “Amended Response to

Interrogatory No. 4” identified five individuals with knowledge of Janssen’s lobbying efforts.

Three of the five individuals worked in Janssen’s “State Government Affairs” department and

possessed state-specific responsibilities, and Janssen has agreed to collect, review and produce

their documents.3 The remaining two individuals—Carla Cartwright and Bruce Colligen—are

purported “national-level” employees who possess relevant, discoverable information concerning

lobbying and other efforts on the national level, yet Janssen refuses to produce their documents.

         Although scant, the information in Janssen’s interrogatory response confirms that Ms.

Cartwright and Mr. Colligen are custodians relevant to this action. Janssen’s response confirms

that Carla Cartwright is the “Former Director, Federal Affairs,” who “may have knowledge

related to Defendants’ federal advocacy efforts.”4 Similarly, Bruce Colligen is the “Executive

Director, Health Policy, Government Affairs & Policy” and Janssen confirms that he “may have

knowledge relating to Defendants’ Government Affairs department.”5




2
  Copy attached as Exhibit 1.
3
  That production was described in the parties’ Agreed Motion for Extension of Time to Complete
Production of Certain Documents (Dkt. 876), and has not yet been completed.
4
  Exh. 1 at 20.
5
  Id. at 21.
                                                  2
US 168971952
    Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 3 of 248 PageID #:33412




          Defendants, including Janssen, intend to cast blame on the Federal Government for the

opioid crisis. Janssen’s Sixteenth Affirmative Defense, for example, asserts that the “acts or

omissions of parties or third parties” including “governmental entities” absolve it from liability.6

Janssen cannot simultaneously claim that the federal or state governments’ actions or inactions

caused the opioid epidemic while denying the City discovery from the very individuals whose

responsibilities involved influencing the federal or state governments’ efforts. Just as Defendants

have sought (and continue to seek) expansive discovery from City custodians, Janssen should be

required to produce the files of every employee whose documents are relevant to defenses they

have asserted in this case.

          These two individuals are in a unique position in this litigation. Janssen did not produce

either employee’s files during the “Track 1” proceedings in Cleveland. Yet Janssen designated

both employees as testimonial designees pursuant to Rule 30(b)(6) during those prior

proceedings. That testimony reveals their connection to this litigation.

          Ms. Cartwright testified during her 30(b)(6) deposition that she “did lobbying on issues

related to opioids generally” and that she was a registered lobbyist for Defendant Johnson &

Johnson.7 Mr. Colligen’s resume was marked as an exhibit to his 30(b)(6) deposition transcript

and confirms that his relevant responsibilities included:

          •    “Develop[ing] policy positions for” numerous topics, including “marketing
               practices;”
          •    “Evaluat[ing] legislative/regulatory initiatives and recommend[ing] strategic direction
               to State Government Affairs field directors;” and




6
    Dkt. 776 at p. 554.
7
    Exh. 2 (Cartwright Tr.) at 18-20.
                                                    3
US 168971952
    Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 4 of 248 PageID #:33413




          •    “Develop[ing] talking points, prepar[ing] comments policy for state government
               affairs lobbyists.”8
          “[T]he selection of custodians is more than a mathematical count. The selection of

custodians must be designed to respond fully to document requests and to produce responsive,

nonduplicative documents during the relevant period.” Kleen Prods. LLC v. Packaging Corp. of

Am., 2012 WL 4498465, at *15 (N.D. Ill. Sep. 28, 2012). Janssen identified both of these

individuals in its interrogatory response as possessing relevant knowledge. Yet Janssen refuses to

produce the files of these two employees (and potentially more) with responsibilities that bear

directly on their affirmative defenses. There is no rule limiting discovery in this proceeding to

city- or even state-level activities. Regardless, Janssen has not identified another custodian who

engaged in federal-level lobbying; certainly there is not another individual listed in Janssen’s

interrogatory response. The City is entitled to discovery relevant to its claims.

          Janssen’s Response:

          There is no basis for the City to seek additional Janssen lobbying custodians. As the

party requesting additional discovery, the City bears the burden of demonstrating the relevance

of these custodians’ documents. See Lightsquared Inc. v. Deere & Co., 2015 WL 8675377, at *5

(S.D.N.Y. Dec. 10, 2015) (“[A] party seeking to compel another party to search the files of

additional custodians bears the burden of establishing the relevance of the documents it seeks

from those custodians.”). Here, the crux of the City’s claims against Janssen rely on allegations

regarding Janssen’s marketing practices and its suspicious order monitoring (“SOM”) program.

See e.g., 5AC ¶¶ 15, 227. The only references to lobbying in the Fifth Amended Complaint

pertain to a Purdue lobbyist’s involvement with the American Pain Foundation (“AFP”) (id. ¶



8
    Exh. 3 (Colligen Ex. 4).
                                                  4
US 168971952
 Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 5 of 248 PageID #:33414




625); vague references to APF’s “grassroots lobbying” against unspecified “legislative

initiatives” (id. ¶ 217); and alleged lobbying of the DEA by other pharmaceutical manufacturers

as part of the Healthcare Distribution Alliance (id. ¶ 716). There are no allegations relating to

Janssen’s lobbying of federal or state governments and agencies.

        To the extent Janssen’s lobbying efforts have any relevance to this case—which relates to

marketing and SOM practices in the City of Chicago—it would only be with respect to Janssen’s

lobbying of government officials in the State of Illinois. To that end, Janssen has agreed to

produce the files of three custodians who were directly responsible for overseeing Janssen’s

lobbying efforts in Illinois, specifically: two Directors of State Government Affairs, Greg Aronin

and Tricia Kinley, and a Senior Director of State Government Affairs, Dennis Majeskie. The

two additional custodians the City requests, Bruce Colligen and Carla Cartwright, have both

served in national roles with limited, if any, direct involvement in state lobbying in Illinois. As

the City acknowledges, the City also has access to the transcripts of both Mr. Colligen’s and Ms.

Cartwright’s depositions in the MDL.

        Recognizing that its own allegations provide no basis to seek these custodians’ files, the

City instead argues that these custodians’ documents may be relevant to Janssen’s defenses.

Specifically, the City refers to Janssen’s Sixteenth Affirmative Defense, which asserts that the

City’s claims against J&J and Janssen are barred to the extent they rely on or implicate unlawful

acts or omissions of various third parties, including, among others, “government entities.” Dkt.

776, at 549 (Janssen’s Answer to Fifth Amended Complaint). The City claims that Janssen must

produce documents from individuals whose responsibilities included “influencing” these

“government entities.” However, Ms. Cartwright has had almost no involvement lobbying

government entities regarding opioids and, to the extent Mr. Colligen has had any involvement in

                                                 5
US 168971952
 Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 6 of 248 PageID #:33415




opioids-related lobbying, his documents will be largely redundant of the lobbying custodians

Janssen has already agreed to produce.

         Carla Cartwright has been an employee of Janssen from 2012 to the present. Exh. 2, Tr.

of Jan. 17, 2019 Deposition of C. Cartwright in In re: Nat’l Prescription Opiate Litig. (MDL No.

2804), at 13:5. For the vast majority of her tenure, Ms. Cartwright has served as Director of

Global Regulatory Policy, a position that does not involve lobbying state governments. In this

capacity, Ms. Cartwright has “primarily focused on . . . [Janssen’s] oncology business and . . .

matters relating to USFDA regulatory issues.” Id. at 16:23-17:4. From 2016 to 2018, Ms.

Cartwright served as Director of Federal Affairs. In this capacity, she lobbied the federal

government on issues related to Janssen’s “immunology and oncology business and on matters

relating to FDA.” Id. at 18:9-17. At no point did Ms. Cartwright have any responsibilities

related to any Janssen opioid medication, nor did she ever lobby state governments on any issue

or the federal government on issues related specifically to Janssen opioid medications. Id. 17:5-

15. Rather, the only opioid-related legislation Ms. Cartwright lobbied on behalf of was the

federal Maternal Opioid Treatment, Health, Education, and Recovery Act, which provided care

for mothers and infants suffering from neonatal abstinence syndrome. Id. at 19:8-18. The City

has made no allegations related to this act. As such, it is highly unlikely that Ms. Cartwright

possesses any documents relevant to this litigation—let alone documents of sufficient utility to

justify the burden of collecting and reviewing Ms. Cartwright’s custodial file. See U.S. ex rel.

McBride v. Halliburton Co., 272 F.R.D. 235, 240-41 (D.D.C. 2011) (“All discovery, even if

otherwise permitted by the Federal Rules of Civil Procedure because it is likely to yield relevant

evidence, is subject to the court's obligation to balance its utility against its cost.”).



                                                    6
US 168971952
 Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 7 of 248 PageID #:33416




        Similarly, Bruce Colligen has served as Executive Director of State and Health Policy for

Janssen since 2001. See Exh. 3, Ex. 4 to Jan. 22, 2019 Deposition of B. Colligen in In re: Nat’l

Prescription Opiate Litig. (MDL No. 2804). In this capacity, Mr. Colligen is responsible for

developing policy positions on medical research, marketing practices, and health information

technology, among other topics, for Janssen and identifying legislative and regulatory healthcare

initiatives to further those positions. Id. Mr. Colligen is not directly involved in Janssen’s

federal or state lobbying efforts. Id. Instead, he consults with Janssen’s lobbyists regarding

health care policy and provides high-level strategic insight. See Exh. 3, Tr. of Jan. 22, 2019

Deposition of B. Colligen in In re: Nat’l Prescription Opiate Litig. (MDL No. 2804), at 74:21-24

(“I typically allow [lobbyists] to contact me if they have questions related to policy.”). As such,

Mr. Colligen did not lobby state government officials in Illinois. And, to the extent Janssen’s

Illinois lobbying team consulted with Mr. Colligen, those communications will be largely, if not

entirely, redundant of documents in the three custodial files Janssen is already producing from

Illinois-focused lobbyists in its State Government Affairs department.

        Under similar circumstances, the City has argued that the Court should not require parties

to produce additional custodians where they have “already agreed to produce documents from

others covering the same subject area, and those individuals would be cumulative.” Dkt. 832

(Pl.’s Opp. to Defs.’ Mot. to Compel Further Custodians, Search Terms, and Non-Custodial

Sources), at 5. And the Court declined to compel production of additional City custodians under

those circumstances because they were “cumulative” of other custodial files the City would

produce. See also Dkt. 841 (Order Granting in Part and Denying in Part Defs.’ Mot. to Compel

Further Custodians, Search Terms, and Non-Custodial Sources), at 3. Yet, the City makes no

showing that Ms. Cartwright or Mr. Colligen possess any non-cumulative, relevant documents.

                                                 7
US 168971952
    Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 8 of 248 PageID #:33417




Instead, notwithstanding that the files of any Janssen lobbying custodians have marginal

relevance at best, the City demands that Janssen produce additional lobbying custodian files

before it has even assessed the sufficiency of the files Janssen has already agreed to produce. As

the City’s own authority recognizes, determining the “utility of the proposed [additional

custodians]” is difficult where, as here, the moving party has not completed a “review [of] the

huge quantity of information … from the existing custodians.” Kleen Products LLC v.

Packaging Corp. of Am., 2012 WL 4498465, at *14 (N.D. Ill. Sept. 28, 2012).9 Indeed, the City

has not even commenced that review—pursuant to the Parties’ agreement (see Dkt. 877), Janssen

will produce the custodial files of its 3 Illinois-focused lobbying custodians on or before

December 11, 2020.

         Given Ms. Cartwright’s and Mr. Colligen’s limited involvement with lobbying efforts in

Illinois, it would be unduly burdensome for the Court to require Janssen to produce these

additional custodial files. That is particularly so given the burden Janssen has already incurred in

producing over 750,000 documents from the custodial files of 64 national-level custodians in the

MDL and 11 Chicago-specific sales force members in this case, and in preparing its forthcoming

production of 3 Illinois-focused lobbying custodians. The Court should deny the City’s request

that Janssen produce Ms. Cartwright’s and Mr. Colligen’s custodial files.



9
  See also, e.g., Nevro Corp. v. Boston Sci. Corp., 2017 U.S. Dist. LEXIS 96727, at *9-10 (N.D. Cal. June
22, 2017) (declining to compel additional custodians because moving party did “not explain how
information from additional custodians would not be duplicative, and more importantly, how it would be
proportionate to the needs of the case”; explaining that “[i]f, after reviewing emails produced by these
seven custodians Nevro believes it still lacks relevant information …, the parties may meet and confer to
discuss increasing the number of custodians” and other issues); Hannah v. Wal-Mart Stores, Inc., 2014
U.S. Dist. LEXIS 2971, at *18-19 (D. Conn. Jan. 10, 2014) (“[T]he information sought by plaintiffs may
in fact be produced by the searches ordered for the other custodians’ ESI. Nevertheless, plaintiffs may
make an application to the Court for a search of Mr. Golembewski’s ESI if after a review of the
documents produced and the depositions of the custodians, the plaintiffs can make a showing that other
relevant and responsive documents exist.”).
                                                   8
US 168971952
 Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 9 of 248 PageID #:33418




                      2. Janssen’s Marketing to Formularies (Request for Production No. 5)

           The City’s Request No. 5 requires Janssen to produce “Documents and Communications

concerning Marketing conducted by You or on Your behalf to Formularies, including placement

of Your Opioids on Formularies covering Chicago, and all Documents and Communications

conveying any changes to formulary status to Chicago Healthcare Providers …”10 The term

“Formularies” includes entities, such as Prescription Benefit Managers, who maintain lists of

prescription medications that will and will not be covered by insurance. Janssen’s response to

Request No. 5 does not include an agreement to produce responsive materials, but rather an offer

to meet-and-confer.

           Defendants have sought expansive discovery concerning the City’s reimbursement of

opioids. This Court has decided that “how the City treats and how it views opioid prescriptions

issued to its own employees after it filed its complaint in June 2014 may be relevant to its current

claims against Defendants” and ordered discovery from certain custodians on that basis.11 As

noted in previous motions, the City largely delegates the selection of appropriate drugs to its

third party insurance vendors. The extent to which Janssen marketed its opioids to those vendors

is just as relevant as any inquiry into the City’s practices.

           During a discussion on November 30, 2020, Janssen’s counsel agreed to confirm whether

its existing custodians covered this information. The City has not received any response, and

Janssen has not amended its response to this document request to confirm that it is producing

such information.




10
     Ex. 4 at 17.
11
     Dkt. 841 at 2.
                                                   9
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 10 of 248 PageID #:33419




        Janssen’s Response:

        The City’s request that Janssen designate additional custodians with documents and

communications regarding Janssen’s marketing to formularies is both untimely and outside the

scope of this litigation. Janssen provided the City with an initial list of Chicago-specific

custodians nearly nine months ago, on March 30, 2020 (see Exh. 5, Mar. 30, 2020 Ltr. from S.

Baglin), and the parties met and conferred extensively regarding those custodians earlier this

year (see, e.g., Exh. 6, Apr. 10, 2020 Email from D. Ackerman). At no point did the City request

additional custodians with documents related to Janssen’s marketing to formularies. Likewise,

the City has had access to Janssen’s entire production in the Federal MDL for years, and yet the

first time that the City raised its request for these additional documents was in a letter on

November 20, 2020—after the November 12, 2020 deadline for completion of document

productions.12 Exh. 7, Nov. 20, 2020 Ltr. from D. Ackerman. The City has thus had ample time

to request documents regarding marketing to formularies, but has waited until document

productions are nearly complete to make its belated request for these documents.

        Moreover, the City’s claims do not turn on Defendants’ marketing to formularies. To the

contrary, the City “expressly disclaims” recovery for the costs of prescription opioids paid for by

the City’s health and workers’ compensation plans in its complaint. See Fifth Am. Compl. ¶

837. The Fifth Amended Complaint also contains no references to prescription benefits

managers and just a single reference to formularies—and that reference relates to how doctors,

not pharmaceutical manufacturers, communicate with formularies. See id. ¶ 828 (alleging that a




12
  The Court granted the parties a brief extension of the November 12, 2020 deadline for completion of
document productions, to December 11, 2020, for a limited set of documents that are not at issue here.
See Dkt. 877.
                                                   10
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 11 of 248 PageID #:33420




“study found that doctor meetings with sales representatives are related to changes in both

prescribing practices and requests by physicians to add the drugs to hospitals’ formularies”).

The documents the City requests are thus not relevant to its claims.

           Nevertheless, Janssen has already produced documents responsive to the City’s Request

for Production No. 5. Specifically, during a meet and confer call on November 30, 2020,

Janssen informed the City that it has already produced documents and communications

“conveying any changes to formulary status to Chicago Healthcare Providers” in the files of the

Chicago-area sales force members Janssen designated as custodians. And Janssen is continuing

to investigate whether documents concerning marketing to formularies have similarly been

produced in the files of its sales force members. Accordingly, the parties are continuing to meet

and confer regarding this request and may be able to reach a resolution.

                    3. Janssen’s Refusal to Produce Information Regarding Diversion of Its
                       Tramadol Products (RFP No. 7 & 8)
           The City’s Request for Production No. 7 requires Janssen to produce “[a]ll Documents

referencing, relating, or concerning Diversion of Opioids into or out of Chicago, or affecting

Chicago, including records of all calls to security hotlines or intranet reports and all completed

reports of concern or suspected Diversion reporting forms and reviews of Chicago Health Care

Providers’ or pharmacies’ data.”13 Request No. 8 requires the production of “Documents

concerning each Order in Chicago that You investigated, flagged, blocked, held or reported for

suspicious actual or potential Diversion.”14 Janssen has agreed to produce responsive documents

concerning some, but not all, of its opioid products in response to these requests. In particular,




13
     Ex. 4 at 19.
14
     Ex. 4 at 20.
                                                 11
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 12 of 248 PageID #:33421




Janssen limits its response only to “Duragesic, Nucynta, or Nucynta ER,” excluding its Schedule

IV tramadol products, Ultram, Ultram ER and Ultracet.

        The DEA classified Janssen’s tramadol products as Schedule IV narcotics effective

August 2014. Although “[t]ramadol was approved for marketing in the United States as a non-

controlled analgesic . . . soon after its approval there have been reports of diversion and abuse of

tramadol.”15 Because Janssen’s tramadol products are Schedule IV narcotics, Janssen is required

to maintain effective controls against diversion of those products, as with its Schedule II opioids.

        The City seeks discovery into potential diversion of Janssen’s tramadol drugs in Chicago

and Janssen’s monitoring and reporting of suspicious orders. That discovery may very well

reveal that Janssen failed to report suspicious orders or otherwise failed to prevent diversion of

its products. This request is not unique. In January 2020, the court overseeing the consolidated

Texas opioid litigation ordered Janssen to produce materials concerning the same tramadol

products.16

        Janssen’s claim that tramadol products are outside the scope of this litigation is

misplaced. The portions of the complaint addressing Defendants’ failure to maintain effective

controls against diversion do not discuss specific drugs but rather refer only generally to

“opioids.” For example, the City alleges that the harm caused by Defendants’ marketing

misconduct was “compounded” by Defendants “facilitating the supply of far more opioids than

could have been justified by a legitimate market.”17 Similarly, the City alleges that “Defendants




15
   “Tramadol,” Drug Enforcement Administration, Diversion Control Division, Drug & Chemical
Evaluation Section (March 2020), available at:
https://www.deadiversion.usdoj.gov/drug_chem_info/tramadol.pdf.
16
   Ex. 8 (Texas Order).
17
   Dkt. 727 at ¶ 669 (emphasis added).
                                                 12
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 13 of 248 PageID #:33422




have a duty, and are expected, to be vigilant in deciding whether a prospective customer can be

trusted to deliver opioids only for lawful purposes.”18 These allegations are not limited to

Schedule II narcotics, and Janssen should be required to produce information concerning all of

its opioid products.

          Janssen’s Response:

          The City requests that the Court order Janssen to produce discovery regarding diversion

of its tramadol opioid products, namely, Ultram, Ultram ER, and Ultracet. Yet the City provided

no notice to Janssen that it intended to raise this issue in this report, let alone that it would seek a

ruling from Your Honor ordering production of this discovery. To the contrary, the parties have

met and conferred on this issue only once, on November 30, 2020, and the City represented then

that it would consider Janssen’s position and follow-up at a later date. The City never followed

up. Instead, two days after the December 2, 2020 deadline to meet and confer expired, the City

provided Janssen with its position statement demanding discovery regarding tramadol products.

As such, the City’s demand is both unripe and improperly raised for resolution before Your

Honor and should be denied on that basis alone.

          To the extent the Court considers the substance of the City’s demand, the Court should

still reject the demand for several reasons.

          First, Janssen’s tramadol products are not at issue in this case and have not been for over

six years. The City’s original complaint, filed in 2014, expressly named five Janssen-

manufactured opioid products: Duragesic, Nucynta, Nucynta ER, Ultracet, and Ultram. Dkt. 4,

Compl. ¶ 27.19 In August 2014, Janssen moved to dismiss the City’s complaint arguing, among



18
     Dkt. 727 at ¶ 681 (emphasis added).
19
     None of the six complaints the City has filed has contained any allegations regarding Ultram ER.
                                                      13
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 14 of 248 PageID #:33423




other things, that the City failed to adequately allege any claims based on Janssen’s marketing of

Ultram and Ultracet. Dkt. 124, Def.’s J&J and Janssen’s Mot. to Dismiss Pl’s Compl. at 6-9.

Rather than oppose Janssen’s motion, the City amended its complaint and removed all references

to Ultram and Ultracet. See Dkt. 164, First Am. Compl. Since then, the City has amended its

complaint four more times, most recently on February 19, 2020, at no point reintroducing

allegations regarding Ultram or Ultracet. See Dkt. 715, Fifth Am. Compl. Nor does the

operative complaint (or any of the previous four complaints) contain more than passing

references to tramadol. In fact, the City’s nearly 1,000-paragraph operative complaint makes just

two references to tramadol—and neither reference relates to diversion of Janssen opioid

products.20 Having specifically forgone claims based on Ultram and Ultracet, and having

removed all references to these products and nearly all references to tramadol from its complaint,

the City cannot now six years later attempt to reintroduce these products into the litigation.

          Moreover, Janssen’s tramadol products are fundamentally different than the opioid

products at issue in this litigation. The City’s complaint focuses almost exclusively on Schedule

II opioids,21 classified by the DEA as “drugs with a high potential for abuse, with use potentially

leading to severe psychological or physical dependence,”22 such as OxyContin, that have

spawned nationwide litigation over the opioid abuse crisis. By contrast, Janssen’s tramadol



20
  See Fifth Am. Compl. ¶ 97 (referencing a “systematic review” of medical studies that found “poor
evidence of long-term efficacy for morphine, tramadol, and oxycodone” for treatment of non-cancer
pain); id. ¶ 874 (allegations regarding a “recovering addict in Chicago” who was prescribed tramadol by a
pain specialist).
21
  The Fifth Amended Complaint references just one Schedule III opioid, Butrans, manufactured by
Purdue. See Fifth Am. Compl. ¶ 34. With respect to the Defendants who remain in this case, the Fifth
Amended Complaint refers exclusively to Schedule II opioids. See id. ¶¶ 37-73.
22
     See 21 U.S.C. § 812(b)(2).

                                                   14
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 15 of 248 PageID #:33424




products are low-potency opioid medications that were not scheduled by the DEA until 2014,

and even then were scheduled as Schedule IV substances. Such substances have a “low potential

for abuse relative to the drugs or other substances in schedule III” and “may lead to limited

physical dependence or psychological dependence relative to the drugs or other substances in

schedule III.”23 As unscheduled medications through 2014, Janssen’s tramadol medications

were subject to different marketing standards, prescribing regulations, monitoring standards, and

record-keeping requirements.24

           As the Special Master presiding over discovery in the Federal MDL recognized, “low-

potency products” like Janssen’s tramadol medications “are at best barely relevant to plaintiffs’

claims and the burden of production exceeds its likely benefit.”25 Exh. 9, MDL Discovery

Ruling No. 2 at 3. Because “substances in Schedule II (such as hydromorphone, oxycodone,

fentanyl, and morphine) . . . are at the alleged root of the ‘opioid crisis,’” the Special Master

denied discovery into a Schedule III medication—Tylenol with Codeine—finding it “clearly

peripheral to plaintiffs’ claims.” Id. Janssen’s Schedule IV tramadol medications are even less




23
     See id. § 812(b)(5).
24
   See, e.g., 21 C.F.R. § 1306.03 (requiring that prescriptions for controlled substances “may be issued
only by an individual practitioner” who is registered with the DEA or exempt from such registration); id.
§ 1311.100 (imposing conditions on the use of electronic prescriptions for controlled substances); id. §
1301.74 (requiring registrants to “design and operate a system to disclose to the registrant suspicious
orders of controlled substances”); id. § 1310.03 (requiring that “[e]ach regulated person who engages in a
regulated transaction involving [controlled substances or tableting machines] shall keep a record of the
transaction as specified by § 1310.04 and file reports as specified by § 1310.05”).
25
  The MDL Track One Plaintiff’s claims, like the City’s, were also premised on both a marketing theory
and suspicious order monitoring theory. See, e.g., City of Cleveland v. Purdue Pharma, No. 18-OP-
45132, Second Am. Compl. (Dkt. No. 508), ¶ 1 (“Plaintiff asserts two categories of claims: (1) claims
against the pharmaceutical manufacturers of prescription opioid drugs that engaged in a massive false
marketing campaign . . . and (2) claims against manufacturer and distributor entities in the supply chain
that . . . refus[ed] to monitor and restrict the improper distribution of those drugs.”).
                                                    15
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 16 of 248 PageID #:33425




prone to abuse and addiction, and the Special Master accordingly denied discovery into them as

well. Id. This Court should do the same.

        The City ignores the Special Master’s ruling in the MDL and instead refers to a Texas

state court decision ordering Janssen to produce discovery regarding tramadol products. That

order has no bearing on this litigation. In particular, unlike the City, the plaintiff in the Texas

litigation specifically raised allegations in its complaint regarding Janssen’s tramadol products—

a fact on which the Texas court based its ruling. See Exh. 10, Jan. 10, 2020 Tr. of Hearing,

Master Case Texas Opioid Litig. at 68:20-23 (“The Court: If [plaintiffs] say [this case is] about

Tramadol, how is it that [defendants] can say it is not?”) (referring to the fact that plaintiffs in the

Texas litigation specifically raised allegations regarding Janssen’s tramadol products); see also

id. at 76:15-18 (“The Court: What caused the Federal MDL to not expand their scope in the

Schedule 4 drugs? [Counsel for plaintiffs]: They didn’t mention Ultram and Ultracet in that. We

did. That’s it.”). By contrast, here, the City deliberately chose not to pursue claims regarding

Ultram and Ultracet and has purged its complaint of all references to those products.

        Second, the City’s request for tramadol discovery is beyond untimely. For years, Janssen

has made clear to the City that it does not intend to produce discovery regarding tramadol

products. In responding to the City’s First Set of Requests for Production, on March 24, 2017,

Janssen specifically objected to the City’s definition of “opioids,” noting that “the Complaint

references only three Janssen-manufactured opioids: Duragesic, Nucynta, and Nucynta ER” and

that “Defendants will limit any productions to documents relating to those three referenced

opioid drugs.” Janssen’s Responses to Pl.’s First Set of Requests for Production, at 6-7. Janssen

included identical objections in its responses to the City’s Second and Third Sets of Requests for

Production on June 23, 2017 and November 2, 2020, respectively. See Responses to Pl.’s

                                                  16
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 17 of 248 PageID #:33426




Second Set of Requests for Production, at 6; Responses to Pl.’s Third Set of Requests for

Production, at 10. And Janssen has included nearly identical objections in each of its responses

to the City’s Interrogatories, dating from March 24, 2017, June 7, 2017, June 23, 2017, July 31,

2020, and October 9, 2020. See Janssen’s Responses to Pl.’s First Set of Special Interrogatories;

Janssen’s Am. Responses to Pl.’s First Set of Special Interrogatories; Janssen’s Responses to

Pl.’s Second Set of Special Interrogatories; Janssen’s Responses to Pl.’s Third Set of Special

Interrogatories; Janssen’s Am. Responses to Pl.’s Third Set of Special Interrogatories. Yet the

City waited until November 20, 2020 to demand for the very first time that Janssen produce

discovery regarding tramadol products. Exh. 7, Nov. 20, 2020 Ltr. from D. Ackerman. If the

City believed that it was entitled to discovery regarding Janssen’s tramadol products, it had

ample opportunity to request that discovery but failed to timely do so.

        Third, expanding the scope of discovery at this late stage to include an entirely separate

line of medications would be severely burdensome and not proportional to the needs of the case.

Discovery to date, which commenced in December 2016, has centered on Schedule II opioids,

and there will be little overlap between the City’s request and the discovery efforts Janssen has

already undertaken. Further, the J&J subsidiary that marketed and sold Ultram and Ultracet—

Ortho-McNeil—was separate and distinct from the subsidiaries that marketed and sold the

Schedule II medications on which all prior discovery has focused. To fulfill the City’s demand,

Defendants would have to negotiate new search terms, potentially identify additional custodians,

and collect, process, and review documents spanning more than 15 years. With the deadline for

completion of document productions having passed nearly a month ago, the process of

identifying and producing these documents would undoubtedly cause substantial delay to the

completion of discovery.

                                                17
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 18 of 248 PageID #:33427




           Accordingly, the Court should deny the City’s improper request for discovery regarding

tramadol products.

                    4. Janssen’s Refusal to Produce Sales Representative Personnel Files (RFP
                       No. 10)
           The City’s Request No. 10 requires Janssen to produce “[t]he complete human resources

files, employment files, custodial files, and any other individual files of each of Your sales

representatives, district, area, regional and national managers, and compliance personnel who

worked in, had contact with or had responsibilities related to Chicago.”26 Janssen interposes a

litany of objections and offered to meet-and-confer regarding this request. However, during the

meet and confer, Janssen refused to search its own files for responsive documents.

           There can be no question that the human resources files of Janssen’s sales personnel

contain relevant information. Those files likely contain evidence of performance reviews,

disciplinary actions, and sales and compensation information. Janssen cannot contend that this

information is not relevant to the City’s claims. Indeed, Janssen was ordered to produce this

same information for one of its employees – David Lin – during the prior “Track 1” proceedings.

           Yet Janssen refuses to even search for this information because it believes that similar

information may be included in the files of supervisors or managers who oversaw Janssen’s sales

force. Janssen cannot state with 100% certainty that each personnel file or performance review

for its sales representatives is contained in that employee’s files. Nor has it directed the City to

any specific documents in its collection representing these documents. Indeed, prior to MDL

transfer, Janssen refused to even provide a roster of its Chicago-based sales personnel to permit

the City to perform this analysis.



26
     Ex. 4 at 22.
                                                   18
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 19 of 248 PageID #:33428




        Janssen is a sophisticated company and no doubt has readily available human resources

files that it may query for responsive documents. While those files may contain sensitive

information, the parties have negotiated a protective order sufficient to address those concerns

and that precludes public dissemination of personal information. The Court should require

Janssen to search its central files and produce this relevant information.

        Janssen’s Response:

        The City requests that Janssen produce the complete “personnel files” of every Janssen

sales representative, district, area, regional, and national manager, and compliance personnel

with responsibilities related to Chicago. As with the City’s request for tramadol-related

documents, the City provided no notice to Janssen that it intended to raise this issue in this report

or that it would seek a ruling ordering this discovery. Moreover, the City substantially

misrepresents the parties’ discussions. On November 30, 2020, the parties met and conferred

regarding the City’s Request No. 10. Far from refusing to search for responsive documents,

Janssen explained to the City that it had already produced documents responsive to this request

in the custodial files of the Chicago-area sales force members Janssen designated as custodians,

and that the City’s request for “personnel files” was both ambiguous and overbroad. Janssen

requested that the City narrow its request to a specific subset of documents from these files, but

the City refused. Then, on December 4, 2020, after receiving the City’s portion of this report,

counsel for Janssen contacted counsel for the City to inquire again whether the City would

accept a subset of personnel files from Janssen’s Chicago-area sales force custodians. The City

again refused to narrow its request, insisting that Janssen produce the personnel files of every

single Janssen employee involved in sales, marketing, or compliance in the Chicago-area.



                                                 19
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 20 of 248 PageID #:33429




        The City’s request is incredibly overbroad. To date, Janssen has identified more than 100

individuals who may have been engaged in or supervised Janssen’s marketing of Duragesic,

Nucynta, or Nucynta ER in Chicago. See Janssen’s Responses to Pl.’s First Set of Special

Interrogatories, Response to Interrogatory No. 1. The City’s request, if granted, would require

Janssen to collect, review, and produce the personnel files of each of these individuals. These

files may be spread across multiple company divisions depending on the particular portfolio of

products a given employee has worked on, and the files may contain highly sensitive personal

information that will need to be reviewed and potentially redacted. Based on counsel for

Janssen’s experience collecting and producing personnel files for certain Janssen employees, this

process can easily take several months, if not longer. In short, responding to the City’s request

would impose an enormous burden on Janssen and significantly expand the scope of Janssen’s

document production nearly a month after the November 12, 2020 deadline for completion of

document productions.

        The only support the City identifies for this request is a ruling by the Special Master in

the Federal MDL requiring Janssen to produce the personnel file of one of its employees, David

Lin. The scope of the discovery ordered in that ruling is significantly narrower than the

discovery the City seeks here. Specifically, the Special Master ruled that “[w]ith respect to

deponents whose depositions have not yet occurred . . . Defendants will search for personnel

files for the employees or former employees whose primary responsibility involves sales,

marketing, and/or compliance . . . .” Exh. 11, Discovery Ruling Regarding Personnel Files, In re:

Nat’l Prescription Opiate Litig. (MDL No. 2804), at 1-2 (emphasis added). Here, the City seeks

the personnel files of over 100 Janssen employees involved in sales, marketing, or compliance in

the Chicago-area, regardless of whether the City plans to depose them.

                                                 20
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 21 of 248 PageID #:33430




         Finally, as the City’s portion of this report makes plain, the City has made no effort to

review the documents Janssen has already produced before making this incredibly expansive

request. The City suggests that Janssen has not produced “performance reviews, disciplinary

actions, and sales and compensation information” for its Chicago-area sales force. But Janssen

has produced hundreds of these documents. They include, among others:

     •   Performance-related documents for Chicago sales force members, including performance
         reviews,27 coaching reports,28 career and performance development plans,29 and notes
         from training sessions.30

     •   Performance improvement plans that set goals for sales force members when their
         performance has not met expectations.31

     •   Incentive compensation scorecards that describe sales and compensation information,
         including bonuses, for sales force members.32

Notably, these documents are not limited to the 11 Chicago sales force members that Janssen has

designated as custodians in this action, who include 3 Regional Business Directors (“RBDs”), 3




27
   See, e.g., JAN-CHI-00226463; JAN-CHI-00226906; JAN-CHI-00227038; JAN-CHI-00227052; JAN-
CHI-00227264; JAN-CHI-00227290; JAN-CHI-00227310; JAN-CHI-00227575; JAN-CHI-00227816;
JAN-CHI-00227825; JAN-CHI-00227827; JAN-CHI-00232187; JAN-CHI-00232639; JAN-CHI-
00232643; JAN-CHI-00232647; JAN-CHI-00232651; JAN-CHI-00232941; JAN-CHI-00233043; JAN-
CHI-00233056; JAN-CHI-00233058; JAN-CHI-00233064; JAN-CHI-00233067; JAN-CHI-00233069;
JAN-CHI-00233071.
28
   See, e.g., JAN-CHI-00222542; JAN-CHI-00228026; JAN-CHI-00232635; JAN-CHI-00233011; JAN-
CHI-00233114; JAN-CHI-00233143; JAN-CHI-00233152; JAN-CHI-00233157; JAN-CHI-00233163;
JAN-CHI-00233169; JAN-CHI-00233190; JAN-CHI-00233220; JAN-CHI-00233264; JAN-CHI-
00233280; JAN-CHI-00233283; JAN-CHI-00233287; JAN-CHI-00233295; JAN-CHI-00233304; JAN-
CHI-00233309; JAN-CHI-00233329; JAN-CHI-00233333; JAN-CHI-00233346; JAN-CHI-00222549;
JAN-CHI-00222554; JAN-CHI-00222557.
29
   See, e.g., JAN-CHI-00222500; JAN-CHI-00226457; JAN-CHI-00227606; JAN-CHI-00232868; JAN-
CHI-00232256; JAN-CHI-00232257; JAN-CHI-00232258; JAN-CHI-00232259.
30
   See, e.g., JAN-CHI-00222506; JAN-CHI-00222509; JAN-CHI-00222513; JAN-CHI-00222517; JAN-
CHI-00222525; JAN-CHI-00222532; JAN-CHI-00222539.
31
   JAN-CHI-00251122; JAN-CHI-00253029; JAN-CHI-00253362; JAN-CHI-00253409; JAN-CHI-
00253419;
32
   JAN-CHI-00238326; JAN-CHI-00238327; JAN-CHI-00238328; JAN-CHI-00238329; JAN-CHI-
00238330; JAN-CHI-00246091.
                                                  21
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 22 of 248 PageID #:33431




District Managers (“DMs”), and 5 sales representatives. Indeed, as supervisors of Janssen’s

Chicago sales force, RBDs and DMs maintained performance-related documents, disciplinary-

related documents, and incentive compensation information for all sales representatives they

supervised.

        Because Janssen’s production is replete with the types of documents the City seeks, the

Court should deny the City’s overbroad and burdensome request that Janssen produce personnel

files from over 100 employees.

        B.     Teva Defendants’ Response and Production

               1. Production of Robert Roche’s Custodial File

        Robert Roche is a key employee who worked for Cephalon from 1994 to 2010, and was

Cephalon’s Senior Vice President of Pharmaceutical Operations and a member of Cephalon’s

Executive Committee. Not only was Mr. Roche in the chain of command over Chicago-area

sales managers and representatives, he also was directly involved in some of Cephalon’s most

egregious misconduct. Consequently, the City requested his custodial file and intends to take his

deposition. Teva refuses to produce his file, and so the City seeks the Court’s intervention to

compel its production.

        Mr. Roche was a key senior manager with responsibilities relating to the marketing and

promotion of Actiq and Fentora, which are high-risk fentanyl-based opioids approved for limited

use for “breakthrough” pain in cancer patients. Despite Actiq’s cancer-only indication, Cephalon

illegally promoted Actiq and later Fentora for non-cancer uses such as back pain and migraines.

Consequently, prescriptions skyrocketed for these drugs and, according to Cephalon’s market

research, over 90% of Actiq was prescribed for non-cancer uses. Mr. Roche was involved in the

illegal promotion of Actiq and Fentora, as well as an investigation by the Department of Justice

                                                22
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 23 of 248 PageID #:33432




and a corresponding internal investigation into Cephalon’s illegal promotional practices that

culminated Cephalon’s 2008 guilty plea and payment of $425 million in fines. Mr. Roche even

gave a major speech to sales representatives at Cephalon’s November 2007 national sales

meeting admitting that he and the other Cephalon executives bore responsibility for the wrongful

conduct.

        Teva refuses to produce Mr. Roche’s custodial file claiming the plaintiffs should have

sought his file during the expedited discovery period in the “Track 1” MDL case. Teva, however,

never identified Mr. Roche in response to the plaintiffs’ initial interrogatory that Teva “identify

individuals with knowledge concerning the subject matter of the allegations in the Complaint.”

And after Special Master Cohen ordered Teva and the other defendants to “certify” a list of

custodians “most likely to have non-cumulative discoverable information related both to the

bellwether jurisdictions and (as to defendants) their national conduct,” Teva again failed to

identify Mr. Roche in its certified response. It was only after the expedited discovery phase in the

CT-1 case had concluded that the plaintiffs were able to ascertain his degree of importance to the

case.

        Teva next claims Mr. Roche’s files are duplicative of other custodial files produced in the

case. Key documents appear to be missing from the production on the audit, the Department of

Justice investigation and guilty plea, and on Mr. Roche’s involvement, handling and decision-

making with regard to those matters. And the City found nothing in the files about Mr. Roche’s

preparation of his 2007 speech other than a transmittal email he sent to Cephalon’s compliance

officer after he made the speech. As the Cephalon executive involved in some of the most critical

wrongdoing in the case, the City should be allowed to review his custodial file before taking his

deposition.

                                                 23
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 24 of 248 PageID #:33433




        Finally, Teva claims that the City is too late to request his custodial file in this case.

During meet and confer the City reduced its custodial file requests from ten to five including Mr.

Roche’s file. While Teva produced four of those files (including two local Chicago files and two

national witness files), the City has always made clear Mr. Roche’s file remained in dispute, and

the City is aware of no deadline or reason the City cannot compel production of his file at this

time. With regard to Teva’s response below, Teva’s complaint that Mr. Roche’s relevance should

have been discovered by the City earlier is belied by Teva’s own inability to identify Mr. Roche

as a witness with relevant knowledge in its sworn interrogatory responses or in its court-ordered

certification listing relevant witnesses. With regard Teva’s reference to Judge Polster’s comment

in the Track 2 distributor-only case, that comment was not a broad brush statement that

discovery was completed in Track 1, but was made narrowly with regard to additional discovery

defendants were seeking from the DEA (a third party) and in recognition that “[a]ny further

resolution of discovery disputes is within the purview of the transferor court.” (In re National

Prescription Opiate Litigation, No. 17-md-02804, Dkt. No. 3263 at 3 (N.D. Ohio April 17,

2020). Also, when partially denying the plaintiffs’ motion seeking further custodial files from

Teva, Special Master Cohen indicated that given the constraints of Track 1’s expedited discovery

track, the plaintiffs would have to seek those files for the next bellwether case. Id. at Dkt. No.

1059 at 52 and 58-59 (recognizing “With each [successive] trial, there's more discovery and

there's additional discovery done.”) With regard to the number of custodial files Teva asserts it

produced overall in the litigation, the City notes that Teva produced only 48 custodial files in the

Track 1 litigation and most of the additional files it refers to are local sales representative and

manager files it produced in other litigations (of no import to this case) or for primarily Allergan

employees who came to Teva in 2016 after its purchase of Allergan’s generic drug business.

                                                  24
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 25 of 248 PageID #:33434




        In short, Teva presents no credible argument why production of this one additional

custodial file presents an undue burden especially given the importance of this witness and in

light of the fact it only produced 4 custodial files in this case (a local sales representative, 2 local

sales managers, and one “national” witness), while the City has produced custodial files for 76

witnesses.

        For these reasons, the City respectfully requests that Teva be ordered to produce Mr.

Roche’s custodial file in this case.

        Teva Defendant’s Response: Plaintiff’s request for Mr. Roche’s custodial file comes six

and one-half years after commencing this action, two and one-half years after the Teva

Defendants produced documents demonstrating his role in Cephalon, and five months after

abandoning their initial request for his documents. Plaintiff’s extreme delay and historical

nonchalance about Mr. Roche betrays its assertion that it is entitled to his custodial file because

of his centrality to the case.

        Plaintiff knew of Mr. Roche’s role at Cephalon even before it initiated this action,

because his role was described in Cephalon’s annual public filings. In their first MDL

production of documents on May 25, 2018, the Teva Defendants produced organizational charts

to Plaintiff reflecting Mr. Roche’s position at Cephalon.33 During the course of MDL discovery,

the Teva Defendants produced more than 25,000 documents and emails including and

referencing Mr. Roche. Despite those productions and the intentionally extreme breadth of MDL



33
  Plaintiff has suggested that discovery of the Teva Defendants in the MDL should in some way be
discounted when considering whether Plaintiff is entitled to additional discovery now, because this case
was remanded. But, discovery in the MDL was conducted by Plaintiff’s counsel on a national scale, in a
case to which Plaintiff was a party, regarding the same allegations and legal theories at issue in this case,
with no limitation on the provision or use of that discovery by Plaintiff here.

                                                     25
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 26 of 248 PageID #:33435




discovery, to facilitate national discovery of defendants that would not need to be repeated in

future cases, Plaintiffs in the MDL never requested his documents or deposition.

        With Plaintiff’s counsel at the helm, Plaintiffs in the MDL instead requested scores of

other custodial files, from the CEO of Cephalon to individual sales representatives who called on

doctors more than 15 years ago.34 They included Mr. Roche’s direct superior (Cephalon CEO

Frank Baldino) and many of Mr. Roche’s subordinates who actually managed the day-to-day

business of marketing and selling opioids products.35 Those productions included the files of 25

custodians with responsibility for sales and marketing, all but three of whom had national

responsibilities relevant to Chicago. A list of those custodians is included as Teva Defendants’

Attachment A. As Judge Polster explained in a case involving certain MDL defendants that was

remanded to federal court in West Virginia, the “extensive global discovery” was so fulsome that

“the only remaining fact discovery the parties in the West Virginia cases would need after

remand [from the MDL] was limited to localized evidence pertaining to the specific

jurisdiction.” In re National Prescription Opiate Litigation, No. 17-md-02804, Dkt. No. 3263 at

2 (N.D. Ohio April 17, 2020). The same is true here. As such, there is no need to add yet another

custodian with no specific ties to Chicago, particularly one in which Plaintiff has shown no prior

interest.




34
  Plaintiff’s counsel also did not request Mr. Roche’s custodial file in state litigation in California,
despite moving there to compel the production of nine sales-and-marketing-related custodians. Mr.
Roche cannot be essential in only this case when the relevant facts and allegations are the same in both
cases.
35
  Opioid products comprised only one portion of Mr. Roche’s responsibilities, and opioid product sales
and marketing comprised even less. As Senior Vice President of Pharmaceutical Operations, Mr. Roche
oversaw wide-ranging activities relating to all of Cephalon’s pharmaceutical products. Thus, Plaintiff’s
claim that Mr. Roche was in the “chain of command” for sales and marketing is technically correct but
does not accurately describe his role at Cephalon.
                                                    26
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 27 of 248 PageID #:33436




          The number of sales and marketing custodians in Plaintiff’s possession has only

increased since Judge Polster made that observation. By MDL court order, the Teva Defendants

have produced to Plaintiff’s counsel every document produced in any opioid litigation

throughout the country, resulting in the production of 33 more custodial files, including 29

custodians who were involved in the sale and marketing of opioid products.36

          The Teva Defendants also have produced additional custodians directly in this case. By

agreement with Plaintiff, the Teva Defendants have produced the custodial files of the longest-

serving sales representative in Chicago, the longest-serving Area Manager responsible for

Chicago, and the Regional Director responsible for Chicago. These productions supplemented

three other Area Managers and Regional Directors responsible for Chicago whose custodial files

already were produced to Plaintiff through the MDL. The Teva Defendants also produced the

custodial file of one national custodian who was responsible for risk evaluation and management

programs, which was not covered as extensively as sales and marketing in the MDL. All told,

Plaintiff is now in possession of the files of 104 custodians, 58 of which were involved in the

sale and marketing of opioid products.

          Plaintiff first requested Mr. Roche’s file and other custodial files in April. The Teva

Defendants agreed to produce the four additional custodians described above, but did not agree

to produce Mr. Roche’s custodial file for the reasons stated here.37 Plaintiff declared an impasse

on June 26, 2020 and informed the Teva Defendants that they would move to compel production




36
  That Mr. Roche’s custodial file was produced in neither the MDL nor any other opioid litigation is
indicative of its significance in this litigation.
37
     Two other custodians requested by Plaintiffs had already been produced by the Teva Defendants.

                                                    27
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 28 of 248 PageID #:33437




on June 30, 2020, but did not. The decision not to do so was a conscious one. On June 26,

Plaintiff’s counsel stated that it would “hold off filing until the Tuesday [June 30] MTC deadline

if you wish to consider further production[.]” The Teva Defendants understood this to be a

reference to the deadline that Plaintiff requested during a June 12 conference with the Court.

Plaintiff believed it was required to move to compel Mr. Roche’s file by June 30 and did not. On

July 17, 2020, the Teva Defendants sent a letter memorializing the results of negotiations,

identifying the agreed custodial files for production, and expressing their understanding that the

City’s failure to follow through with its motion to compel constituted an abandonment of the

issue. That letter went unanswered. The City did not re-raise the issue of Mr. Roche’s file until

nearly six months later, on December 1, 2020.

        As purported support for its demand, Plaintiff offers only vague assertions that Mr.

Roche was at Cephalon during the relevant time, oversaw sales and marketing personnel, and

gave a speech at a national sales conference. Plaintiff’s inaction, delay and ultimate

abandonment of its earlier request speaks only to how unnecessary his custodial file is.

               2. Production of Up-To-Date SOM Documents

        The parties have met and conferred on the City’s requests for production of documents,

and there remains a dispute as to Teva’s refusal to update its productions regarding its suspicious

order monitoring (“SOM”) system. Teva last produced documents for this system in 2018 and

early 2019 for the CT-1 case. Specifically, the City seeks updated SOM productions in response

to Request for Production Nos. 1, 6 and 8. Request No. 1 seeks Teva’s transactional data,

including its chargeback data which it uses as a tool to identify suspicious downstream activity

with regard to its opioid orders; Request No. 6 seeks audit/investigative/due diligence files with



                                                28
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 29 of 248 PageID #:33438




regard to Teva’s SOM investigations; and Request No. 8 seeks documents concerning each order

that Teva investigated, held or reported for suspicious diversion.38

           Teva refused to update its SOM productions claiming that it stopped promoting opioid

products prior to its last production of these documents, and that the City’s complaint makes no

allegations about Teva’s conduct since that date. Though the City disputes Teva’s assertion that

it is no longer promoting its opioid products, the City is not asking Teva here to update its

production relating to such promotion. Rather, the City is asking Teva to update its production

concerning its SOM system. The City’s complaint makes numerous allegations about the

inadequacy of Teva’s SOM system (see Fifth Amended Complaint, pp. 274-349), and since Teva

is the largest manufacturer of opioids in the United States, the adequacy of its SOM system

certainly is in dispute with regard to the City’s statutory claims. Production of these updated

SOM-related files presents no undue burden on Teva.

           For these reasons, the City requests that Teva be ordered to update its production of

documents concerning its SOM system in response to Request Nos. 1, 6 and 8.

           Teva Defendant’s Response: The Teva Defendants have produced responsive

information regarding their SOM system through the time period at issue in the Fifth Amended

Complaint, and postdating the initiation of litigation by five years. The Fifth Amended




38
     The full requests are as follow:

      •    No. 1: “All Transactional Data, including but not limited to Chargeback data and inventory
           reports, related to Opioids in Chicago.”
      •    No. 6: “All audit, investigatory, or due diligence files for each of Your Direct Customers and
           Downstream Customers in Chicago and Your Direct Customers that shipped Your Opioid
           Products to Downstream Customers in Chicago. Please Identify the Documents that correspond to
           each due diligence file and indicate which due diligence file correlates to which customer.”
      •    No. 8: “Documents concerning each Order in Chicago that You investigated, flagged, blocked,
           held or reported for suspicious of actual or potential Diversion.”
                                                    29
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 30 of 248 PageID #:33439




Complaint contains no allegations regarding the Teva Defendants after 2018. Information

regarding the Teva Defendants SOM system since 2018 has no relevance to Plaintiff’s claims.

        Furthermore, as provided in the Teva Defendant’s responses to the Plaintiff’s Requests

for Admission, the June 18, 2018 Standard Operating Procedures for Suspicious Order

Monitoring, which have already been produced, remain in effect to present date. Additional

supplementation through the present date is not necessary, appropriate, or required, and would

increase the already substantial burden on the Teva Defendants without yielding additional

relevant documents.

                3. Depositions of Teva Witnesses

        Plaintiffs are seeking the depositions of four current and former Teva employees, namely,

a Chicago Area Sales Manager (Michael Hemenway), a Chicago sales representative (Gregory

Garner), Teva’s Senior Medical Director (Arvind Narayana), and Teva’s Director of Medical

Education (Paula Williams). Plaintiffs asked Teva’s counsel if they represented the witnesses,

and if so to provide proposed deposition dates.

        Teva, however, has taken the position that depositions are not yet permitted in the case,

despite the fact that the Court has ordered that the parties may take 60 hours of depositions per

defendant family. The City seeks the Court’s affirmation or permission that it can proceed with

these depositions. The parties have already negotiated and agreed to remote deposition protocols

in other opioid cases throughout the country, and there is no reason these protocols cannot be

adopted in this case with little or no modification.

        Teva also takes the position the City cannot take the depositions of Mr. Narayana and

Ms. Williams, claiming those witnesses are “national in scope.” While those witnesses had

national responsibilities, there is no real dispute that those responsibilities are relevant to the

                                                  30
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 31 of 248 PageID #:33440




claims here and Plaintiffs are aware of no prohibition on depositions of relevant witnesses

depending on a supposed distinction between local and national responsibilities. Mr. Narayana’s

conduct as Medical Director and his involvement in the marketing of Actiq and Fentora had a

direct nationwide including in Chicago, and Ms. Williams was involved in unbranded promotion,

medical education, and training activities that impacted Chicago physicians and sales personnel.

The City should be allowed to choose how it uses its 60 allotted hours of deposition time for

these defendants.

               With regard to Teva’s response below, due to the Court’s expedited discovery

schedule and limitations on depositions in Track 1 the plaintiffs took just 26 Teva depositions

covering a wide range of areas and over 20 years of sales and marketing of opioids, including

brand and generic opioid sales and marketing, local Ohio sales employees, regulatory issues,

personal jurisdiction issues and Rule 30(b)(6) depositions. Many of the other depositions

referenced by Teva for non-MDL litigations were of local sales officials of no relevance to

Chicago, and Teva makes no argument that the depositions of the “national” witnesses requested

here are duplicative of depositions taken in these other cases. And as referenced above, Special

Master Cohen indicated that further “national” discovery should be expected for subsequent

bellwether cases such as this one, and Judge Polster’s comments were in the context of a motion

for further production by the DEA in its third-party capacity. In short, the depositions of the two

“national” witnesses requested here in addition to the two local sales depositions fall far short of

any credible undue burden argument by Teva.

        For these reasons, the City respectfully requests that the City be allowed to commence

depositions starting in January after negotiation and entry of a deposition protocol.



                                                 31
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 32 of 248 PageID #:33441




        Teva Defendant’s Response: The Teva Defendants do not object to the depositions of

custodians with Chicago-specific knowledge. However, Plaintiff’s request for the depositions of

Teva Defendant witnesses was premature, given the sequential discovery practice that has

occurred in this case, and because the parties have not yet entered into a remote deposition

protocol. Plaintiff is correct that parties in this litigation have negotiated and agreed to remote

deposition protocols in other opioids cases throughout the country, but neglects to mention that

these protocols are not uniform, and have been separately negotiated in each case. The Teva

Defendants cannot unilaterally agree to any such protocol without agreement from all parties,

and Plaintiff has made no attempt to seek such agreement prior to this status report.

        The Teva Defendants object to the deposition of any custodians whose knowledge is

national in scope. Plaintiff had ample opportunity to obtain such discovery in the MDL. The

Teva Defendants’ corporate designee and current and former employees sat for scores of

depositions in the MDL and state litigations, generating 66 deposition transcripts. Plaintiff is a

party to the MDL and is in possession of each of these transcripts. Judge Polster made clear

before, during and after MDL discovery that “the extensive global discovery” produced by

defendants in Track 1 in the MDL is so comprehensive that discovery in cases remanded from

the MDL to local federal courts should be “limited to localized evidence pertaining to the

specific jurisdiction.” MDL Dkt. No. 3263 at 2. Plaintiff has not and cannot provide any

justification for the depositions of Mr. Narayana and Ms. Williams for the purpose of localized

evidence pertaining to the specific jurisdiction. Moreover, the Teva Defendants attempted to

contact Mr. Narayana, a former employee, earlier this year, and have been unable to do so. This

issue is therefore moot as to Mr. Narayana.



                                                 32
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 33 of 248 PageID #:33442




        THE PARTIES’ PRIVILEGE LOGS

        The parties’ discussions regarding privilege objections are ongoing and any disputes

related to these issues will be raised as appropriate at a later date.

        DOCUMENTS CONCERNING NON-OPIOID PRESCRIPTION MEDICATIONS
        AND ILLICIT DRUGS (REQUESTS FOR PRODUCTION 11 AND 14)

        Defendants’ Position: Requests for Production Nos. 11 and 14 seek documents related

to non-opioid prescription medications and/or non-opioid illicit drugs. Specifically, Request 11

seeks documents from or related to the Chicago Department of Public Health or other agencies

related to non-opioid controlled substances or illicit drugs, including treatment data, overdose

data, grant information, and other reports. Request 14 seeks documents related to unintentional

medication or drug overdose deaths in Chicago resulting from both opioid and non-opioid

substances.

        The City has refused to produce documents related to non-opioid prescription

medications and/or non-opioid illicit drugs, and instead is limiting productions to documents

referencing opioids, documents that pertain to substance abuse generally, or generally applicable

materials (e.g., budgets). The City has no justifiable basis to refuse production of documents

related to non-opioid prescription medications and illicit drugs. As stated in its response to

Defendants’ Joint Interrogatory No. 13, the City intends to seek recovery for, inter alia, costs

associated with drug treatment programs, public health programs, mental health services, law

enforcement and public safety expenditures, public safety and health initiatives, and clean-up of

public parks, spaces, and facilities. See Response to Defendants’ Interrogatory No. 13. As the

City confirmed during the parties’ meet and confer call on December 2, 2020, these costs are not

limited solely to the abuse of opioids, but rather “substance abuse generally.” Similarly, the City


                                                   33
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 34 of 248 PageID #:33443




attached as an exhibit to it supplemental response to Interrogatory No. 13 a table of specific costs

the City seeks to recover. Most of the expenditures the City identifies refer to programs to treat

substance abuse generally. For example, the City identifies the costs of hiring a Supervising

Substance Abuse Counselor within the Chicago Police Department. See Supplemental Response

to Defendants’ Interrogatory No. 13. And the City identifies the costs associated with more than

thirty Department of Public Health programs and services that are simply identified as “relating

to substance abuse.” Id. Defendants are entitled to discovery to determine the extent to which

these relate to the abuse of opioids as opposed to other substances. The documents sought by

Request Nos. 11 and 14 are therefore squarely relevant to the City’s claims and are critical for

Defendants to measure the extent to which the costs the City seeks to recover are attributable to

the abuse of non-opioids rather than the abuse of opioids.

        Additionally, information related to the abuse, misuse, addiction to, or diversion of non-

opioid prescription medications and illicit drugs is relevant to Defendant’s arguments that the

alleged opioid abuse crisis is attributable to a broad array of causes of substance abuse separate

from any action of the Defendants. Documents concerning the abuse, harms, and costs of non-

opioid substances are thus relevant both to (1) the City’s claims that it incurred costs specifically

attributable to abuse of opioids, and (2) Defendant’s defenses regarding their alleged role in the

opioid abuse epidemic. Defendants therefore request that the City supplement its productions

with documents concerning non-opioid prescription and non-opioid illicit substances that are

responsive to Requests 11 and 14.


        City’s Position:

        Defendants misrepresent the City’s interrogatory response in order to justify this

expansive and burdensome request seeking irrelevant information. This case concerns
                                                 34
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 35 of 248 PageID #:33444




Defendants’ marketing and distribution of their prescription opioid medications, and the City

seeks to redress the impact that Defendants’ misconduct has had on the City. The City’s claims

do not grant Defendants license to require the City to produce voluminous information regarding

non-opioid prescription and illicit drugs.

         Indeed, Defendants’ requests for “[a]ll Documents from . . . any . . . public agency related

to controlled substances (including but not limited to Prescription Opioids) or any Illicit Drug”

seemingly have no discernible boundaries. The Request potentially includes data or incident

reports related to a person’s use of anabolic steroids (a Schedule III Controlled Substance),

amphetamines (Schedule II), marijuana (Schedule I), or even the prescription drug Xanax

(Schedule IV), and would require production of such documents even where there were no

prescription or illicit opioids involved. “Merely because a request is made in discovery does not

mean it is automatically proper. Relevance and proportionality are critical components of every

request, and ‘fishing expeditions’ are still prohibited here and throughout the country.” Williams

v. Estates of Hyde Park, LLC, 2020 WL 5702297, at *1 (N.D. Ill. Sep. 24, 2020); see also Park

Ridge Sports, Inc. v. Park Ridge Travel Falcons, 2020 WL 6896090, at *3 (N.D. Ill. Nov. 24,

2020).

         To be clear, the City has employed broad filters when evaluating responsiveness of

documents reviewed for production in this case. The City has agreed to produce documents and

information concerning non-opioid drugs in three circumstances: (i) where such information is

contained “within documents pertaining to opioid medications or drugs;” (ii) where such

information is contained “within documents pertaining to substance abuse generally;” and (iii)

where such information is contained “within generally applicable material, including



                                                  35
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 36 of 248 PageID #:33445




medical/prescription plan documents, budgets and other databases.”39 The City advised

Defendants during the meet-and-confer that these standards were applied with respect to the

Requests at issue here.

          Consistent with that response, the City has produced 230,297 documents totaling

1,271,034 pages from the Department of Public Health alone. The City also has produced

generally applicable material, including:

•         Staffing and salary information for Police, Public Health, Fire and OEMC:
          CHI_003063108 - CHI_003063111 (2011-2020).

•         Substance abuse treatment vendor contracts, CHI_003064579-CHI_003068519

•         Pharmaceutical Representative Licensing database and contracts CHI_003064477-
          CHI_003064521

•         Express Script Drug Trend Report, CHI_002433987 (2010)

•         Substance Use Disorder Services Monthly Data Reports, CHI_003284708,
          CHI_002981259, CHI_002983370, CHI_002880196, CHI_002880269

•         Guide to: Principles of drug addiction treatment, CHI_002522707 (2012)

•         Emails re Petition to FDA on Benzodiazepine and Opioid Labeling, CHI_002522939
          (2016)

•         City of Chicago Department of Public Health Request for Proposal for Substance Abuse
          Lead Agency, CHI_002827747 (2015)

•         Substance Abuse Roundtable Meeting Summary, “What are the big trends in abuse and
          recovery? What are the opportunities that are being missed? What policy efforts can be
          targeted”, CHI_002828729 (2014)

          But the City cannot produce and should not be ordered to produce material with no

connection whatsoever to opioids. Such requests are irrelevant, burdensome and not proportional

to the needs of the case.




39
     See City’s Response to Defendants’ Request for Production No. 3, Ex. 12 at 10-11.
                                                     36
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 37 of 248 PageID #:33446




        Defendants’ justifications for these requests do not withstand scrutiny. The City’s

response to Interrogatory No. 13 does not seek costs for programs unrelated to opioids.

Defendants do not quote the actual language of the City’s response, because each of the 10

categories identified in the City’s initial answer expressly ties the City’s recovery to costs

attributable to opioid addiction and abuse. For example, although Defendants describe the

response above as seeking “costs associated with drug treatment programs,” the actual text of the

City’s interrogatory response states: “[c]osts associated with drug treatment programs associated

with opioid addiction, including City grants to private programs and medication-assisted

treatment.” Defendants omit the emphasized text because it defeats their argument. Similarly,

Defendants above only include the phrase “public health programs,” but the City’s interrogatory

response is not so broad. The City seeks “[c]osts associated with public health programs to

address opioid overdose and addiction . . .” Moreover, the City’s supplemental response

provided tables of calculations and specific costs that the City seeks to recover. The costs and

programs on that table all relate to the City’s efforts to address and remediate the effects of

opioid misuse and abuse.

        Indeed, the only quote that Defendants use is the term “substance abuse generally.” But

that quoted phrase does not appear in the City’s response to Interrogatory No. 13. Rather, that

quote is taken from the City’s description of the types of documents it is producing in response

to Defendants’ requests (as noted above). There is no support for the claim that the City seeks

recovery of costs concerning “substance abuse generally.”

        Notably, the City’s production of materials is consistent with the way Defendants have

treated their own documents. The Case Management Order permits Defendants to redact

information from documents related to non-opioid products, and Defendants have routinely

                                                 37
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 38 of 248 PageID #:33447




redacted such information from their own productions.40 Defendants seek to hold the City to a

different standard.

        Finally, Defendants contend that non-opioid information is relevant to their defenses, but

provide no detail other than a single sentence. Defendants’ conclusory statement does not justify

such broad and expansive discovery of the City’s files. Even if such information is somehow

relevant to their defenses (and it is not), Defendants have made no showing that their expansive

request for “[a]ll Documents from . . . any . . . public agency related to controlled substances

(including but not limited to Prescription Opioids) or any Illicit Drug” is proportional to the

needs of the case. Nor have they offered to narrow or modify this request to alleviate the burden

on the City.

        For all these reasons, the Court should deny Defendants’ request.


        DEFENDANTS’ JOINT REQUESTS FOR PRODUCTION TO THE CITY

        The City’s Preamble:

        The City has produced 1,142,587 documents in this litigation, totaling 4,618,517 pages,

over the course of 27 productions. Defendants imply that the bulk of the City’s production has

been only recent, but of the over 1,000,000 total documents produced to date, the City has

produced only 152,911 documents (roughly 10%) of the City’s total document productions since

October 1, 2020.




40
  See, e.g., Ex. 13, JAN-MS-05488277, at 279-83 (redacted as “Non-Responsive J&J Product”); Ex. 14,
Acquired_Actavis_02347327 (information redacted as “Other Teva Product” throughout); Ex. 15,
TEVA_CHI_00045355 (all substantive information redacted as “Other Product”).
                                                 38
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 39 of 248 PageID #:33448




        As noted in multiple instances below, the City has committed to investigate Defendants’

concerns and produce any documents that may have been missed. But the City’s investigation is

ongoing, and none of the issues below are ripe for the Court’s consideration at this time.


        A.     Request for Production No. 2:

        Defendants’ Position: Request for Production No. 2 calls for the production of certain

financial-related documents and databases from the City and each of its departments, agencies,

or other constituent entities which the City contends has incurred or will incur costs for which

the City will seek damages, reimbursement, or other relief. Among other categories of

documents, this Request seeks budget-related documents, transactional data, and databases used

by the City or its constituent entities to track, record, or otherwise account for revenues and

expenditures, and other financial documents such as employee data, grant documents, audit

reports, and analyses of the costs and financial impact of the opioid crisis on the City.

        In response, the City referred Defendants to publicly available financial documents and

agreed to produce “non-privileged documents related to the City’s budget.” See The City’s

Response to Defendants’ Joint Request for Production No. 2. The City has since clarified that its

use of the phrase “budget” in its response was simply shorthand and was not intended to narrow

the boundaries of what the City is producing in response to this Request. Rather, to the extent

documents responsive to this Request, including but not limited to the categories of documents

described above, are identified in the City’s agreed-upon custodial and non-custodial files, the

City intends to produce them.

        Defendants reserve all rights to raise any deficiencies related to this Request once the

City completes its production.


                                                 39
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 40 of 248 PageID #:33449




        City’s Position:

        As noted, there is no dispute requiring the Court’s attention at this time. The City has

produced 13,855 documents totaling 176,750 pages for the Office of Budget and Management

and has produced 12,820 documents totaling 138,788 pages for the Committee on Finance. The

City is confirming that no documents were missed during its collection, but the City has located

at least the following responsive documents:

•       Staffing and salary information for Police, Public Health, Fire and OEMC:
        CHI_003063108 - CHI_003063111 (2011-2020).

•       Grants and contracts, CHI_003064579-CHI_003068519, CHI_003064481-
        CHI_003064521, CHI_004202261, CHI_004202909, CHI_004575594

•       Comprehensive Annual Financial Reports: CHI_004564249. CHI_004564477,
        CHI_004564705

•       Statistical Reports: CHI_002713795, CHI_003634958, CHI_003634981

•       Budget Documents: CHI_002891215- CHI_002895672, CHI_004565572-
        CHI_004565577, CHI_003706497

•       Budget Documents – Revenue: CHI_004078086, CHI_004078087, CHI_004565556

        B.     Request for Production No. 4:

        Defendants’ Position: This Request seeks documents relating to “the purchase,

prescribing, distribution, and dispensing of Prescription Opioids, including (a) instructions,

directives, recommendations, procedures, policies, or guidelines relating to the distribution,

prescribing, or use of Prescription Opioids; (b) Documents that relate to the legitimate need for

and/or use of Prescription Opioids; (c) Documents that relate to the volumes of Prescription

Opioids prescribed, dispensed, sold, distributed, diverted, and/or used in the City; and (d)

Documents that relate to the maximum number of pills or other dosage units of Prescription

Opioids that You believe, suspect, or contend could or should properly have distributed,


                                                 40
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 41 of 248 PageID #:33450




prescribed, or dispensed for legitimate medical purposes in the City.” In response, the City

agreed only to produce documents concerning City-sponsored medical plans and reimbursement

policies. Because the Request is broader, Defendants sought to clarify in their November 19,

2020 letter that the City would produce a broader array of documents, including:


•       Instructions, directives, recommendations, procedures, policies, or guidelines relating to
        the distribution, prescribing, or use of prescription opioids;

•       Documents that relate to the legitimate need for and/or use of prescription opioids;

•       Documents that relate to the volumes of prescription opioids prescribed, dispensed, sold,
        distributed, diverted, and/or used in the City; and

•       Documents that relate to the maximum number of pills or other dosage units of
        prescription opioids the City contends are appropriate for legitimate medical purposes.

        During the parties’ November 25, 2020 meet and confer, the City stated that, while it had

initially interpreted this Request to seek only information concerning City-sponsored medical

plans and policies, upon further review, the City intended to produce all of the categories of

documents identified in the bulleted list above. By email of December 3, 2020, the City appears

to confirm that it is producing all documents within the requested categories, to the extent not

privileged or otherwise protected (which such documents Defendants expect the City to log).

Accordingly, Defendants reserve all rights to raise with the Court any issues regarding the

production of these documents, if necessary.


        City’s Position:

        As noted, there is no dispute requiring the Court’s attention at this time. The City is

confirming that all responsive documents were produced, and has agreed to produce responsive

documents the City identifies.



                                                 41
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 42 of 248 PageID #:33451




        C.     Request for Production No. 8:

        Law Enforcement Databases:

        Defendants’ Position: Request for Production No. 8 seeks “[a] copy of the content of all

law enforcement databases, drug seizure databases, crime lab databases, encounters databases,

healthcare or public health databases, correctional health databases, dispensing databases,

toxicology databases, emergency services databases, and any other database that contains data

related to Prescription Opioids, Illicit Opioids, or any cost You seek to recover.” In its response

to this Request, the City did not agree to produce documents from several responsive categories

of databases, including drug seizure databases, crime lab databases, healthcare or public health

databases, encounters databases, and dispensing databases. See The City’s Response to

Defendants’ Joint Request for Production No. 8. The City has represented that it does not

maintain any dispensing or encounters databases and it has represented that it has already

identified and produced documents from all responsive public health databases.

        In addition, the City has recently discovered that it may maintain an inventory system

called eTrack tracking drugs seized by the City. The City is investigating whether that system

was used, during which time period, and the extent to which information from that system may

be extracted for production.

        Defendants reserve all rights to raise any deficiencies related to this Request once the

City completes its production and in the event Defendants learn of any additional databases

responsive to this Request.

        City’s Position:

        As noted, there is no dispute requiring the Court’s attention at this time. The City is

investigating the extent to which the “eTrack” inventory system was used for opioids, and, if so,

                                                 42
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 43 of 248 PageID #:33452




in what time periods and to what extent information from that system may be extracted for

production.

        The City’s July 1, 2020 production cover letter contained extensive information

concerning production of material from law enforcement databases. A copy of that letter is

attached as Ex. 16. Defendants did not raise any questions regarding the information contained in

that letter and the City referred Defendants to its contents during the parties meet-and-confer.

                Public Health Databases:

        Defendants’ Position: Defendants’ investigation continues as to whether the City has

complied with its production obligations in response to Request No. 8, which seeks “a copy of

the content of all . . . public health databases . . . that contain[] data related to Prescription

Opioids, Illicit Opioids, or any cost You seek to recover.” Defendants’ position regarding the

City’s production relating to public health databases is set out below in Section V.A.


        City’s Position:

        As noted, there is no dispute requiring the Court’s attention at this time. The City has

produced 230,297 documents totaling 1,271,034 pages for Public Health. The Department of

Public Health has no databases to produce. The epidemiology office collects data from Cook

County Medical Examiner, Hospital Emergency Departments, and the Fire Department.

Responsive, non-privileged data was produced. Examples of such documents include:

CHI_004057562, CHI_002445605, CHI_002445606, CHI_002604368, CHI_002446072,

CHI_003437865, CHI_004056185.




                                                   43
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 44 of 248 PageID #:33453




               Emergency Services:

        Defendants’ Position: This Request also calls for a copy of all “emergency services

databases.” Defendants’ position regarding the City’s production relating to emergency medical

services is set out below in Section V.C.


        City’s Position:

        There is no dispute requiring the Court’s attention at this time. The City has produced

409 documents totaling 2,293 pages for Office of Emergency Management and Communication.

That office manages “911” call-takers and does not possess any reports or policies related to

opioids or administration of naloxone/narcan. The City produced all relevant incidents from the

Fire Department Database, examples: CHI_003506137, CHI_003506138, CHI_003506139. The

OEMC database collects only 911 operator calls. The Fire Department responds to these 911

calls and data for these incidents is available in the Fire database, which the City has produced.


        D.     Request for Production No. 16:

               Law Enforcement Databases:

        Defendants’ Position: Request for Production No. 16 seeks documents relating to the

administration of naloxone or similar treatments to individuals to treat apparent respiratory

failure as a result of or related to a known or suspected medication or drug overdose. In its

response to this Request, the City did not specify whether it planned to produce certain

documents responsive to this Request, including (1) documents related to the number of

naloxone or similar treatments provided by the City and (2) documents related to the costs and

sources of funding for these treatments, including any grant applications and decisions thereon.

See The City’s Response to Defendants’ Joint Request for Production No. 16. During a meet and


                                                44
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 45 of 248 PageID #:33454




confer call on November 25, 2020, the City confirmed that it searched for responsive documents

in both of these categories and has produced them to the extent they are contained in the City’s

agreed-upon custodial files and non-custodial sources.

        Defendants reserve all rights to raise any deficiencies related to this Request once the

City completes its production.


        City’s Position:

        There is no dispute requiring the Court’s attention at this time. The City has produced

45,244 documents totaling 403,806 pages from Police sources. The City produced relevant

records from the Criminal History Records Information System (CHRIS) database on July 1,

2020, and the production letter extensively described the criteria the City used in connection with

that production. (Ex. 16.) Defendants have had five months to raise any questions regarding that

production, and have not done so.

               Emergency Services Databases:

        Defendants’ Position: This Request also calls for a copy of all “emergency services

databases.” Defendants’ position regarding the City’s production relating to emergency medical

services is set out below in Section V.C.


        City’s Position:

        There is no dispute requiring the Court’s attention at this time. The City has produced

409 documents totaling 2,293 pages for Office of Emergency Management and Communication.

That office manages “911” call-takers and does not possess any reports or policies related to

opioids or administration of naloxone/narcan. The City produced all relevant incidents from the

Fire Department Database, examples: CHI_003506137, CHI_003506138, CHI_003506139. The


                                                 45
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 46 of 248 PageID #:33455




OEMC database collects only 911 operator calls. The Fire Department responds to these 911

calls and data for these incidents is available in the Fire database, which the City has produced.


        E.     Request for Production No. 25:

               Emergency Services:

        Defendants’ Position: This Request seeks “[a]ll documents reflecting all purchases of

Prescription Opioids made by You, including the brand, units purchased, date, and seller.”

During the parties’ November 25, 2020 meet and confer, the City’s counsel stated that their

understanding is that the City does not purchase prescription opioids and that therefore the City

has no documents responsive to this Request. Defendants suggested that the City may purchase

opioids for use by the Fire and Emergency Management and Communication (“OEMC”)

departments. In its email of December 3, 2020, the City confirmed that “City EMS or Fire

Personnel did administer low levels of opioids” and that it is now “locating and producing

documents related to those programs, including documents related to the acquisition of those

opioids.” Accordingly, Defendants reserve all rights to raise with the Court any issues with this

production, if necessary.


        City’s Position:

        There is no dispute requiring the Court’s attention at this time. The City has produced

documents concerning administration of low-levels of opioids by Fire/EMS personnel.

Examples: CHI_003415620, CHI_003415705, CHI_003513637, CHI_003513647,

CHI_003512512, CHI_003512730. The City is investigating whether additional documents exist,

and has agreed to produce additional responsive documents if they exist.




                                                46
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 47 of 248 PageID #:33456




        CITY’S PRODUCTIONS FROM NON-CUSTODIAL SOURCES

        Defendants’ Preamble: Defendants’ review of the City’s document production is

ongoing. Although the City has produced roughly 1.1 million documents throughout this

litigation, at least 800,000 of these documents were produced into the MDL and consist mainly

of documents produced by third parties rather than responsive documents that are contained in

the City’s agreed-upon custodial files and non-custodial sources. Of the roughly 330,000

documents produced since this action was remanded, the City produced roughly half of those

documents in October and November of 2020. Pursuant to the City’s representations, this

production is ongoing and Defendants reserve all rights to raise any deficiencies related to this

Request once the City completes its production.


        The City’s Preamble: Defendants have misstated the timing and extent of the City’s

document production. The City produced 1,142,587 documents in this litigation, totaling

4,618,517 pages, over the course of 27 productions. Since October 1, 2020, the City produced

152,911 documents, roughly 10% of the City’s total document productions—far less than

Defendants’ assertion of “roughly half” of the City’s production occurring in that time frame.

        Defendants did not raise the issues below until a letter sent on November 27, 2020⸺the

Friday after Thanksgiving. The parties conferred regarding those issues on December 2, 2020,

only three business days later. The City has committed to investigate the complaints below and

determine whether responsive documents were not produced. But the City contends that the

issues below are not ripe for consideration at this time. The City should be afforded more than

three business days to respond to a letter sent during a holiday weekend.

        The City’s responses below set forth its current position, based upon the limited time the

City has had to investigate these concerns. The City takes it document production obligations
                                                47
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 48 of 248 PageID #:33457




seriously, as demonstrated by the fact that the City has produced more than 1 million documents

totaling more than 4.6 million pages in this litigation. But the Court should not address any of the

below issues at this time because the City has not had sufficient opportunity to assess

Defendants’ complaints and to determine whether additional documents were inadvertently

missed during the production process.


        A.     Public Health:

        Defendants’ Position: Defendants’ investigation continues as to whether the City has

complied with its production obligations regarding public health information from non-custodial

sources. To date, Defendants have identified the following potential deficiencies:


        Pre-2014 documents. The City has produced roughly 16,000 scanned hard copy

documents from the Public Health Department. While these documents do not have a date

associated with them in their metadata, Defendants’ preliminary review indicates that the City

has produced few hard copy documents from the Public Health Document pre-dating 2014.

During the parties’ meet and confer call on December 2, 2020, the City stated that it had

produced all available responsive hard copy documents that it has been able to locate from the

Public Health Department, including documents pre-dating 2014, except that it is checking to see

whether it has produced all pre-2014 invoices and reports relating to substance use disorder

facilities. The City further stated that it is not aware of any pre-2007 hard copy documents from

the Public Health Department that it has in its possession.


        Aggregate data on individuals receiving substance abuse treatment and naloxone. The

City has produced multiple reports entitled “Substance Use Disorder Services Monthly Data

Report” that indicate, among other information, the number of individuals receiving services for
                                                48
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 49 of 248 PageID #:33458




particular months by substance and the number of naloxone kits distributed. The City did not

produce any such reports pre-dating 2017 or any database with the information contained within

these reports. During the parties’ meet and confer call on December 2, 2020, the City stated that

it is checking to see whether it has any such reports or databases to produce.


        City’s Position:

        The Department of Public Health’s hard copy documents date back to 2007. The City is

investigating whether additional documents exist in offsite storage facilities, and assessing

whether those documents may be reasonably produced. The City notes that Defendants have

more than 11 years of hard copy documents.

        The City has confirmed that it has produced all copies of the “Substance Use Disorder

Services Monthly Data Report” it located during the collection of materials for production in this

litigation. The City is investigating whether additional documents exist.


        B.     Law Enforcement:

        Defendants’ Position: The City has agreed to produce a number of documents related to

the City’s law enforcement departments. In responding to these requests, the City has produced

documents from the Chicago Police Department (“CPD”). However, based on Defendants’

review of the City’s productions, the following categories of documents responsive to

Defendants’ requests are either missing or incomplete.

        CHRIS extract.

        Defendants’ Position: The City has produced an extract from the Criminal History

Records Information System (“CHRIS”) that purportedly includes all “closed” or “cleared” cases

that involved opioids by selecting certain opioid-related offense, property, and crime codes.


                                                49
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 50 of 248 PageID #:33459




While the City provided a complete list of offense codes, Defendants requested that the City also

provide a complete list of narcotics-related property and crime types so that Defendants can

assess whether the extract the City has provided is sufficient. In its position statement below, the

City confirmed for the first time that the July 1, 2020 cover letter it provided contains all the

narcotics-related property and crime types for narcotics codes. Defendants are currently

reviewing these lists and may request that City produce additional CHRIS extracts to the extent

the City has excluded relevant information.

        City’s Position: There is no dispute requiring the Court’s attention. The City produced

the extraction from the CHRIS database on July 1, 2020, along with an explanatory cover letter.

The City has confirmed that the July 1 cover letter identifies all property and crime types in the

database and whether they were included in the City’s search.

        Summary statistics provided to FBI.

        Defendants’ Position: The City has produced a 2016 Information Services Division

Annual Report, which states the CPD uses “summary based reporting to the Illinois Uniform

Crime Reports (IUCR) and the Federal Uniform Crime Reports (UCR),” and that “[s]ummary

Uniform Crime Reports (UCR) has been a national method of collecting crime statistics for the

FBI since the 1930s.” Defendants requested the City provide reports of these summary statistics

submitted by the CPD, which are responsive to Defendants’ Joint Request No. 7. During the

parties’ meet and confer call on December 2, 2020, the City represented that it is investigating

whether and to what extent CPD is in possession of such documents that have not already been

produced.




                                                 50
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 51 of 248 PageID #:33460




        City’s Response: There is no dispute requiring the Court’s attention at this time. The City

is confirming whether the summary statistics exist and will produce any responsive documents

that were not included in the original production.

        Annual reports.

        Defendants’ Position: The City has produced several documents that appear to be

regularly- issued annual reports, but the City’s production of each these reports is limited to a

single year. For example, the City produced an End-of-Year Crime Statistics Report for 2018

and an Information Services Division Annual Report for 2016, but has not produced similar

reports for any other years. During the parties’ meet and confer call on December 2, 2020, the

City represented that it is investigating whether and to what extent CPD is in possession of such

documents that have not already been produced.

        Similarly, the City produced the Annual Report, Year-End Review for 2016, but initially

did not produce similar reports for any other years. During the parties’ meet and confer call on

December 2, 2020, the City indicated that these reports are publicly available. Nevertheless, the

City informed Defendants that it had produced additional reports dating back to 1996 in its most

recent production, which was served on November 30, 2020. Defendants have since reviewed the

City’s production and several reports still appear to be missing for the years 2011 to 2015.

Although the City has since confirmed that these reports are not publicly available online, it is

obligated to undertake a good faith search for these reports in non-public files. Indeed, even

though the City states that the 2016 report is not publicly available, the City produced a copy of

it at CHI_004419887. Thus, the City should be ordered to investigate whether any similar reports

exist for the missing years, and, if so, produce them.



                                                 51
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 52 of 248 PageID #:33461




        City’s Response: Defendants are mistaken and there is no need for a Court order. The

annual reports are available online back to 1965, at https://home.chicagopolice.org/statistics-

data/statistical-reports/annual-reports/. The City produced the annual reports for 1996 to 2019,

including the following bates numbers: CHI_004617017 (2002), CHI_004617017 (2003),

CHI_004617069 (2004), CHI_004617177 and CHI_004617121 (2005), CHI_004617303 (2006),

CHI_004617373 (2007), CHI_004617529 (2008), CHI_004617609 (2009). As reflected at the

link above, there were no annual reports for 2011 to 2016.

        Training programs.

        Defendants’ Position: The City has produced some documents related to law

enforcement education and training programs for the years 2009, 2010, and 2016, which are

responsive to Defendants’ Joint Request No. 16. During the parties’ meet and confer call on

December 2, 2020, the City represented that it is investigating whether and to what extent CPD is

in possession of such documents that have not already been produced.

        City’s Response: There is no dispute requiring the Court’s attention at this time. The City

is investigating whether additional documents exist and will produce any responsive documents

that were not included in the original production.

        Documents related to CPD costs.

        Defendants’ Position: The City has produced a limited number of invoices for costs

related to personal protective equipment, Narcan, opioid overdose kit bags, and specimen bags

for the CPD. It appears that the City has only produced such invoices for the years 2016, 2018,

2019, and 2020. To the extent the City is seeking recovery for these type of costs incurred by the

CPD, Defendants are entitled to all documentation related to these costs during the relevant time

period (as defined in Defendants’ Requests). During the parties’ meet and confer call on

                                                52
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 53 of 248 PageID #:33462




December 2, 2020, the City responded that the CPD did not begin carrying Narcan until July

2018, which may explain the lack of invoices. Regardless, the City represented that it is

investigating whether and to what extent CPD is in possession of such documents that have not

already been produced.

        Similarly, the City has produced only a select number of documents related to police

overtime, including payroll reports for overtime dated January 1, 2013 to December 12, 2013,

January 3, 2014 to September 25, 2020, and May 1, 2019 to June 30, 2019. To the extent the

City is seeking costs related to police overtime, Defendants are entitled to any and all records in

the City’s possession documenting those costs during the relevant time period. During the

parties’ meet and confer call on December 2, 2020, the City represented that it is investigating

whether and to what extent CPD is in possession of such documents that have not already been

produced.

        City’s Response: There is no dispute requiring the Court’s attention at this time. The City

has produced cost information that it has located using searches, including documents at

CHI_003546562; CHI_003546573; CHI_003546577; CHI_003546570, and CHI_003063108.

The Narcan initiative was introduced in July 2017, and the City believes it has produced all

responsive documents. The City has produced staffing and salary information for the time period

from 2011 to 2020 for Police, Public Health, Fire and OEMC at CHI_003063108 -

CHI_003063111. The City is investigating whether additional documents exist and will produce

any responsive documents that were not included in the original production.

        Narcan administration reports and training.

        Defendants’ Position: The City has produced some Narcan administration reports and

training documents, which are responsive to Defendants’ Joint Request No. 16. However, the

                                                 53
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 54 of 248 PageID #:33463




City has only produced Narcan administration reports for June 20, 2018 to October 19, 2018,

January 1, 2019 to June 30, 2019, and January 1, 2020 to May 31, 2020. Additionally, the

Narcan administration report that the City produced for the first half of 2019 is only for Police

District 11 and does not cover other Police Districts. During the parties’ meet and confer call on

December 2, 2020, Defendants also requested that the City identify and agree to the produce the

underlying data or documents from which the City pulled the data to create the Narcan

administration reports. In response, the City agreed to investigate these potential deficiencies.

        City’s Response: There is no dispute requiring the Court’s attention at this time. The

City is investigating whether additional documents exist and will produce any responsive

documents that were not included in the original production.

        Incident/arrest reports and investigatory/arrest files.

        Defendants’ Position: The City agreed to produce documents responsive to Defendants’

Joint Request No. 7, including arrest reports for opioid-related incidents and investigatory and/or

arrest files for any physicians, dentists, or other entities or persons investigated, charged, or

arrested for any reasons related to prescription or illicit opioids. See The City’s Response to

Defendants’ Joint Request for Production No. 7. However, these documents appear to be missing

from the City’s production from CPD. During the parties’ meet and confer call on December 2,

2020, the City represented that it had produced responsive information through the CHRIS

database and that CPD officers enter all information directly into that database rather the

completing separate forms. Defendants offered to identify specific cases for which they seek

production of investigative files, and the parties agreed to revisit this Request in the future.




                                                  54
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 55 of 248 PageID #:33464




        City’s Response: There is no dispute requiring the Court’s attention. The City produced

the CHRIS database on July 1, 2020, which reflected over 7 million reports of law enforcement

incidents occurring in the City of Chicago.

        Other law enforcement documents.

        Defendants’ Position: Several other categories of documents responsive to Defendants’

requests appear to be missing from the City’s non-custodial production. These include opioid or

drug-related grants and applications for law enforcement departments (see Defs.’ Joint RFP Nos.

2, 3); contracts related to substance use disorder treatment and Narcan/naloxone (Defs.’ Joint

RFP Nos. 2, 3, 16); and law enforcement policies concerning prescription and illicit opioids,

including but not limited to policies related to investigations or arrests for opioid-related

incidents, drug seizures, administration of Narcan, and evaluation and treatment of opioid

withdrawal or opioid use disorder for individuals in CPD’s custody (see Defs.’ Joint RFP No.

20). During the parties’ meet and confer call on December 2, 2020, the City represented that it

has produced all contracts related to substance use disorder treatment and Narcan/naloxone

within its possession from the Public Health Department and that no such contracts exist that are

related to the Police Department. Additionally, the City represented that it is investigating

whether and to what extent CPD is in possession of law enforcement policies that have not

already been produced.

        City’s Response: There is no dispute requiring the Court’s attention at this time. The

City has produced 45,224 documents totaling 403,806 pages for Police and its custodians,

including the CHRIS database with over 7,000,000 entries. That production includes a chart of

pending grants at CHI_004420398 and at least one grant application at CHI_004202261. The



                                                  55
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 56 of 248 PageID #:33465




City is investigating whether additional documents exist and will produce any responsive

documents that were not included in the original production.


        C.     Emergency Medical Services:

        Defendants’ Position: Defendants have identified several issues with the City’s

document production relating to emergency medical services. First, the City has produced an

output from the Office of Emergency Management and Communications (“OEMC”) incident

database. But the output is limited by time (including only incidents from 2013 to 2015) and has

limited fields, among other issues. When Defendants raised these concerns, the City stated on a

December 2, 2020 meet and confer that it had produced only a sample, as it believes the Fire

Department’s incident database is more appropriate for production. Defendants asked the City to

confirm that the Fire Department incident database contains all data about each incident reflected

in this OEMC database, and the City stated that it would investigate to be sure. Unless the City

confirms that there are no incidents (or substantive information related to each incident) reflected

in the OEMC database that are not reflected in the Fire Department database, Defendants request

that the City be ordered to produce a full output from the OEMC database.

        Second, as for data from the incident database maintained by the Fire Department, during

the parties’ December 2, 2020 meet and confer, Defendants raised questions about the fields

provided and what parameters the City used to search the database. In response, the City

provided Defendants with information on both issues. Defendants are reviewing the information

provided and reserve all rights to raise any issues should that become necessary.

        Third, the Fire Department incident database only goes back to 2006. Pre-2006 incidents,

per the City, are stored only in microfiche, and the City appears to be taking the position that pre-

2006 incidents are not reasonably accessible such that they will not produce them. Defendants
                                                 56
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 57 of 248 PageID #:33466




request that the City either confirm without ambiguity that it is not seeking emergency medical

services-related costs prior to 2006, or to produce the pre-2006 incident files.

        Fourth, Defendants have requested that the City confirm that it has produced: (i) all

policies and procedures relating to the Fire Department’s provision of emergency care, such as

those on the treatment of pain in the field using opioids and on the administration of naloxone,

and (ii) all contracts, invoices and grants from the Fire Department or OEMC. The City has

offered to so confirm, but it has not yet done so. Defendants request that the City either confirm

on both counts or produce the requested documents.

        Finally, on the parties’ December 2, 2020 meet and confer, the City’s counsel disclosed

that they had recently discovered a program whereby the Fire Department administers a dose of

fentanyl in the field. The City has committed to produce documents relating to this program, but

it has yet not done so. Accordingly, Defendants reserve all rights to raise with the Court any

issues with this production, if necessary.

        City’s Position: There are no disputes requiring the Court’s attention at this time. With

respect to the OEMC database, the City confirms that the Fire database contains all relevant

entries that appear in the OEMC database. As the City explained during the meet-and-confer, the

databases are duplicative, and the OEMC database contains only notes concerning information

relayed to the 911 call-taker, whereas the Fire database details what actually occurred at the

scene. The City reasonably concluded that the information in the Fire database was more

relevant. The narratives in the OEMC database would require significant review and redaction

prior to production, and Defendants have not explained why information relayed by a third party

who called 911 is relevant to their claims or why production of this information is proportional to

the needs of the case.

                                                 57
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 58 of 248 PageID #:33467




        With respect to the Fire Department database, there is no dispute requiring the Court’s

attention, as Defendants acknowledge.

        With respect to pre-2006 Fire Department records, the City advised the following in an

email sent December 3, 2020:

                 After checking with our client, we determined that there are paper records
                 for some pre-2006 fire incidents, but those files do not contain any
                 database or index that would permit the City to search them. The paper
                 records cover approximately 8 months in 1997, five months of 2000, and
                 all of 1998, 1999, 2003 and 2005. We conservatively estimate that the Fire
                 Department averages more than 300,000 incidents per year. We thus
                 estimate that there are well more than 1 million paper records in these
                 files. Searching those pre-2006 materials to locate only those runs related
                 to drug/alcohol cases would not be proportional to the needs of the case.

Defendants’ submission does not address the supposed need for these files.

        With respect to policies, procedures, contracts, invoices and grants, the City is confirming

that its production is complete and will produce any responsive documents that were not

included in the City’s original production.

        Finally, as stated above, the City has produced documents concerning administration of

low-levels of opioids by Fire/EMS personnel. Examples: CHI_003415620, CHI_003415705,

CHI_003513637, CHI_003513647, CHI_003512512, CHI_003512730. The City is investigating

whether additional documents exist, and has agreed to produce additional responsive documents

if they exist.


        D.       Health Plans, Payors, and Claims Data:

        Defendants’ Position: On the parties’ December 2, 2020 meet and confer, counsel for

the City confirmed that the City has produced the specific categories of requested materials,

namely formulary lists, drug utilization reviews and reports generated concerning opioids, and

that the City has no documents reflecting denials or disputes of payment or reimbursement of
                                                 58
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 59 of 248 PageID #:33468




opioids as medically unnecessary. Defendants reserve all rights to seek additional production in

these categories should they learn of unproduced documents via depositions or otherwise.


        City’s Position: Defendants acknowledge there is no issue requiring the Court’s attention.

The City has produced over 10,000 documents and 160,000 pages for the City’s Department of

Finance Employee Benefits division which oversees the administration of the City employees’

health care plans. That production includes formularies (for example, CHI_002336485 to

CHI_002337316 (25 docs), CHI_002584983, CHI_002585004, CHI_002352577) and drug

utilization reviews (for example, CHI_002344349 - CHI_002344991, CHI_002351936,

CHI_004168929 to CHI_004169029, CHI_003544679).


        E.     Budget & Finance:

        Defendants’ Position: The City has agreed to produce a number of documents related to

the budget and finances of the City and its constituent departments and agencies. In responding

to these requests, the City has produced documents from its Office of Management and Budget

(“OBM”) and Department of Finance (“DOF”), among other departments. Based on

Defendants’ review, several categories of documents responsive to Defendants’ requests appear

to be missing from the City’s OBM and DOF productions. These include expenditure reports

(Defs.’ Joint RFP No. 2); audit records (id.); and opioid or drug-related grant applications (id.;

Janssen RFP No. 31). During a meet and confer call on December 2, 2020, the City represented

that it is investigating whether and to what extent OBM and/or DOF are in possession of such

documents that have not already been produced.


        City’s Position: There is no dispute requiring the Court’s attention at this time. The City

has produced 13,855 documents totaling 176,750 pages for the Office of Budget and
                                                 59
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 60 of 248 PageID #:33469




Management. The City has also produced 12,820 documents totaling 138,788 pages for the

Committee on Finance. The City is investigating whether additional documents exist, and has

agreed to produce additional responsive documents if they exist.


        F.     City Executives:

        Defendants’ Position: The City previously agreed to produce documents from the shared

drive used by the Chicago City Council. However, the City’s productions to date do not contain

any documents from this shared drive. Additionally, the City has failed to produce any materials

related to City Council meetings, including meeting minutes, agendas, notes, recordings, or

presentations. These types of documents are responsive to the Defendant’s Joint Request for

Production Nos. 6 and 13. During the parties’ meet and confer call on December 2, 2020, the

City indicated that it will produce additional documents responsive to these Requests, including

the agreed-upon shared drive. Defendants reserve the right to revisit this issue following the

City’s supplemental productions.


        City’s Position: There is no dispute requiring the Court’s attention at this time. The City

has produced 11,237 documents totaling 105,981 pages for the Chicago City Council custodians.

The City believes its production is complete based upon information received from those

individuals. However, the City is investigating whether additional documents exist, and will

produce any additional responsive documents that were not included in the City’s production.


        G.     Consumer Protection and Affairs:

        Defendants’ Position: The City’s production does not include any complaints received

by the Department of Business Affairs and Consumer Protection regarding pharmaceutical

companies’ marketing of opioid products, which are requested by Janssen Request for

                                                60
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 61 of 248 PageID #:33470




Production No. 7. The City represented during the December 2, 2020 meet and confer that it

produced all responsive complaints, and that an absence of produced documents indicates that no

responsive complaints could be located. Defendants reserve the right to revisit this issue if

evidence of non-produced responsive documents arises.


        City’s Position: There is no dispute requiring the Court’s attention at this time, as the

City believes it has produced all responsive documents.


        CUSTODIAL PRODUCTIONS

        Defendants’ Position: The City has designated, by agreement or order of the Court, 76

custodians. Defendants have identified significant issues with the City’s production of nearly

half of these custodians. As discussed further in Attachment B to this report, these issues

include:


•       The City has produced no documents for one custodian: John F. Harris.

•       Numerous custodial files contain virtually no emails sent by the custodian. For example,
        the custodial files of Ed Burke, Jorge Cardenas, Patricia Dowell, Thomas Lemmer,
        Samantha Fields, Hootan Bahmadeji, Elise Horton-Newkirk, Isaac Morcos, Hugh
        Russell, Mark Edinburg, Greta Ivers, Mary Daly, and Ariel Reboyras each appear to
        contain fewer than 100 emails sent by those custodians.

•       Numerous custodial files are missing documents from key periods in the custodians’
        tenure. For example, Leslie Stein-Spencer was an employee of the Fire Department from
        2006 through 2017 and yet her custodial file only contains emails from January 2014
        through June 2017. Likewise, Cassandra Judon was an employee with the CPD from
        1986 to 2016, but her custodial file only contains documents dated after 2016. And
        Claudia Chavez was an employee in the Chicago Mayor’s office from 2014 to 2015, but
        her custodial file does not contain a single email from those years.41



41
  The tenure dates referenced in this report and in Appendix A were determined from Defendants’
investigation of publicly available information regarding these custodians and information provided by
the City during meet and confers regarding custodians.
                                                   61
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 62 of 248 PageID #:33471




•       Twenty-one custodial files contain less than 1,000 documents.

        The significant number of deficiencies with the City’s custodial file productions raises

serious concerns about the City’s process for collecting and reviewing custodial files. During the

parties’ meet and confer call on December 2, 2020, the City represented that it is investigating

the Defendants’ concerns. Accordingly, Defendants reserve all rights to raise with the Court any

issues with Plaintiff's custodial productions, if necessary.


               City’s Position:

        Defendants first presented their list to the City on November 27, 2020⸺the Friday after

the Thanksgiving holiday. The City is researching each and every custodial file identified in this

list to determine that collections were complete and that all responsive documents were

produced. The City will produce any additional responsive documents it identifies that were not

included in the City’s initial production. Although the City’s investigation is ongoing, it has

made some preliminary findings.

        Certain of these custodians simply had no responsive documents. For example, John F.

Harris was a Budget Director from February 2004 through August 2005. The City does not have

responsive emails for periods prior to October 2004. There were no responsive documents found

in Mr. Harris’ emails for the remainder of his tenure as Budget Director.

        Defendants also complain about “low number of emails” sent from the Alderman

custodians, but the City does not believe that represents an error in collection or production.

Rather, our investigation suggests that City Aldermen, including Edward Burke, simply do not

send voluminous emails from their email accounts related to opioids. To the extent the City

identified responsive documents, it has produced them.


                                                 62
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 63 of 248 PageID #:33472




        Additionally, numerous documents from medical directors or nurse practitioners have not

been produced because they were identified as subject to possible privilege, including privileges

related to individual medical treatment. The City is evaluating those documents to determine

whether the privilege applies, and, if it does, whether the documents may be redacted to obscure

privileged information.

        The City is researching the circumstances concerning each custodian that Defendants

identified, and will provide responses when its investigation is complete. But the Court need not

and should not address this “dispute” until the City has had an adequate opportunity to evaluate

Defendants’ complaints.


        NAMES OF ATTORNEYS WHO WILL BE ADDRESSING THE COURT DURING
        THE STATUS HEARING

        The following are the attorneys who may address the Court for each of the Parties at the
December 14, 2020 telephonic status hearing:

               •   The City: Thomas McNulty, Kenneth Wexler, David Ackerman

               •   Teva: Rebecca Hillyer, Tinos Diamantatos, Zachary Lazar

               •   Janssen: Esteban Rodriguez

               •   Endo: Melissa Bertke

               •   Allergan: Donna M. Welch and Karl Stampfl




                                                63
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 64 of 248 PageID #:33473




 Dated:        December 7, 2020             Respectfully submitted,


 /s/ Kenneth A. Wexler________              /s/ Tinos Diamantos_____________
 Kenneth A. Wexler                          Tinos Diamantatos
 Bethany R. Turke                           Zachary R. Lazar
 Kara A. Elgersma                           MORGAN, LEWIS & BOCKIUS LLP
 WEXLER WALLACE LLP                         77 West Wacker Drive
 55 W. Monroe Street, Suite 3300            Chicago, Illinois 60601
 Chicago, IL 60603                          (312)-324-1000
 kaw@wexlerwallace.com                      Firm Id # 40417
 brt@wexlerwallace.com                      tinos.diamantatos@morganlewis.com
 kae@wexlerwallace.com                      zacharly.lazar@morganlewis.com
 Phone: (312) 346-2222
 Fax: (312) 346-0022                        Eric W. Sitarchuk
                                            Rebecca J. Hillyer
 Thomas P. McNulty                          MORGAN, LEWIS & BOCKIUS LLP
 Fiona A. Burke                             1701 Market St.
 City of Chicago, Department of Law         Philadelphia, PA 19103-2921
 30 N. LaSalle St., Suite 1240              T: 215.963.5840
 Chicago, IL 60602                          eric.sitarchuk@morganlewis.com
 thomas.mcnulty@cityofchicago.org           rebecca.hillyer@morganlewis.com
 fiona.burke@cityofchicago.org
 Phone: (312) 744-6929                      Attorneys for Teva Pharmaceuticals, U.S.A.,
 Fax: (312) 742-3832                        Inc., Cephalon, Inc., Watson Laboratories,
                                            Inc., Actavis LLC, and Actavis Pharma, Inc.
 Linda Singer
 Elizabeth Smith                            /s/ Jonathan L. Stern _______
 David I. Ackerman                          Jonathan L. Stern
 MOTLEY RICE LLC                            Arnold & Porter Kaye Scholer LLP
 lsinger@motleyrice.com                     601 Massachusetts Ave. NW
 esmith@motleyrice.com                      Washington, DC 20001
 dackerman@motleyrice.com                   Phone: 202-942-5000
 401 9th Street NW, Suite 1001              jonathan.stern@arnoldporter.com
 Washington, DC 20004
 Phone: (202) 232-5504                      Sean O. Morris
 Fax: (202) 386-9622                        Arnold & Porter Kaye Scholer LLP
                                            777 S. Figueroa St., Suite 4400
 Attorneys for Plaintiff City of Chicago    Los Angeles, CA 90017
                                            Phone: 213-243-4000
                                            sean.morris@arnoldporter.com

                                            Douglas F. Curtis [IL 6329143]
                                            Caitlin Martini Mika (IL 6316776)
                                            Arnold & Porter Kaye Scholer LLP
                                           64
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 65 of 248 PageID #:33474




                                         70 W. Madison St., Suite 4200
                                         Chicago, IL 60602
                                         Phone: (312) 583-2300
                                         doug.curtis@arnoldporter.com
                                         caitlin.mika@arnoldporter.com

                                         Carole S. Rendon (IL 6200217)
                                         Melissa D. Bertke (admitted pro hac vice)
                                         BAKER & HOSTETLER LLP
                                         Key Tower
                                         127 Public Square, Suite 2000
                                         127 Public Square, Suite 2000
                                         Cleveland OH 44114-1214
                                         Phone: 216.861.7420
                                         crendon@bakerlaw.com
                                         mbertke@bakerlaw.com

                                         Justin R. Donoho (IL 6299667)
                                         BAKER & HOSTETLER LLP
                                         One North Wacker Drive, Suite 4500
                                         Chicago IL 60606-2841
                                         Telephone: 312.416.8198
                                         jdonoho@bakerlaw.com

                                         Attorneys for Endo Health Solutions Inc. and
                                         Endo Pharmaceuticals Inc.

                                         /s/ Charles C. Lifland____________
                                         Charles C. Lifland (admitted pro hac vice)
                                         Sabrina H. Strong (admitted pro hac vice)
                                         Esteban Rodriguez (admitted pro hac vice)
                                         O’MELVENY & MYERS LLP
                                         400 S. Hope Street
                                         Los Angeles, CA 90071
                                         Telephone: (213) 430-6000
                                         Facsimile: (213) 430-6407
                                         clifland@omm.com
                                         sstrong@omm.com
                                         esrodriguez@omm.com

                                         Amy R. Lucas (admitted pro hac vice)
                                         O’MELVENY & MYERS LLP
                                         1999 Avenue Of The Stars
                                         Los Angeles, CA 90067
                                         Telephone: (310) 246-6784

                                       65
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 66 of 248 PageID #:33475




                                         Facsimile: (310) 246-6779
                                         alucas@omm.com
                                         Sherry A. Knutson (#6276306)
                                         TUCKER ELLIS LLP
                                         233 South Wacker Drive, Suite 6950
                                         Chicago, Illinois 60606
                                         Telephone: (312) 624-6300
                                         Facsimile: (312) 624-6309
                                         sherry.knutson@tuckerellis.com

                                         Attorneys for Defendants Janssen
                                         Pharmaceuticals, Inc., Johnson &
                                         Johnson, Janssen Pharmaceutica, Inc.
                                         n/k/a Janssen Pharmaceuticals, Inc., and
                                         Ortho-McNeil-Janssen Pharmaceuticals, Inc.
                                         n/k/a Janssen Pharmaceuticals, Inc.

                                         /s/ Donna Welch______________
                                         Donna Welch, P.C.
                                         Timothy W. Knapp
                                         Karl Stampfl
                                         KIRKLAND & ELLIS LLP
                                         300 North LaSalle, Chicago, IL 60654
                                         Telephone: (312) 862-2000
                                         Facsimile: (312) 862-2200
                                         donna.welch@kirkland.com
                                         tknapp@kirkland.com
                                         karl.stampfl@kirkland.com

                                         Jennifer G. Levy, P.C. (admitted pro hac vice)
                                         KIRKLAND & ELLIS LLP
                                         1301 Pennsylvania Ave., N.W.
                                         Washington, D.C. 20004
                                         Telephone: (202) 879-5000
                                         Facsimile: (202) 879-5200
                                         jlevy@kirkland.com

                                         Attorneys for Allergan plc (f/k/a Actavis plc)
                                         and Allergan Finance, LLC (Actavis, Inc.
                                         f/k/a Watson Pharmaceuticals, Inc.)




                                       66
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 67 of 248 PageID #:33476



                               TEVA ATTACHMENT A
                                MDL CUSTODIANS
          Custodian            Title
          Aprahamian, Ara      Former Actavis Director, Pricing & Contracts
          Baldassano, Valli    Former Cephalon Executive Vice President & Chief
                               Compliance Officer
          Baldino, Frank       Former Cephalon Chief Executive Officer
          Baran, Nancy         Former Actavis/Teva Executive Director, Customer
                               Relations Operations
          Barrett, Jeannette   Former Allergan/Actaivs Senior Medical Director
          Bart, Bryan          Teva Senior Director, New Product Launch,
                               formerly Senior Director of Product Operations at
                               Teva
          Bearer, Deborah      Teva Pharmaceuticals Director, Health Systems
                               Marketing
          Boothe, Doug         Former Actavis CEO
          Boyer, Andy          Former Teva President and CEO of North American
                               Generics, 2016-2018
          DaCunha, Lynn        Allergan Principal Global Trade Compliance
                               Specialist, formerly Actavis Senior DEA Affairs
                               Compliance Analyst
          Caminiti, Joseph     Former Cephalon Inc., Vice President, Sales and
                               Marketing Operations and Effectiveness
          Clarke, Michael      Former VP of Ethics and Compliance at Actavis
          Condodina, Cynthia   Teva Pharmaceuticals Director, Commercial
                               Training & Development
          Day, Matthew         Teva Pharmaceuticals Director, Marketing, CNS &
                               Pain Care Franchises
          Delgauclio, Joyce    Former Teva Senior Director of Regulatory Affairs
          DeWildt, Charles     Former Teva Pharmaceuticals Vice President,
                               Regional Payers
          Diaz, Simon          Teva Pharmaceuticals Director,
                               Regulatory Affairs
          Doerr, Chris         Teva Pharmaceuticals Vice President, Trade
                               Relations & Distribution Strategy
          Dorsey, Michael      Teva Director of National Accounts


                                          67
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 68 of 248 PageID #:33477




          Galant, Rachelle      Former Actavis Senior Product Manager formerly
                                Actavis Product Manager.
          Geiger, Marianne      Teva Associate Director Trade Customer Service
          Giella, Angie         Former Actavis Senior Manager, Regulatory
                                Affairs, Labeling
          Gillenkirk, Corrine   Teva Executive Sales Specialist; formerly Cephalon
                                and then Teva Sales Representative in southern
                                Ohio and northern Kentucky
          Kaisen, Valerie       Former Teva Sales Representative in northern Ohio
                                and Pennsylvania
          King, James           Teva Pharmaceuticals Director, US Medical
                                Information
          Kosich, Richard       Former Cephalon Senior Safety Associate,
                                Pharmacovigilance
          Kozloski, Gary        Former Actavis Medical Officer
          Larijani, Susan       Teva Pharmaceuticals Senior Director, Medical
                                Information
          Leitch, Nathalie      Former Teva Senior Vice President of Portfolio
                                Management
          Lowney, Karen         Former Teva Pharmaceuticals Senior Director,
                                Global Compliance
          Marchione, Carol      Former Teva Pharmaceuticals Senior Director and
                                Group Leader for Oncology Regulatory Affairs
          Martin, Greg          Teva Pharmaceuticals Director, Scientific
                                Information
          Mathias, Sheila       Teva Pharmaceuticals Director, Regulatory Affairs
          McCormick, Jinping    Former Actavis Director of Product Marketing
          McGinn, Colleen       Teva Pharmaceuticals Senior Director, DEA
                                Compliance
          Megaffin, Scott       Former Cephalon Vice President, Pain Franchise
          Meyer, Chris          Teva Pharmaceuticals Director, Sales Force
                                Planning & Operations
          Miley, Dennis         Former Teva Director of North America Drug
                                Safety and Pharmacovigilance
          Miller, Brandon       Former inVentiv Health Director of Trade Sales and
                                Former Actavis Director, Trade Relations
          Miller, Scott         Former inVentive Compliance



                                           68
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 69 of 248 PageID #:33478




          Miller, Wendy           Former Teva Pharmaceuticals Director, Marketing
                                  Insights & Analytics
          Moore, Tamala Mallett   Former Cephalon Director Risk Management,
                                  Regulatory Affairs
          Morreale, Michael       Cephalon and then Teva Regional Sales Manager;
                                  former Cephalon Sales Representative
          Myers, David            Teva Associate Director of Marketing; former Teva
                                  Senior Product Manager
          Napoli, Tom             Former Associate Director of Controlled Substance
                                  Compliance, Actavis, Inc.
          Narayana, Arvind        Former Teva Pharmaceuticals Senior Global
                                  Medical Director
          Nataline, Terri         Former VP Regulatory and Medical Affairs, Actavis
          Perfetto, Michael       Former VP Sales and Marketing, Actavis
          Pientka, Janet          Former Actavis Risk Manager
          Pyfer, Andrew           Former Cephalon National Sales Director, Pain
                                  Care Division
          Reilly, Jim             Former Teva Pharmaceuticals Vice President, Sales
          Richardson, Michael     Former Cephalon Senior Director of Product
                                  Planning for Pain Franchise
          Sippial, Laura          Former Cephalon Pain and Care Specialist
          Spokane, Randy          Former Teva Pharmaceuticals National Sales
                                  Director, Pain Care
          Terifay, Terrance       Former Cephalon Product Director, FENTORA®
          Thapar, Sarita          Former Actavis Director of Pharmacovigilance
                                  Operations
          Thatcher, Jerri Ann     Former Cephalon Senior
                                  Director, Pain Franchise
                                  Marketing
          Tomkiewicz, Joseph      Teva Pharmaceuticals Manager, DEA Compliance
          Viscosi, Joe            Former Actavis Director and Head of Patient Safety
                                  Operations-Global Drug Safety
          Viscomi, Marcello       Former Actavis Employee, Labeling
          Walters, Nicola         Former Actavis Director, Regulatory Affairs
          Warner, Jamie           Teva Pharmaceuticals Vice President, Global
                                  Labeling and Brand Management

                                             69
US 168971952
   Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 70 of 248 PageID #:33479




             Wilhelm, Amanda            Teva Pharmaceuticals Associate Director,
                                        NeuroPsych and Pain Medical Science Liaison
                                        Team
             Williams, Paula            Teva Pharmaceuticals Director, Medical Education
             Winkelman, Dan             Former Cephalon Product Manager and Research
                                        Manager for ACTIQ® and FENTORA®
             Woods, Mary                Allergan (formerly Actavis) Executive Director,
                                        Customer Relations

CUSTODIANS PRODUCED BY THE TEVA DEFENDANTS BY AGREEMENT WITH PLAINTIFFS42

             Custodian                  Title
             Garner, Gregory            Former Sales Representative with Responsibility for
                                        Chicago
             Gopu, Kishore              Teva Pharmaceuticals Director of REMS
             Hemenway, Michael          Former Area Manager with Responsibility for
                                        Chicago
             Tatum, Chandler            Former Regional Director with Responsibility for
                                        Chicago

        CUSTODIANS PRODUCED BY THE TEVA DEFENDANTS FROM OTHER OPIOID
                                 LITIGATIONS
             Custodian                  Title
             Cunningham, Bill           Former Regional Director with Responsibility for
                                        Chicago
             Glover, Tricia             Former VP and NA Compliance Officer
             Pansch, Jennifer           Senior Director, Regulatory Affairs
             Schultewolter, Dieter      Senior Director, Global Medical Lead for CNS
             Cavanaugh, Maureen         Former Chief Commercial Officer, North America
             Merris, Geoffrey           Area Manager




   42
     Plaintiffs also sought the custodial file of Bill Cunningham, Former Regional Director, and Tricia
   Glover, Former Vice President and NA Compliance Officer, but those custodians’ files had already been
   produced. The custodial file of Randy Spokane, former Regional Director and Michael Morreale, Former
   Area Manager, both of whom had responsibility for Chicago, were also produced in MDL Track 1.
                                                    70
   US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 71 of 248 PageID #:33480




          Nikolaus, Matt             Sales Representative
          Ciampi, Louis              Sales Representative
          Mara, James                Sales Representative
          Mears, Denise              Sales Representative
          Walker, Michael            Sales Representative
          Grillone, Meghan           Sales Representative
          Lazarus, Megan             Sales Representative
          Estrella-Cordova, Illena   Sales Representative
          Roseman, Scott             Sales Representative
          Lane, Gregory              Sales Representative
          Tocco, Phil                Area Manager
          McMahon, Tim               Sales Representative
          Sweeney, Tim               Area Manager
          Collins, Michael           Sales Representative
          Webster, Leslie            Sales Representative
          Kramin, Matthew            Area Manager
          Stuart, David              Area Manager
          Lally, Shawn               Area Manager
          Athey, Kelly               Sales Representative
          Fisher, Tim                Sales Representative
          Suggs, Muriel              Sales Representative
          Griggs, Cornelius          Area Manager
          Rocco, Phil                Area Manager
          Helak, Gary                Sales Representative
          Jacobo, Ana                Sales Representative
          Munafo, Alissa             Sales Representative
          Oseroff, Marc              Sales Representative

                                                71
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 72 of 248 PageID #:33481




          Robb, Thomas       Sales Representative




                                        72
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 73 of 248 PageID #:33482




                                ATTACHMENT B



     Custodian         Department             Title                    Issue
 Ed Burke           City Council /     Alderman / Task      - Temporal scope: Served
                    Chicago-Cook       Force Member         in his position since
                    Task Force on                           1983, but less than 100
                    Heroin                                  documents per year prior
                                                            to 2012 produced and no
                                                            documents dated earlier
                                                            than 2006 produced

                                                            - Low number of emails
                                                            sent from custodian
 Jorge Cardenas     City Council /     Alderman / Task      - Low number of emails
                    Chicago-Cook       Force Member         sent from custodian
                    Task Force on
                    Heroin
 Patricia Dowell    City Council /     Alderman / Task      - Low number of emails
                    Chicago-Cook       Force Member         sent from custodian
                    Task Force on
                    Heroin
 Ariel Reboyras     City Council /     Alderman / Task      - Low number of emails
                    Chicago-Cook       Force Member         sent from custodian
                    Task Force on
                    Heroin
 Mary Daly          Fire               Nurse Practitioner   - Low document count

                                                            - Low number of emails
                                                            sent from custodian
 Mark Edinburg      Fire               Commander,           - Low document count
                                       Medical Section
                                                            - Low number of emails
                                                            sent from custodian
 Roula Johnson      Fire               Case Manager,        - Low document count
                                       Medical Section
                                                            - Temporal scope:
                                                            employee with the City
                                                            from 2006 to the present,
                                                            but his custodial file
                                                            contains less than 100
                                                            documents per year from
                                                            2011 to 2012 and no
                                                            documents dated earlier
                                                            than 2011
                                       73
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 74 of 248 PageID #:33483




 Hugh Russell           Fire               Medical Director,     - Low document count
                                           Emeritus
                                                                 - Low number of emails
                                                                 sent from custodian
 Leslie Stein-Spencer   Fire               Director of EMS       - Temporal scope:
                                           Compliance            employee of the Chicago
                                                                 Fire Department from
                                                                 2006 through 2017, but
                                                                 her custodial file only
                                                                 contains emails from
                                                                 January 2014 through
                                                                 June 2017
 Elise Horton-          Fire               Occupational Health   - Low document count
 Newkirk                                   Nurse
                                                                 - Low number of emails
                                                                 sent from custodian
 Isaac Morcos           Fire               Medical Director      - Low document count

                                                                 - Low number of emails
                                                                 sent from custodian
 Daisy Jones            Fire               Nurse Practitioner    - No documents
                                                                 produced
 Claudia Chavez         Mayor’s Office     Deputy Director for   - Temporal scope:
                                           Legislative Council   employee in the Chicago
                                           and Government        Mayor’s office from
                                           Affairs               2014 to 2015, but her
                                                                 custodial file does not
                                                                 contain a single email
                                                                 from those years
 John F Harris          Office of Budget   Budget Director       - No documents
                        Management                               produced
 Bennett Johnson III    Office of Budget   Budget Director       - Low document count
                        Management
 Eugene Munin           Office of Budget   Budget Director       - Low document count
                        Management
 Paul Volpe             Office of Budget   Budget Director       - Low document count
                        Management
 Samantha Fields        Office of Budget   Budget Director       - Low number of emails
                        Management                               sent from custodian
 Hootan Bahmandeji      Police             Captain               - Temporal scope:
                                                                 employee with the City
                                                                 from 1999 to 2019, but
                                                                 his custodial file contains
                                                                 less than 100 documents
                                                                 per year from 2008 to
                                           74
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 75 of 248 PageID #:33484




                                                          2011 and no documents
                                                          dated earlier than 2008

                                                          - Low number of emails
                                                          sent from custodian
 Matthew Cline      Police             Lieutenant,        - Temporal scope:
                                       Narcotics Unit     employee with the City
                                                          from 1992 to the present,
                                                          but no documents in his
                                                          custodial file dated
                                                          earlier than 2008
 Paul Gregoire      Police             Sergeant           - Low document count

                                                          - Temporal scope:
                                                          employee with the City
                                                          from 1986 to the present,
                                                          but less than 100
                                                          documents produced for
                                                          each year from 2009 to
                                                          2013 and no documents
                                                          produced dated earlier
                                                          than 2009
 Eileen Guest       Police             Sergeant           - Low document count

                                                          - Temporal scope:
                                                          employee with the City
                                                          from 1982 to 2012, but
                                                          almost no documents
                                                          produced for each year of
                                                          her tenure and no
                                                          documents produced
                                                          dated earlier than 2007
 Cassandra Judon    Police             Lieutenant         - Low document count

                                                          - Temporal scope:
                                                          employee with the City
                                                          from 1986 to 2016, but
                                                          her custodial file only
                                                          contains documents
                                                          dated after 2016
 Janet Kemper       Police             Sergeant           - Temporal scope:
                                                          employee with the City
                                                          from 1990 to the present,
                                                          but less than 100
                                                          documents produced for

                                       75
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 76 of 248 PageID #:33485




                                                          each year from 2009 to
                                                          2013 and no documents
                                                          produced dated earlier
                                                          than 2009
 Thomas Lemmer      Police             Commander          - Temporal scope:
                                                          employee with the City
                                                          from 1986 to the present,
                                                          but less than 100
                                                          documents produced for
                                                          each year from 2008 to
                                                          2012 and no documents
                                                          produced dated earlier
                                                          than 2008

                                                          - Low number of emails
                                                          sent from custodian
 Tony Liace         Police             Lieutenant         - Low document count

                                                          - Temporal scope:
                                                          employee with the City
                                                          from 1977 to 2010, but
                                                          his custodial file contains
                                                          less than 100 documents
                                                          per year from 2007 to
                                                          2010 and no documents
                                                          dated earlier than 2007
 William Looney     Police             Captain            - Temporal scope:
                                                          employee with the City
                                                          from 1988 to the present,
                                                          but less than 100
                                                          documents produced for
                                                          each year from 2009 to
                                                          2011 and no documents
                                                          produced dated earlier
                                                          than 2009
 Steve Pietrzak     Police             Sergeant           - Temporal scope:
                                                          employee with the City
                                                          from 1996 to the present,
                                                          but less than 100
                                                          documents produced for
                                                          each year from 2008 to
                                                          2013 and no documents
                                                          produced dated earlier
                                                          than 2008


                                       76
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 77 of 248 PageID #:33486




 Thomas Risley      Police             Sergeant             - Temporal scope:
                                                            employee with the City
                                                            from 1989 to the present,
                                                            but less than 100
                                                            documents produced for
                                                            each year from 2010 to
                                                            2015 and no documents
                                                            produced dated earlier
                                                            than 2010
 John Thornton      Police             Officer, Narcotics   - Temporal scope:
                                       Unit, DEA Task       employee with the City
                                       Force                from 2003 to the present,
                                                            but less than 100
                                                            documents produced for
                                                            each year from 2012 to
                                                            2013 and no documents
                                                            produced dated earlier
                                                            than 2012
 Greta Ivers        Public Health      Director Substance   - Low document count
                                       Abuse Programs
                                                            - Low number of emails
                                                            sent from custodian
 Sandra Thomas      Public Health      Director of          - Low document count
                                       Epidemiology
                                                            - Low number of emails
                                                            sent from custodian




                                       77
US 168971952
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 78 of 248 PageID #:33487




                                EXHIBIT 1
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 79 of 248 PageID #:33488




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 CITY OF CHICAGO, a municipal corporation,

                    Plaintiff,

         v.                                              Case No. 14-cv-04361

 PURDUE PHARMA L.P., et al.,                             Honorable Jorge L. Alonso

                    Defendants.                          Magistrate Judge Young B. Kim




DEFENDANTS JANSSEN’S AND J&J’S AMENDED RESPONSES AND OBJECTIONS
         TO PLAINTIFF’S THIRD SET OF INTERROGATORIES
       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Janssen

Pharmaceuticals, Inc., its predecessor companies Ortho-McNeil-Janssen Pharmaceuticals, Inc.

and Janssen Pharmaceutica, Inc. (jointly, “Janssen”), and its parent company Johnson & Johnson

(“J&J,” and together with Janssen, “Defendants”) hereby amend their responses and objections

to Plaintiff City of Chicago’s (“Plaintiff” or the “City”) Third Set of Interrogatories (the

“Interrogatories”) as follows:

                                     PRELIMINARY STATEMENT

       Defendants make these amended responses and objections in good faith, based on

presently available information and documentation and following a reasonably diligent search

and investigation. The City should not construe these responses and objections to prejudice

Defendants’ right to conduct further investigation or to limit their right to utilize any additional

evidence that may be developed. Defendants’ discovery, investigation, and preparation for trial is

not yet completed and is continuing as of the date of these objections and responses. Defendants

do not waive any right to modify or supplement their responses and objections to any

Interrogatory, and expressly reserve all such rights. Because discovery is ongoing, Defendants

                                                  1
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 80 of 248 PageID #:33489




reasonably diligent search using predetermined keyword searches and reviewing the results, and

subject to a determination that producing such records would not be unduly burdensome.

INTERROGATORY NO. 4:
       Identify all Persons with knowledge of Your attempts to influence bills, legislation,

regulations or rules regarding the treatment of pain, Formulary coverage of Opioids or access to

Health Care Providers or pharmacy stocking, including, but not limited to, lobbying efforts

performed by You at the local, state-wide, or nationwide level.

AMENDED RESPONSE TO INTERROGATORY NO. 4:

       Defendants incorporate their Preliminary Statement and General Objections set forth

above. Defendants object to this Interrogatory as vague and ambiguous in its use of the phrase

“attempts to influence.” Defendants further object to this Interrogatory on the ground that it is

overbroad, unduly burdensome, and not proportional to the needs of the case to the extent that it

seeks information unrelated to Duragesic, Nucynta, or Nucynta ER. Defendants further object to

this Interrogatory as overbroad, unduly burdensome, and not proportional to the needs of the case

as it is not limited to Chicago or Illinois but rather uses terms like “local” and “state-wide.”

Defendants further object to this Interrogatory as vague and ambiguous in its use of the phrase

“all Persons with knowledge” and calls for information not necessarily within Defendants’

possession, custody, or control. Defendants further object to this Interrogatory to the extent it

seeks information protected by the attorney-client privilege and/or work product doctrine, joint

defense privilege, or other applicable privileges.

       Subject to and without waiving the foregoing, Defendants respond as follows: The

following individuals may have knowledge regarding the subject matter of this Interrogatory:

   1. Greg Aronin. Director, State Government Affairs. This individual may have knowledge

       relating to Defendants’ lobbying activities in the state of Illinois.

   2. Carla Cartwright. Former Director, Federal Affairs. This individual may have

       knowledge related to Defendants’ federal advocacy efforts.

                                                 20
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 81 of 248 PageID #:33490




   3. Bruce Colligen. Executive Director, Health Policy, Government Affairs & Policy. This

       individual may have knowledge relating to Defendants’ Government Affairs department.

   4. Tricia Kinley. Director, State Government Affairs. This individual may have knowledge

       relating to Defendants’ lobbying activities in the state of Illinois.

   5. Dennis Majeskie. Senior Director, State Government Affairs. This individual may have

       knowledge relating to Defendants’ lobbying activities in the state of Illinois.

       Janssen has utilized the following third parties in connection with lobbying potentially

related to opioids:

   1. Alston & Bird LLP, 950 F Street, NW, Washington, DC 20004

   2. Brownstein Hyatt Farber Schreck, LLP, 130 I Street, NW, Suite 510, Washington DC

       20005

   3. Foley Hoag LLP, 1717 K Street, NW, Washington, DC 20036

   4. Health Policy Alternatives Inc., 400 North Capitol Street NW, Suite 799, Washington,

       DC 20001

   5. Navigators Global LLC, 901, 7th Street, NW, Suite 200, Washington DC 20001

   6. Nusgart Consulting LLC, 5225 Pooks Hill Road, Suite 1626N, Bethusda, MD 20814

   7. Sidley Austin LLP, 1501 K Street, Washington, DC 20004

   8. The Waldman Group, 2245 12th Place, NW, Washington, DC 20009

   9. Washington Council, Ernst & Young, 1150 17th Street, NW, Suite 601, Washington

       DC 20036



 Dated:    October 9, 2020                          Respectfully submitted,


                                                    /s/ Charles C. Lifland
                                                    Charles C. Lifland (admitted pro hac vice)
                                                    Sabrina H. Strong (admitted pro hac vice)
                                                    Esteban Rodriguez (admitted pro hac vice)
                                                    O’MELVENY & MYERS LLP
                                                 21
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 82 of 248 PageID #:33491




                                EXHIBIT 2
Case: 1:14-cv-04361
   Highly           Document -
             Confidential    #: 887 Filed: 12/07/20
                                Subject             Page 83
                                            to Further      of 248 PageID #:33492
                                                          Confidentiality      Review

     1               IN THE UNITED STATES DISTRICT COURT

     2                FOR THE NORTHERN DISTRICT OF OHIO

     3                          EASTERN DIVISION

     4    - - - - - - - - - - - - - - - - x

     5    IN RE:    NATIONAL                      :   HON. DAN A.

          PRESCRIPTION OPIATE                         POLSTER

     6    LITIGATION                              :   MDL NO. 2804

     7    APPLIES TO ALL CASES                    :   NO. 1:17-MD-2804

     8    - - - - - - - - - - - - - - - - x

     9

   10                          HIGHLY CONFIDENTIAL

   11            SUBJECT TO FURTHER CONFIDENTIALITY REVIEW

   12

   13                                 -   -   -

   14                           January, 17, 2019

   15                                 -   -   -

   16

   17                   Videotaped deposition of CARLA CARTWRIGHT,

   18          taken pursuant to notice, held at the law offices of

   19          O'Melveny & Myers, LLP, 1625 Eye Street, N.W.,

   20          Washington, D.C., beginning at 9:14 a.m., before

   21          Misty Klapper, Registered Merit Reporter, Certified

   22          Realtime Reporter and Notary Public in and for the

   23          District of Columbia.

   24

  Golkow Litigation Services                                                  Page 1
Case: 1:14-cv-04361
   Highly           Document -
             Confidential    #: 887 Filed: 12/07/20
                                Subject             Page 84
                                            to Further      of 248 PageID #:33493
                                                          Confidentiality      Review

     1                               MS. ZIELINSKI:      Can we go off

     2              the record really quick?        I'm having a very

     3              difficult time hearing the witness.          Is it

     4              possible to move the phone closer?

     5                               MR. ACKERMAN:     Yeah.    Let's go

     6              off the record for a minute and we'll try to

     7              fix that.

     8                               VIDEO OPERATOR:      The time is now

     9              9:18 a.m.    We're going off the record.

   10                                (Thereupon, a brief recess was

   11                       taken.)

   12                                VIDEO OPERATOR:      The time is now

   13               9:20 a.m.    We're back on the record.

   14                                BY MR. ACKERMAN:

   15                       Q.       Okay.   We'll do our best to

   16               speak up so that everyone on the phone can

   17               hear as well.

   18                                Before the break you mentioned

   19               that your current position is director of

   20               global regulatory affairs; is that correct?

   21                       A.       I misspoke.     It's director,

   22               global regulatory policy.

   23                       Q.       Got it, regulatory policy.

   24                                And how long have you held that

  Golkow Litigation Services                                                Page 12
Case: 1:14-cv-04361
   Highly           Document -
             Confidential    #: 887 Filed: 12/07/20
                                Subject             Page 85
                                            to Further      of 248 PageID #:33494
                                                          Confidentiality      Review

     1              position?

     2                      A.       Since October of 2018.

     3                      Q.       When did you join

     4              Johnson & Johnson?

     5                      A.       The fall of 2012.

     6                      Q.       Okay.   So what positions have

     7              you -- did you hold -- what position did you

     8              hold at Johnson & Johnson prior to being

     9              director of global regulatory policy?

   10                       A.       Immediately prior I was a

   11               director in federal affairs within the

   12               government affairs and policy group.

   13                       Q.       And for how long did you hold

   14               that position?

   15                       A.       Approximately two years.

   16                       Q.       And prior to being director of

   17               federal affairs, what position did you hold?

   18                       A.       I was a director of global

   19               regulatory policy and intelligence within our

   20               pharmaceutical sector.

   21                       Q.       Okay.   And for how long did you

   22               hold that position?

   23                       A.       Approximately four years.

   24                       Q.       Was that the position you began

  Golkow Litigation Services                                                Page 13
Case: 1:14-cv-04361
   Highly           Document -
             Confidential    #: 887 Filed: 12/07/20
                                Subject             Page 86
                                            to Further      of 248 PageID #:33495
                                                          Confidentiality      Review

     1              in when you joined Johnson & Johnson?

     2                       A.      It was.

     3                       Q.      Prior to joining

     4              Johnson & Johnson, were you employed somewhere

     5              else?

     6                       A.      I was.

     7                       Q.      Where?

     8                       A.      The Food and Drug

     9              Administration.

   10                        Q.      For how long were you at the

   11               Food and Drug Administration?

   12                        A.      Five years.

   13                        Q.      And what job titles did you hold

   14               there?

   15                        A.      I was an attorney in the office

   16               of chief counsel the entire time --

   17                        Q.      Okay.

   18                        A.      -- I was there.

   19                        Q.      At the Food and Drug

   20               Administration, did you have any particular

   21               specialty or responsibilities?

   22                        A.      I did.    I was a regulatory

   23               counsel focused on drug issues.         So we had

   24               what was called a drugs team and I was on that

  Golkow Litigation Services                                                Page 14
Case: 1:14-cv-04361
   Highly           Document -
             Confidential    #: 887 Filed: 12/07/20
                                Subject             Page 87
                                            to Further      of 248 PageID #:33496
                                                          Confidentiality      Review

     1              team.

     2                      Q.       And when you say drug issues,

     3              are you referring to prescription drugs?

     4                      A.       Matters relating to the Center

     5              for Drug Evaluation and Research.          So CDER was

     6              essentially my client --

     7                      Q.       Okay.

     8                      A.       -- within FDA.

     9                      Q.       And what is CDER?

   10                       A.       CDER is the center that reviews

   11               applications for drugs, mostly prescription

   12               drugs, but they also oversee the

   13               over-the-counter monograph and work on, you

   14               know, ongoing regulatory issues related to

   15               drugs and some biologics.

   16                       Q.       Okay.   You mentioned when you

   17               joined Johnson & Johnson you were director,

   18               global regulatory policy and intelligence in

   19               the pharmaceutical sector.

   20                                Did -- did I write that down

   21               correctly?

   22                       A.       Yes.

   23                       Q.       Okay.   What is the

   24               pharmaceutical sector of Johnson & Johnson?

  Golkow Litigation Services                                                Page 15
Case: 1:14-cv-04361
   Highly           Document -
             Confidential    #: 887 Filed: 12/07/20
                                Subject             Page 88
                                            to Further      of 248 PageID #:33497
                                                          Confidentiality      Review

     1                      A.       Well, Johnson & Johnson is

     2              comprised of three primary sectors.          There's

     3              the consumer group, medical devices, and then

     4              pharmaceuticals.

     5                      Q.       Okay.

     6                      A.       And I was -- I sat within the

     7              pharmaceutical sector.

     8                      Q.       Are you familiar with an entity

     9              called Janssen?

   10                       A.       Yes.

   11                       Q.       Okay.    And is Janssen a part of

   12               Johnson & Johnson?

   13                       A.       It is.    It is the pharmaceutical

   14               part of Johnson & Johnson.

   15                       Q.       Okay.    So Janssen would be

   16               included within the pharmaceutical sector --

   17                       A.       Yes.

   18                       Q.       -- is that correct?

   19                       A.       Yes.

   20                       Q.       What were your job

   21               responsibilities as director of global

   22               regulatory policy and intelligence?

   23                       A.       I primarily focused on our -- on

   24               our oncology business and worked on matters

  Golkow Litigation Services                                                Page 16
Case: 1:14-cv-04361
   Highly           Document -
             Confidential    #: 887 Filed: 12/07/20
                                Subject             Page 89
                                            to Further      of 248 PageID #:33498
                                                          Confidentiality      Review

     1              relating to USFDA regulatory issues, did a lot

     2              of work around combination products,

     3              accelerated approvals, expedited pathways,

     4              that kind of thing.

     5                      Q.       Did you have any

     6              responsibilities relative to Duragesic?

     7                      A.       I did not.

     8                      Q.       Okay.    Did you have any

     9              responsibilities relative to Nucynta or

   10               Nucynta ER?

   11                       A.       I did not.

   12                       Q.       Did you have any

   13               responsibilities relative to any opioid

   14               product manufactured or sold by Janssen?

   15                       A.       I did not.

   16                       Q.       In that first position, global

   17               regulatory policy and intelligence, who did --

   18               did you -- did you have a supervisor?

   19                       A.       I did.

   20                       Q.       And who was that?

   21                       A.       David Dorsey.

   22                       Q.       And what was Mr. Dorsey's title?

   23                       A.       He was a senior director, head

   24               of the Americas for the global regulatory

  Golkow Litigation Services                                                Page 17
Case: 1:14-cv-04361
   Highly           Document -
             Confidential    #: 887 Filed: 12/07/20
                                Subject             Page 90
                                            to Further      of 248 PageID #:33499
                                                          Confidentiality      Review

     1              policy and intelligence group.

     2                      Q.       And did you have any direct

     3              reports?

     4                      A.       I did not.

     5                      Q.       All right.     The next position

     6              you said you held was director of federal

     7              affairs?

     8                      A.       Yes.

     9                      Q.       And what were your job

   10               responsibilities as director of federal

   11               affairs?

   12                       A.       I was, again, on a sort of

   13               pharmaceutical sector team, so I was a

   14               registered lobbyist working on pharmaceutical

   15               issues.    I was primarily focused on our

   16               immunology and oncology businesses and on

   17               matters relating to FDA.

   18                       Q.       Okay.   Did you -- as director of

   19               federal affairs, did you have -- or did -- did

   20               you have any responsibilities related to

   21               Duragesic?

   22                       A.       I did not.

   23                       Q.       And did you, as a registered

   24               lobbyist, do any lobbying on issues related to

  Golkow Litigation Services                                                Page 18
Case: 1:14-cv-04361
   Highly           Document -
             Confidential    #: 887 Filed: 12/07/20
                                Subject             Page 91
                                            to Further      of 248 PageID #:33500
                                                          Confidentiality      Review

     1              Duragesic?

     2                      A.       I did lobbying on issues related

     3              to opioids generally.

     4                      Q.       Okay.   And did you do any

     5              lobbying on issues related to specifically

     6              Nucynta or was it just on issues related to

     7              opioids generally?

     8                      A.       I only lobbied on issues related

     9              to opioids generally.

   10                       Q.       Got it.    And what were those

   11               issues?

   12                       A.       I lobbied on a bill that was

   13               called the MOTHER Act -- Maternal Opioid

   14               Treatment, Health, Education, and Recovery, I

   15               believe -- and I also, you know, monitored and

   16               tracked what ultimately became H.R. 6 and the

   17               omnibus opioid bill that was passed and signed

   18               into law last fall.

   19                       Q.       Okay.   When was the MOTHER Act

   20               introduced?

   21                       A.       I believe it was first

   22               introduced on the House side in -- I don't

   23               recall the exact month, but I think in 2017.

   24                       Q.       Okay.   Can you just describe

  Golkow Litigation Services                                                Page 19
Case: 1:14-cv-04361
   Highly           Document -
             Confidential    #: 887 Filed: 12/07/20
                                Subject             Page 92
                                            to Further      of 248 PageID #:33501
                                                          Confidentiality      Review

     1              generally the -- what the MOTHER Act provided

     2              for?

     3                      A.       Yes.    It was focused on

     4              providing a continuum of care for mothers and

     5              infants who were exposed to opioids or

     6              suffering from neonatal abstinence syndrome.

     7                               So it called for implementation

     8              of existing SAMHSA guidelines for the

     9              treatment of infants who had been exposed to

   10               opioids.     It called for better alignment of

   11               how expectant women are -- manage pain.           It

   12               called for SAMHSA to work with public/private

   13               partnerships to address education and stigma

   14               issues related to the use of opioids and just

   15               generally sort of better coordination and

   16               better dissemination of existing guidelines

   17               around the use of opioids for pregnant and --

   18               and women who might become pregnant.

   19                       Q.       Okay.    You said you were a

   20               registered lobbyist.       For whom were you

   21               registered?

   22                       A.       For Johnson & Johnson.

   23                       Q.       That's -- and what was

   24               Johnson & Johnson's position with respect to

  Golkow Litigation Services                                                Page 20
Case: 1:14-cv-04361
   Highly           Document -
             Confidential    #: 887 Filed: 12/07/20
                                Subject             Page 93
                                            to Further      of 248 PageID #:33502
                                                          Confidentiality      Review

     1                         CERTIFICATE OF NOTARY

     2                               I, MISTY KLAPPER, the officer

     3              before whom the foregoing deposition was

     4              taken, do hereby certify that the witness

     5              whose testimony appears in the foregoing

     6              deposition was duly sworn by me; that the

     7              testimony of said witness was taken by me in

     8              shorthand and thereafter reduced to

     9              typewriting by me; that said deposition is a

   10               true record of the testimony given by said

   11               witness; that I am neither counsel for,

   12               related to, nor employed by any of the parties

   13               to the action in which this deposition was

   14               taken; and, further, that I am not a relative

   15               or employee of any attorney or counsel

   16               employed by the parties hereto, nor

   17               financially or otherwise interested in the

   18               outcome of this action.

   19                                 _________________________

                                      Misty Klapper

   20                                 Notary Public in and for

                                      the District of Columbia

   21

   22

   23

   24

  Golkow Litigation Services                                               Page 141
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 94 of 248 PageID #:33503




                                EXHIBIT 3
Case: 1:14-cv-04361
   Highly           Document -
             Confidential    #: 887 Filed: 12/07/20
                                Subject             Page 95
                                            to Further      of 248 PageID #:33504
                                                          Confidentiality      Review

     1       IN THE UNITED STATES DISTRICT COURT
     2        FOR THE NORTHERN DISTRICT OF OHIO
     3                EASTERN DIVISION
     4                     - - -
     5    IN RE: NATIONAL     : MDL NO. 2804
          PRESCRIPTION OPIATE :
     6    LITIGATION          :
          -----------------------------------------
     7                        : CASE NO.
          THIS DOCUMENT       : 1:17-MD-2804
     8    RELATES TO ALL CASES:
                              : Hon. Dan A.
     9                        : Polster
   10                      - - -
                  Tuesday, January 22, 2019
   11                      - - -
   12     HIGHLY CONFIDENTIAL - SUBJECT TO FURTHER
                   CONFIDENTIALITY REVIEW
   13
                                      -    -    -
   14
                       Videotaped deposition of
   15     BRUCE COLLIGEN, taken pursuant to notice,
          was held at law offices Drinker Biddle
   16     and Reath, LLP, 105 College Road, East
          Suite 300, Princeton, New Jersey 08542,
   17     beginning at 10:05 a.m., on the above
          date, before Amanda Dee Maslynsky-Miller,
   18     a Certified Realtime Reporter.
   19                      - - -
   20
   21
   22
                     GOLKOW LITIGATION SERVICES
   23            877.370.3377 ph | 917.591.5672 fax
                         deps@golkow.com
   24

  Golkow Litigation Services                                                  Page 1
Case: 1:14-cv-04361
   Highly           Document -
             Confidential    #: 887 Filed: 12/07/20
                                Subject             Page 96
                                            to Further      of 248 PageID #:33505
                                                          Confidentiality      Review

     1    force?
     2                A.        Yes, there is.
     3                Q.        And does the Ohio state task
     4    force cover simply Ohio, or does it cover
     5    a region?
     6                A.        It would cover Ohio
     7    activities.
     8                Q.        Did you speak with any
     9    members of the Ohio state task force
   10     before coming to this deposition today?
   11                 A.        Related to the deposition?
   12                 Q.        Sure.
   13                 A.        No.
   14                 Q.        Do you speak with members of
   15     the Ohio state task force?
   16                 A.        I speak to our lobbyist who
   17     covers Ohio, and other states.                       I talk to
   18     all our lobbyists.
   19                 Q.        And is that a large part of
   20     your job?
   21                 A.        It's a -- it's a part of my
   22     job.      I typically allow them to contact
   23     me if they have questions related to
   24     policy.
  Golkow Litigation Services                                                Page 74
Case: 1:14-cv-04361
   Highly           Document -
             Confidential    #: 887 Filed: 12/07/20
                                Subject             Page 97
                                            to Further      of 248 PageID #:33506
                                                          Confidentiality      Review

     1                             CERTIFICATE
     2

     3

     4                          I HEREBY CERTIFY that the
     5    witness was duly sworn by me and that the
     6    deposition is a true record of the
     7    testimony given by the witness.
     8

     9

   10

                      Amanda Maslynsky-Miller
   11                 Certified Realtime Reporter
                      Dated:       January 23, 2019
   12

   13

   14

   15

   16

   17                           (The foregoing certification
   18     of this transcript does not apply to any
   19     reproduction of the same by any means,
   20     unless under the direct control and/or
   21     supervision of the certifying reporter.)
   22

   23

   24

  Golkow Litigation Services                                               Page 106
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 98 of 248 PageID #:33507




                                     Bruce H. Colligen

                                    1206 Glen Ridge Drive
                                     Glassboro, NJ 08028
                                        908-581-9536


  Professional
  Johnson & Johnson      1996 - present
  New Brunswick, NJ

          Executive Director, Health Policy (2001 - 2006, 2008 - 2012)
          Health Policy, Government Affairs and Policy

      •   Created and co-chaired J &J State Policy Council, a cross company forum for
          policy issue review to evaluate policy impact on business
      •   Manage health care compliance for GA&P which includes oversight of internal
          audit, management action plan (MAP), policy development, education and
          training
      •   Develop policy positions for comparative effectiveness research, evidence based
          medicine (EBM), marketing practices, health information technology and mental
          health parity
     •    Co-leader on Medicaid rebate negotiations (1999 - 2003) with state third party
          administrators for J &J enterprise.
     •    Facilitated a global monthly EBM call to discuss government policy initiatives to
          leverage corporate best practices


          Executive Director, State Policy (2006 - 2007, 2012 - present)
          State Government Affairs, Government Affairs and Policy

     •    Evaluate legislative/regulatory initiatives and recommend strategic direction to
          State Government Affairs field directors
     •    Develop talking points, prepare comments policy counsel for state government
          affairs lobbyists
     •    Designed a new policy model to address the gaps in field policy support


          Director, State Government and Issue Management (1996 - 2001)
          State Government Affairs, Government Affairs and Policy

     •    Managed four professionals in support of State Government Affairs organization
     •    Designed, implemented and managed issue management department
     •    Created the state mental health issues forum consisting of state mental health
          officials to facilitate the discussion of key policy issues
     •    Lobbied state legislatures and regulatory agencies as needed                   Exhibit        004
                                                                                              JANSSEN
                                                                                              .COWGEN
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 99 of 248 PageID #:33508




      •   Standards of Leadership award for successfully leading Medicaid rebate activities
          with Michigan Medicaid resulting in over $5 million in savings
      •   Promoted to Executive Director in 2000


  National Pharmaceutical Council
  Reston, Virginia

          Vice President, Health Programs (1991- 1996)

      •   Editor, Pharmaceutical Benefits Under State Medical Assistance Programs,
          annual reference compilation of state Medicaid programs
      •   Chairman of NPC Health Programs Committee which is comprised of
          government affairs directors for 20 research based pharmaceutical companies
      •   Project leader on various research projects related to access to medicines


  State and Federal Associates (1989- 1991)
  Alexandria, Virginia

          Project Director

     •    Designed programs to improve pharmacy reimbursement for branded products
     •    Consulted with state Medicaid programs on behalf of clients to provide product
          access
     •    Managed Patient Assistance programs for clients
     •    Managed client projects for Abbott Laboratories, Pfizer, Serano, Allergan



  National Association of Chain Drug Stores, Inc. (1981 - 1989)
  Alexandria, VA

          Director of Special Projects, (1981 - 1984 ), Director of Health Programs (1984 -
  1989)

     •    Conducted economic analysis on implications of managed care on drug store sales
     •    Chaired Accounting Practices committee
     •    Managed pharmaceutical marketing trade show exhibits
     •    Created and composed association newsletters
     •    Conducted studies as requested
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 100 of 248 PageID #:33509




   Education
   Masters of Business Administration, 1981
   The George Washington University
   Washington, D.C.

   Bachelor of Arts, Government with Business minor, 1979
   Lehigh University
   Bethlehem, Pennsylvania


   Executive Certificate of Management, 1985
   Cornell University
   Ithaca, NY

   Health Care Compliance Certification, 2011
   Seton Hall School of Law
   Newark, NJ

   References: furnished upon request
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 101 of 248 PageID #:33510




                                 EXHIBIT 4
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 102 of 248 PageID #:33511




                        IN THE UNITED STATE DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


City of Chicago

Plaintiff,                                             Case No. 14-cv-04361

             v.                                        Honorable Jorge L. Alonso

Purdue Pharma L.P. et al.,

Defendants.

               RESPONSES AND OBJECTIONS OF DEFENDANTS
       TEVA PHARMACEUTICALS USA, INC., CEPHALON, INC., WATSON
     LABORATORIES, INC., ACTAVIS LLC, AND ACTAVIS PHARMA, INC. TO
    PLAINTIFF’S THIRD SET OF REQUESTS FOR PRODUCTION TO THE TEVA
                              DEFENDANTS

        Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Defendants Cephalon, Inc.

and Teva Pharmaceuticals USA, Inc. (collectively, “Teva”) and Watson Laboratories, Inc.,

Actavis LLC, and Actavis Pharma, Inc. (collectively, the “Teva-Acquired Actavis Entities”)

(Teva and the Teva-Acquired Actavis entities are referred to collectively as the “Teva

Defendants”), by and through their undersigned counsel, hereby provide the following

Responses and Objections (“Responses”) to Plaintiff’s Third Set of Requests For Production to

the Allergan, Endo, Janssen, and Teva Defendants, served by Plaintiff City of Chicago

(“Plaintiff” or “City”), and state as follows:

                                 PRELIMINARY STATEMENT

        1.        The Responses are made solely for the purpose of the above-captioned action and

are not to be used in connection with any other action.

        2.        The Responses are based on documents and information available to the Teva

Defendants at this time, and reflect the Teva Defendants’ knowledge, information, and belief as
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 103 of 248 PageID #:33512




of the date of the Responses. The Responses are true and correct to the Teva Defendants’ best

knowledge as of this date.

       3.      The Teva Defendants may engage in further investigation, discovery, and

analysis, which may lead to changes in the Teva Defendants’ Responses herein. Such

investigation and discovery are continuing, and the Responses are given without prejudice to

the Teva Defendants’ right to produce evidence of any subsequently-discovered facts,

documents, or interpretations thereof, or to supplement, modify, change, or amend the

Responses, and to correct for errors, mistakes, or omissions. Reference in the Responses to a

preceding or subsequent response incorporates both the information and the objections set forth

in the referred-to response.

       4.      The Teva Defendants will make reasonable efforts to respond to every Request,

to the extent the Request has not been objected to, as the Teva Defendants understand and

interpret the Request. In the event that Plaintiff subsequently asserts an interpretation of an

Request that differs from that of the Teva Defendants, the Teva Defendants reserve the right to

amend and/or supplement their Response, but undertake no obligation to do so.

       5.      In responding to the Requests, the Teva Defendants do not waive, and hereby

expressly reserve: (a) their right to assert any objections as to the competency, relevancy,

materiality, privilege, or admissibility as evidence, for any purpose, of any information

produced in response to the Requests; (b) their right to object on any ground to the use of the

information produced in response to the Requests at any hearing, trial, or other point during the

litigation; and (c) their right to object on any ground at any time to a demand for further

responses to the Requests.




                                                  2
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 104 of 248 PageID #:33513




       6.      No incidental or implied admissions are intended in these Responses. That the

Teva Defendants have responded to all or any part of a Request should not be taken as, and

indeed does not constitute, an admission that the Teva Defendants accept or admit the

existence of any fact set forth or assumed by the Request or that the Teva Defendants’

Responses constitute admissible evidence. That the Teva Defendants have responded to all or

any part of a Request also is not intended to be, and indeed does not constitute, a waiver by the

Teva Defendants of all or any part of its objection(s) to the Request.

       7.      References herein to documents previously produced in In Re: National

Prescription Opiate Litigation (MDL No. 1:17-md-02804, N.D. Ohio) (“MDL 2804”) or any

other litigation shall not be construed as an admission by the Teva Defendants that all such

previously produced documents are, or any individual previously produced document is,

responsive to these Requests, relevant to any claims in this litigation, or likely to lead to the

discovery of relevant or admissible evidence.

       8.      The following Objections to Definitions and Instructions apply to each and every

one of the Requests, and should be considered part of the Teva Defendants’ response to each and

every one of the Requests. Any specific objections provided below are made in addition to these

Objections to Definitions and Instructions, and failure to reiterate an Objection to Definitions and

Instructions below does not constitute a waiver or limitation of that or any other objection.

                  OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

       1.      The Teva Defendants hereby assert the following Objections to Definitions and

Instructions, which are hereby incorporated into each of the specific responses and objections to

the Requests set forth below.



                                                  3
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 105 of 248 PageID #:33514




       2.      The Teva Defendants object to the definition of “Chargeback” due to its

incorporation of the defined terms “Direct Customer,” “Opioid Product,” and “Downstream

Customer.”

       3.      The Teva Defendants object to Plaintiff’s definition of “Chicago” on the grounds

that it is overbroad and unduly burdensome, seeks information that is not relevant to the claims

or defenses of any party, and is not proportional to the needs of the case because it purports to

include “the Chicago Metropolitan Statistical Area, as defined by the United States Census

Bureau” (“Chicago MSA”), which currently includes fourteen counties spanning three states and

over 500 zip codes. The Teva Defendants further object to the definition of “Chicago” as vague

and ambiguous because the boundaries of the Chicago MSA have changed multiple times

between January 1, 2004 and the present.

       4.      The Teva Defendants object to the definitions of “Communication” and

“Communicated” as calling for the search and collection of sources like “MySpace,” “Twitter,”

and “shared applications from cell phones” that would be unduly burdensome, overbroad, and

not proportional to the needs of the case.

       5.      The Teva Defendants object to the Plaintiff’s definition of “Concerning” on the

grounds that it is vague, ambiguous, overbroad, and unduly burdensome because it is not limited

by time, scope, or subject matter.

       6.      The Teva Defendants object to Plaintiff’s definition of “Describe” to the extent

that it purports to require information not reasonably calculated to lead to the discovery of

admissible evidence and to the extent it purports to impose upon the Teva Defendants any

obligation inconsistent with the Federal Rules of Civil Procedure.




                                                 4
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 106 of 248 PageID #:33515




       7.      The Teva Defendants object to the definition of “Direct Customer” to the extent it

means “other customer” as vague, ambiguous, and overbroad. The Teva Defendants object to the

definition of “Direct Customer” due to its incorporation of the defined term “Opioid.”

       8.      The Teva Defendants object to the definition of “Diversion” on the grounds that it

is vague, ambiguous, overbroad, and unduly burdensome. The Teva Defendants also object on

the ground that the definition assumes that the Teva Defendants can or do control or know how

any opioid product is channeled or used and the purpose for any “unlawful channeling” or “use”

of controlled substances. The Teva Defendants further object to the definition of “Diversion” to

the extent that it includes information about controlled substances that are not opioids or opioid

products.

       9.      The Teva Defendants object to the definition of “Document” on the grounds that

it is overbroad and unduly burdensome to the extent it purports to impose upon the Teva

Defendants any obligation inconsistent with the Federal Rules of Civil Procedure.

       10.     The Teva Defendants object to the definition of “Downstream Customer” to the

extent it means “customer of the Direct Customer that purchased Opioids from the Direct

Customer” on the grounds that it is vague, ambiguous, and overbroad. The Teva Defendants

further object on the ground that this definition purports to require the Teva Defendants to

produce information outside the knowledge, possession, custody, or control of the Teva

Defendants. The Teva Defendants object to the definition of “Downstream Customer” due to its

incorporation of the defined terms “Opioid” and “Direct Customer.”

       11.     The Teva Defendants object to the definition of “Employee” on the grounds that it

is vague, ambiguous, overbroad, and unduly burdensome, in part because it purports to




                                                 5
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 107 of 248 PageID #:33516




encompass “former salaried employees” and “independent contractors” outside of the Teva

Defendants’ direction or control.

       12.     The Teva Defendants object to the definition of “Identify” when used with respect

to corporate entities on the grounds that it seeks irrelevant information, is overbroad and unduly

burdensome and purports to require the Teva Defendants to produce information outside the

possession, custody, or control of the Teva Defendants and to the extent it purports to impose

upon the Teva Defendants any other obligation inconsistent with the Federal Rules of Civil

Procedure..

       13.     The Teva Defendants object to the definition of “Identify” when used with respect

to documents on the grounds that it seeks irrelevant information, is overbroad and unduly

burdensome and purports to require the Teva Defendants to produce information outside the

possession, custody, or control of the Teva Defendants and to the extent it purports to impose

upon the Teva Defendants any other obligation inconsistent with the Federal Rules of Civil

Procedure.

       14.     The Teva Defendants object to the definition of “Identify” when used with respect

to communications on the ground that it seeks irrelevant information, is overbroad and unduly

burdensome, and purports to require the Teva Defendants to produce information outside the

possession, custody, or control of the Teva Defendants.

       15.     The Teva Defendants object to the definition of “Identify” when used with respect

to an order on the ground that it seeks irrelevant information, is overbroad and unduly

burdensome, and purports to require the Teva Defendants to produce information outside the

possession, custody, or control of the Teva Defendants.




                                                 6
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 108 of 248 PageID #:33517




       16.     The Teva Defendants object to the definition of “Identify” when used with respect

to persons on the grounds that it seeks irrelevant information, is overbroad and unduly

burdensome, and purports to require the Teva Defendants to produce information outside the

possession, custody, or control of the Teva Defendants. In particular, the Teva Defendants object

to the definition of “Identify” to the extent it purports to require the Teva Defendants to provide

any person’s present or last known address and present or last known place of employment.

       17.     The Teva Defendants object to the definition of the term “Lobbying” on the

grounds that it is vague, ambiguous, overbroad, and unduly burdensome, particularly to the

extent that it refers to the unidentified terms “special interest groups,” “consultants,” “advertising

agencies,” and “politically affiliated organizations,” “influence,” and “combat.”

       18.     The Teva Defendants object to Plaintiff’s definition of “Marketing” and

“Marketing Activity” to the extent that it means efforts “any effort undertaken with the goal, at

least in part, of influencing Opioid prescriptions” as vague, ambiguous, and overbroad. The Teva

Defendants further object to this definition as overbroad, unduly burdensome, and not

proportional to the needs of the case to the extent that it includes marketing of generic opioid

products. The Teva Defendants did not promote or market generic opioid products other than to

announce their pricing and availability. The Teva-Acquired-Actavis entities did not promote,

market, or sell any branded opioid product. The Teva Defendants will provide information

relating to Schedule II opioids that they sold, including ACTIQ® and FENTORA®. Any

information provided by the Teva Defendants relating to those products in response to requests

for information about “Marketing” and “Marketing Activity” does not mean that these products

were promoted for or used for the treatment of Chronic, non-cancer pain or any other use beyond

that which has expressly been approved by the FDA. The Teva Defendants further object to



                                                  7
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 109 of 248 PageID #:33518




Plaintiff’s definition of “Marketing” and “Marketing Activity” to the extent that it includes

“CME.”

       19.     The Teva Defendants object to Plaintiff’s definition of “Marketing Material” as

vague, ambiguous, and overbroad because it includes without limitation “a Document intended

to be presented or disseminated for Marketing purposes.” The Teva Defendants further object to

this definition on the grounds that it is vague and ambiguous because it inaccurately

characterizes documents related to CMEs as marketing materials. The Teva Defendants further

object to Plaintiff’s definition of “Marketing Material” due to its incorporation of the defined

terms “Documents” and “Marketing.” The Teva Defendants will provide documents related to

the marketing of Schedule II opioids sold by the Teva Defendants, including ACTIQ® and

FENTORA®.

       20.     The Teva Defendants object to the definition of “Opioids” on the grounds that it is

overbroad, unduly burdensome, vague, and ambiguous. The Teva Defendants will provide

information relating to their Schedule II opioid products, including ACTIQ® (fentanyl citrate)

oral transmucosal lozenge CII and FENTORA® (fentanyl buccal tablet) CII. ACTIQ® and

FENTORA® are each FDA-approved opioid agonists indicated for the management of

breakthrough pain in adult cancer patients who are already receiving and who are tolerant to

around-the-clock opioid therapy for their underlying persistent cancer pain. Patients considered

opioid tolerant are those who are taking, for one week or longer, around-the-clock medicine

consisting of at least 60 mg of oral morphine per day, at least 25 mcg of transdermal fentanyl per

hour, at least 30 mg of oral oxycodone per day, at least 8 mg of oral hydromorphone per day, at

least 25 mg of oral oxymorphone per day, at least 60 mg of oral hydrocodone per day, or an

equianalgesic dose of another opioid daily for a week or longer. Patients must remain on



                                                 8
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 110 of 248 PageID #:33519




around-the-clock opioids while taking ACTIQ® or FENTORA®. The generic opioid products

sold by the Teva Defendants are each FDA-approved generic versions of branded opioid

products that were also approved by the FDA, and the indication for each generic opioid product

speaks for itself.

        21.     Any information provided by the Teva Defendants in response to any Request

about “Opioids” does not mean that their products were inappropriately marketed or that

ACTIQ® or FENTORA® were promoted for any other use beyond that which has expressly

been approved by the FDA, nor does it suggest that the Teva Defendants ever promoted,

marketed, or sold any Opioids in Chicago. The Teva Defendants also object to any implication or

presupposition that they can or do control or know how any Opioid product is used once

prescribed.

        22.     The Teva Defendants object to the definition of “Order” due to its incorporation

of the defined terms “Opioid” and “Opioid Products.”

        23.     The Teva Defendants object to the definition of “Person” to the extent it purports

to impose obligations to produce information outside of the Teva Defendants’ knowledge,

possession, custody, and control

        24.     The Teva Defendants object to the definition of the term “Prescribers” on the

grounds that it is overbroad and unduly burdensome, particularly to the extent that it refers to the

unidentified term “authority” and the undefined phrase “the authority to direct or advise others to

write prescriptions.” The Teva Defendants further object to this Request to the extent that it

purports to suggest that persons within this definition have “the authority to direct or advise

others to write prescriptions.”




                                                 9
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 111 of 248 PageID #:33520




       25.     The Teva Defendants object to the definition of “Prescribers” on the grounds that

it is overbroad and unduly burdensome to the extent it purports to impose upon the Teva

Defendants any obligation inconsistent with the Federal Rules of Civil Procedure.

       26.     The Teva Defendants object to the definition of “Procedures” on the grounds that

it is overbroad and unduly burdensome to the extent it purports to impose upon the Teva

Defendants any obligation inconsistent with the Federal Rules of Civil Procedure.

       27.     The Teva Defendants object to the definition of “Suspicious Order” to the extent

it purports to be “defined by DEA.” DEA has not defined the term “suspicious order” and

Plaintiff does not identify one. The Teva Defendants further object to the definition of

“Suspicious Order” due to its incorporation of the defined terms “Opioid” and “Opioid

Products.”

       28.     The Teva Defendants object to the definition of “Transactional Data” to the extent

it “means data concerning to the sale or distribution of Opioids” as vague, ambiguous, and

overbroad. The Teva Defendants further object on the ground that this definition purports to

require the Teva Defendants to produce information outside the knowledge, possession, custody,

or control of the Teva Defendants. The Teva Defendants further object to the definition of

“Transactional Data” due to its incorporation of the defined term “Opioid.”

       29.     The Teva Defendants object to Plaintiff’s definition of “You” and “Your” on the

grounds that it is vague and/or ambiguous, overbroad, unduly burdensome, and not likely to lead

to the discovery of relevant evidence, and thus outside the scope of permissible discovery

because it purports to encompass, without limitation, “all affiliated entities, including any

predecessor, successor, domestic or foreign parent, wholly or partially owned subsidiary,

division, d/b/a, partnership, and joint venture.” The Teva Defendants further object to Plaintiff’s



                                                 10
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 112 of 248 PageID #:33521




definition of “You” and “Your” as vague and/or ambiguous, overbroad, unduly burdensome, and

not likely to lead to the discovery of relevant evidence, and thus outside the scope of permissible

discovery because it purports to encompass, without limitation, “all owners, officers, agents, and

employees of such entities, and other persons acting or authorized to act on their behalf.” The

Teva Defendants interpret the terms “You” and “Your” as used in these Requests to refer only to

the Teva Defendants. The Teva Defendants will only produce documents in the possession,

custody, or control of the Teva Defendants.

       30.        The Teva Defendants object to the time period of “1995 to the present” on the

grounds that it is overbroad and unduly burdensome because it requires them to produce

documents that are outside the relevant statute(s) of limitations, not relevant to the claims in the

Complaint, and are not likely to lead to the discovery of relevant evidence. Unless otherwise

stated, the Teva Defendants will respond to the Requests for the time period of January 1, 2006

until August 31, 2016. Moreover, the Teva Defendants expressly state that the re-production of

documents from MDL 2804 or any other litigation does not in any way limit, waive, or modify

this objection.

       31.        The Teva Defendants further object to the Requests to the extent they seek

documents or information the disclosure of which is governed by a protective order entered into

by the court. The Teva Defendants will produce such documents and information only after

complying with, and in compliance with, the terms of such a protective order.

       32.        The Teva Defendants object to the Requests to the extent that they are duplicative.

                                 REQUESTS FOR PRODUCTION

Request No. 1:

        All Transactional Data, including but not limited to Chargeback data and inventory
reports, related to Opioids in Chicago.

                                                  11
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 113 of 248 PageID #:33522




Response to Request No. 1:

       The Teva Defendants incorporate their Preliminary Statement and Objections to

Definitions and Instructions. The Teva Defendants further object to this Request on the grounds

that the Request is overbroad, unduly burdensome, and not likely to lead to the discovery of

relevant evidence because it seeks “all” transactional data related to opioids in Chicago, no

matter how tangential the relation to the claims and defenses raised in the case. The Teva

Defendants further object to this Request on the grounds that it is overbroad, unduly

burdensome, and not proportional to the needs of the case to the extent it seeks any document

that does not reflect actual sales of opioid products by the Teva Defendants in Chicago. The

Teva Defendants further object to this Request on the grounds that the undefined terms “data”

and “inventory reports” are vague and ambiguous and do not have readily ascertainable

meanings. The Teva Defendants further object to this Request on the grounds that it is not

reasonably limited as to time.

       Subject to and without waiver of the foregoing objections the Teva Defendants refer

Plaintiff to documents previously produced by the Teva Defendants to Plaintiff in this litigation

and MDL 2804.

Request No. 2:

        To the extent You limited Your Document production in CT1 to Documents
referring to, relating to, or concerning the geographic boundaries of CT1, all responsive
Documents to those Requests that refer to, relate to, or concern Chicago.

Response to Request No. 2:

       The Teva Defendants incorporate their Preliminary Statement and Objections to

Definitions and Instructions. The Teva Defendants further object to this Request on the grounds

that it is overbroad, unduly burdensome, and not reasonably calculated to lead to the discovery of

                                                12
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 114 of 248 PageID #:33523




admissible evidence because it seeks information regarding “all” responsive documents to the

CT1 requests that refer to, relate to, or concern Chicago, no matter how tangential the relation to

the claims and defenses at issue in the case. The Teva Defendants further object to this Request

as vague and ambiguous because it fails to describe the documents sought with reasonable

particularity as required Federal Rule of Civil Procedure 34(b). The Teva Defendants further

object to this Request as overbroad and unduly burdensome to the extent that it purports to

incorporate all document or other discovery requests from MDL 2804. To the extent that

Plaintiff purports to incorporate all such requests from MDL 2804 in this Request, the Teva

Defendants incorporate each and every objection in their responses to those requests as if stated

here. The Teva Defendants further object to this Request on the grounds that the undefined

terms “referring to,” “related to,” and “boundaries” are vague and ambiguous and do not have

readily ascertainable meanings. The Teva Defendants further object to this Request on the

grounds that it is not reasonably limited as to time.

       Subject to and without waiver of the foregoing objections, the Teva Defendants state that

they did not limit their document production in CT1 based on geographic boundaries.

Request No. 3:

       All Documents that reflect or related to Marketing Materials disseminated or presented
by You in the City of Chicago that concern Opioids or pain, as well as all databases,
spreadsheets, or other tracking systems identifying and tracking the Orders for and dissemination
and presentation of Marketing Materials, including all systems tracking page views of electronic
marketing.

Response to Request No. 3:

       The Teva Defendants incorporate their Preliminary Statement and Objections to

Definitions and Instructions. The Teva Defendants further object to this Request on the grounds

that it is overbroad, unduly burdensome, and not likely to lead to the discovery of relevant



                                                 13
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 115 of 248 PageID #:33524




evidence because it seeks descriptions of “all” documents that reflect or related to marketing

materials disseminated or presented by the Teva Defendants in the City of Chicago that concern

opioids or pain, as well as all databases, spreadsheets, or other tracking systems identifying and

tracking the orders for and dissemination and presentation of marketing materials, no matter how

tangential the relation to the claims and defenses raised in the case. The Teva Defendants further

object to this Request on the grounds that it is overbroad, unduly burdensome, and not

proportional to the needs of the case to the extent that it seeks documents related to the

marketing of generic opioid products, about which Plaintiff has not made allegations against the

Teva Defendants. The Teva Defendants further object to this Request on the grounds that it is

overbroad, unduly burdensome, and not proportional to the needs of the case to the extent it

seeks “databases” or other document sources that house documents disseminated or presented by

the Teva Defendants, rather than or in addition to the documents that were disseminated or

presented themselves. The Teva Defendants further object to this Request on the grounds that the

undefined terms “presented,” “disseminated,” “databases,” “tracking systems,” “page views,”

and “electronic marketing” are vague and ambiguous and do not have readily ascertainable

meanings. The Teva Defendants further object to this Request on the grounds that it is not

reasonably limited as to time.

        Subject to and without waiver of the foregoing objections the Teva Defendants state that

they have not promoted or otherwise marketed generic opioid products other than to announce

their pricing and availability and that the Teva-Acquired Actavis Entities have not promoted,

marketed, or sold any branded opioid product. The Teva Defendants further refer Plaintiff to

documents previously produced by the Teva Defendants to Plaintiff in this litigation and MDL

2804.



                                                 14
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 116 of 248 PageID #:33525




Request No. 4:

        All Documents that reflect or relate to Marketing Activities by You in the City of
Chicago that concern Opioids or pain, as well as all databases, spreadsheets, or other tracking
systems identifying those activities. For speaker programs, CMEs, conventions and other
presentations and activities, this request includes but is not limited to Identifying speakers and
participants, date and location, materials presented or disseminated, participant impressions, and
Documents concerning discussions of off-label uses of products. All Documents concerning
speaker programs in Chicago, including but not limited to Documents concerning and identifying
all speakers or key opinion leaders, standards for selection and retention, attendee impressions,
and Documents concerning off-label discussions before and after the programs.

Response to Request No. 4:

       The Teva Defendants incorporate their Preliminary Statement and Objections to

Definitions and Instructions. The Teva Defendants further object to this Request on the grounds

that it is overbroad, unduly burdensome, and not likely to lead to the discovery of relevant

evidence because it seeks “all” documents that reflect or relate to marketing activities by the

Teva Defendants in the City of Chicago that concern opioids or pain, as well as “all” databases,

spreadsheets, or other tracking systems identifying those activities, no matter how tangential the

relation to the claims and defenses raised in the case. The Teva Defendants further object to this

Request on the grounds that it is overbroad, unduly burdensome, and not proportional to the

needs of the case to the extent that it seeks documents related to the marketing of generic opioid

products, about which Plaintiff has not made allegations against the Teva Defendants. The Teva

Defendants further object to this Request on the grounds that it is overbroad, unduly

burdensome, and not proportional to the needs of the case to the extent it seeks “databases” or

other document sources that house documents related to marketing activities, rather than or in

addition to the documents that relating to marketing activities themselves. The Teva Defendants

further object to this Request on the grounds that the undefined terms “databases,” “tracking

systems,” “presentations,” “participants,” “dissemination,” “impressions,” “discussions,”



                                                15
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 117 of 248 PageID #:33526




“standards for selection and retention,” and “Formulary Coverage” are vague and ambiguous

and do not have readily ascertainable meanings. The Teva defendants understand “Formulary

coverage” to mean eligibility for reimbursement by a federal, state, or local government. The

Teva Defendants further object to this Request on the grounds that it is not reasonably limited as

to time or scope.

        Subject to and without waiver of the foregoing objections the Teva Defendants state that

they have not promoted or otherwise marketed generic opioid products other than to announce

their pricing and availability and that the Teva-Acquired Actavis Entities have not promoted,

marketed, or sold any branded opioid product. The Teva Defendants further refer Plaintiff to

documents previously produced by the Teva Defendants to Plaintiff in this litigation and MDL

2804.

Request No. 5:

        Documents and Communications concerning Marketing conducted by You or on Your
behalf to Formularies, including placement of Your Opioids on Formularies covering Chicago,
and all Documents and Communications conveying any changes to Formulary status to Chicago
Healthcare Providers, including but not limited to, promotional pieces, videos, voucher and co-
payment cards, refill and adherence or compliance programs, telephone call scripts, sales scripts,
sales training materials and quizzes, videos, and presentations used on sales calls.

Response to Request No. 5:

        The Teva Defendants incorporate their Preliminary Statement and Objections to

Definitions and Instructions. The Teva Defendants further object to this Request on the grounds

that it is overbroad, unduly burdensome, and not likely to lead to the discovery of relevant

evidence because it seeks without limitation documents and communications concerning

Marketing conducted by the Teva Defendants or on the Teva Defendants’ behalf to formularies,

no matter how tangential the relation to the claims and defenses raised in the case. The Teva

Defendants further object to this Request to the extent that it characterizes the activities

                                                  16
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 118 of 248 PageID #:33527




described in this Request as “marketing.” The Teva Defendants further object to this Request on

the grounds that the undefined terms “covering,” “promotional pieces,” “voucher,” “co-payment

cards,” “adherence or compliance programs,” “call scripts,” “sales scripts,” “quizzes,” and

“presentations” are vague and ambiguous and do not have readily ascertainable meanings. The

Teva Defendants further object to this Request on the grounds that it is not reasonably limited as

to time.

        Subject to and without waiver of the foregoing objections the Teva Defendants state that

they have not promoted or otherwise marketed generic opioid products other than to announce

their pricing and availability and that the Teva-Acquired Actavis Entities have not promoted,

marketed, or sold any branded opioid product. The Teva Defendants further refer Plaintiff to

documents previously produced by the Teva Defendants to Plaintiff in this litigation and MDL

2804.

Request No. 6:

        All audit, investigatory, or due diligence files for each of Your Direct Customers
and Downstream Customers in Chicago and Your Direct Customers that shipped Your Opioid
Products to Downstream Customers in Chicago. Please Identify the Documents that correspond
to each due diligence file and indicate which due diligence file correlates to which customer.

Response to Request No. 6:

        The Teva Defendants incorporate their Preliminary Statement and Objections to

Definitions and Instructions. The Teva Defendants further object to this Request on the grounds

that it is overbroad, unduly burdensome, and not likely to lead to the discovery of relevant

evidence because it seeks “all” audit, investigatory, or due diligence files for each of the Teva

Defendants’ direct customers and downstream customers in Chicago and the Teva Defendants’

direct customers that shipped the Teva Defendants’ opioid products to downstream customers in

Chicago, no matter how tangential the relation to the claims and defenses raised in the case. The

                                                 17
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 119 of 248 PageID #:33528




Teva Defendants further object to this Request to the extent it incorrectly ascribes or purports to

apply any duty on the Teva Defendants with respect to “Downstream Customers.” The Teva

Defendants further object to this Request on the grounds that it purports to impose a requirement

to identify documents for Plaintiff that is inconsistent with Federal Rule of Civil Procedure

34(b). The Teva Defendants further object to this Request on the grounds that the undefined

terms “audit,” “investigatory,” “due diligence files,” and “shipped” are vague and ambiguous

and do not have readily ascertainable meanings. The Teva Defendants further object to this

Request on the grounds that it is not reasonably limited as to time.

       Subject to and without waiver of the foregoing objections the Teva Defendants refer

Plaintiff to documents previously produced by the Teva Defendants to Plaintiff in this litigation

and MDL 2804.

Request No. 7:

        All Documents referencing, relating, or concerning Diversion of Opioids into or out of
Chicago, or affecting Chicago, including records of all calls to security hotlines or intranet
reports and all completed reports of concern or suspected Diversion reporting forms and reviews
of Chicago Health Care Providers’ or pharmacies’ data.

Response to Request No. 7:

       The Teva Defendants incorporate their Preliminary Statement and Objections to

Definitions and Instructions. The Teva Defendants further object to this Request on the grounds

that it is overbroad, unduly burdensome, and not likely to lead to the discovery of relevant

evidence because it seeks “all” documents referencing, relating, or concerning diversion of

opioids into or out of Chicago, or affecting Chicago, no matter how tangential the relation to the

claims and defenses raised in the case. The Teva Defendants further objet to this Request on the

grounds that it is overbroad, unduly burdensome, and not proportional to the needs of the case to

the extent it seeks any document related to any diversion of opioids that did not result in illicit

                                                  18
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 120 of 248 PageID #:33529




use of opioids in Chicago. The Teva Defendants further object to this Request on the grounds

that the undefined terms “into or out of,” “security hotlines,” “intranet reports,” “completed

reports,” “reporting forms,” and “reviews” are vague and ambiguous and do not have readily

ascertainable meanings. The Teva Defendants further object to this Request on the grounds that

it is not reasonably limited as to time.

       Subject to and without waiver of the foregoing objections the Teva Defendants refer

Plaintiff to documents previously produced by the Teva Defendants to Plaintiff in this litigation

and MDL 2804.

Request No. 8:

       Documents concerning each Order in Chicago that You investigated, flagged,
blocked, held or reported for suspicious of actual or potential Diversion.

Response to Request No. 8:

       The Teva Defendants incorporate their Preliminary Statement and Objections to

Definitions and Instructions. The Teva Defendants further object to this Request on the grounds

that it is overbroad, unduly burdensome, and not likely to lead to the discovery of relevant

evidence because it seeks documents concerning “each” order in Chicago that the Teva

Defendants investigated, flagged, blocked, held or reported for suspicious of actual or potential

diversion, no matter how tangential the relation to the claims and defenses raised in the case.

The Teva Defendants further object to this Request to the extent that it incorrectly ascribes or

purports to apply any obligation on the Teva Defendants that is inconsistent with federal or state

laws or regulations regarding the diversion of controlled substances. The Teva Defendants

further object to this Request on the grounds that the undefined terms “investigated,” “flagged,”

“blocked,” “held,” “reported,” “suspicious of actual or potential Diversion,” and “potential

Diversion” are vague and ambiguous and do not have readily ascertainable meanings. The Teva

                                                19
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 121 of 248 PageID #:33530




Defendants further object to this Request on the grounds that it is not reasonably limited as to

time.

        Subject to and without waiver of the foregoing objections the Teva Defendants refer

Plaintiff to documents previously produced by the Teva Defendants to Plaintiff in this litigation

and MDL 2804.

Request No. 9:

        All Documents and Communications related to any attempt to effect or influence bills,
legislation, regulations, or rules regarding the treatment of pain, Formulary coverage of
Opioids or Your access to Health Care Providers or pharmacy stocking, including, but not
limited to, lobbying efforts performed by You at the local, state-wide, or nationwide level.

Response to Request No. 9:

        The Teva Defendants incorporate their Preliminary Statement and Objections to

Definitions and Instructions. The Teva Defendants further object to this Request on the grounds

that it is overbroad, unduly burdensome, and not likely to lead to the discovery of relevant

evidence because it seeks “all” documents and communications related to any attempt to effect

or influence bills, legislation, regulations, or rules regarding the treatment of pain, formulary

coverage of opioids or the Teva Defendants’ access to health care providers or pharmacy

stocking, no matter how tangential the relation to the claims and defenses raised in the case. The

Teva Defendants further object to this Request on the grounds that the undefined terms

“attempt,” “effect,” “rules,” “Formulary coverage,” “access,” “pharmacy stocking,” and

“lobbying efforts” are vague and ambiguous and do not have readily ascertainable meanings. The

Teva Defendants further object to this Request on the grounds that it is not reasonably limited as

to time or geographic scope.




                                                 20
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 122 of 248 PageID #:33531




       Subject to and without waiver of the foregoing objections the Teva Defendants refer

Plaintiff to documents previously produced by the Teva Defendants to Plaintiff in this litigation

and MDL 2804.

Request No. 10:

        The complete human resources files, employment files, custodial files, and any other
individual files of each of Your sales representatives, district, area, regional and national
managers, and compliance personnel who worked in, had contact with, or had responsibilities
related to Chicago. This request includes but is not limited to all performance reviews, bonus and
salary information and payments, targeting reports, field activity or contact reports, sales call
notes and reports, training materials and guidances, disciplinary records, exit interviews, and
Marketing Materials ordered and received by each sales representative.

Response to Request No. 10:

       The Teva Defendants incorporate their Preliminary Statement and Objections to

Definitions and Instructions. The Teva Defendants further object to this Request on the grounds

that it is overbroad, unduly burdensome, and not likely to lead to the discovery of relevant

evidence because it seeks “all” persons with knowledge of the claims in Plaintiff’s complaint or

the Teva Defendants’ defenses, no matter how tangential the relation to the claims and defenses

raised in the case. The Teva Defendants further object to this Request on the grounds that it is

overbroad, unduly burdensome, and not proportional to the needs of the case because it seeks

various types of documents that are irrelevant to Plaintiff’s claims. The Teva Defendants further

object to this Request on the grounds that the undefined terms “human resources files,”

“employment files,” “custodial files,” “individual files,” “worked in,” “had contact with,”

“responsibilities,” “performance reviews,” “salary information,” “targeting reports,” “field

activity,” “contact reports,” “guidances,” and “ordered” are vague and ambiguous and do not

have readily ascertainable meanings. The Teva Defendants further object to this Request on the

grounds that it is not reasonably limited as to time.



                                                 21
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 123 of 248 PageID #:33532




       Subject to and without waiver of the foregoing objections, the Teva Defendants state that

they will produce documents in accordance with the agreement that the parties have reached

regarding the Teva Defendants’ obligations to produce such files, namely:

     x The custodial files of Gregory Garner, Michael Hemenway, Kishore Gopu, and Chandler

     Tatum, with the search terms that the Teva Defendants negotiated with Plaintiff in MDL

     2804 applied to each;

     x The personnel file of Gregory Garner; and

     x The personnel file of any sales representative who is deposed in this action.

The Teva Defendants further refer Plaintiff to documents previously produced by the Teva

Defendants to Plaintiff in this litigation and MDL 2804.



Dated: July 30, 2020                               Respectfully submitted,



                                                   /s/ Tinos Diamantatos
                                                   Tinos Diamantatos
                                                   MORGAN, LEWIS & BOCKIUS LLP
                                                   77 West Wacker Drive
                                                   Chicago, IL 60601
                                                   Email: tinos.diamantatos@morganlewis.com

                                                   Eric W. Sitarchuk
                                                   Rebecca J. Hillyer
                                                   MORGAN, LEWIS & BOCKIUS LLP
                                                   1701 Market Street
                                                   Philadelphia, PA 19103-2921
                                                   eric.sitarchuk@morganlewis.com
                                                   rebecca.hillyer@morganlewis.com

                                                   Counsel for Teva Pharmaceuticals USA, Inc.,
                                                   Cephalon, Inc., Watson Laboratories, Inc.,
                                                   Actavis LLC, and Actavis Pharma, Inc.




                                               22
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 124 of 248 PageID #:33533




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 30th day of July 2020, the foregoing has been served

via email to counsel listed below.

       Corporation Counsel, City of Chicago
       Fiona A. Burke
       Thomas P. McNulty
       City of Chicago, Department of Law
       30 N. LaSalle Street, Suite 1240
       Chicago, IL 60602
       fiona.burke@cityofchicago.org
       thomas.mcnulty@cityofchicago.org
       Telephone: (312) 744-6929
       Facsimile: (312) 742-3832

       Linda Singer
       Elizabeth Smith
       David I. Ackerman
       MOTLEY RICE LLC
       401 9th St. NW, Suite 1001
       Washington, DC 20004
       lsinger@motleyrice.com
       esmith@ motleyrice.com
       dackerman@motleyrice.com
       Telephone: 202.386.9606
       Facsimile: 202.386.9622

       Kenneth A. Wexler
       Bethany R. Turke
       Kara A. Elgersma
       WEXLER WALLACE LLP
       55 W. Monroe Street, Suite 3300
       Chicago, IL 60603
       kaw@wexlerwallace.com
       brt@wexlerwallace.com
       kae@wexlerwallace.com
       Phone: (312) 346-2222
       Fax: (312) 346-0022

       Attorneys for Plaintiff City of Chicago



                                                  /s/ Tinos Diamantatos
                                                  Tinos Diamantatos
                                                 23
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 125 of 248 PageID #:33534




                                 EXHIBIT 5
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 126 of 248 PageID #:33535



O’Melv eny & My ers LLP                T: +1 213 430 6000                                                       File Number:
400 South Hope Street                  F: +1 213 430 6407
18ᵗʰ Floor                             omm.com
Los Angeles, CA 90071-2899




                                                                                                                Seth Baglin
March 30, 2020                                                                                                  D: +1 213 430 7553
                                                                                                                sbaglin@omm.com
VIA EMAIL

David Ackerman
Motley Rice LLC
401 9th St. NW, Suite 1001
Washington, D.C. 20004
dackerman@motleyrice.com

Re:       City of Chicago v. Purdue Pharma, L.P. et al.

Counsel:

On behalf of Johnson & Johnson and Janssen Pharmaceuticals, Inc. (“Janssen”), I write
regarding the individuals that Janssen plans to designate as custodians in the above-referenced
action.

After a reasonably diligent search, Janssen has identified the below individuals as potentially
possessing information responsive to Plaintiff’s discovery requests because their roles as
district managers or regional business directors included territorial responsibility for the City of
Chicago. Accordingly, Janssen intends to designate each of these individuals as a custodian for
this action.

                Name                                       Title                                       Region
      Derby, Gail                              District Manager                               North Chicago
      Gaulding, Michelle                       Regional Business Director                     Chicago
      Nowling, Richard                         District Manager                               Central Chicago
      Duncan, Paul                             Regional Business Director                     Midwest
      Griesser, Jeffry                         Regional Business Director                     North Central
      Paradiso, Glenn                          District Manager                               Chicago/Geneva

Should you have any questions or concerns, we are available to discuss.




                  Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 127 of 248 PageID #:33536




Sincerely,


/s/ Seth Baglin


Seth Baglin
Counsel
for O’MELVENY & MYERS LLP




                                                                                2
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 128 of 248 PageID #:33537




                                 EXHIBIT 6
                    Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 129 of 248 PageID #:33538

Dekel, Zachary L.




Subject:                                RE: EXTERNAL-RE: City of Chicago Opioids Litigation -- City's Document Custodians
                                        and Search Terms


From: Ackerman, David
Sent: Friday, April 10, 2020 1:54 PM
To: Baglin, Seth ; Diamantatos, Tinos ; donna.welch@kirkland.com; Knapp, Timothy ; jonathan.stern@arnoldporter.com;
Davis, Joshua M. ; O'Connor, Andrew ; Pantina, Jennifer ; Lifland, Charles ; Strong, Sabrina H. ; Rodriguez, Esteban
Cc: Chicago, Opioids ; xChicagoOpioidManufacturers ; Evan .Janush
Subject: RE: EXTERNAL-RE: City of Chicago Opioids Litigation -- City's Document Custodians and Search Terms


[EXTERNAL MESSAGE]



Seth,

I hope you and your family are doing well. On behalf of the City of Chicago, we request that Janssen also search and
produce files from the custodial files of the following Chicago-area sales reps:

Lora Banks
Wilma Bityou
Ross Bobenmoyer
Jamie Dunham
August Eckland
David Garofalo
Scott Gumz
Janice Holcomb
Bernard Kendrick
Rito Ochoa
Josie Sirovica
Sue Ellen Speaker

Would you please let us know whether Janssen agrees to search these files, and, if not, let us know when you are
available to meet and confer regarding this list? Thanks – have a good weekend and stay safe.

David

David I. Ackerman | Attorney at Law | Motley Rice LLC
401 9th St. NW, Suite 1001 | Washington, DC 20004 | dackerman@motleyrice.com
o. 202.849.4962 x5962 | c. 202.997.1217 | f. 202.386.9622

From: Baglin, Seth
Sent: Monday, March 30, 2020 9:16 PM
To: Ackerman, David ; Diamantatos, Tinos ; donna.welch@kirkland.com; Knapp, Timothy ;
jonathan.stern@arnoldporter.com; Davis, Joshua M. ; O'Connor, Andrew ; Pantina, Jennifer ; Lifland, Charles ; Strong,
Sabrina H. ; Rodriguez, Esteban
Cc: Chicago, Opioids ; xChicagoOpioidManufacturers
Subject: EXTERNAL-RE: City of Chicago Opioids Litigation -- City's Document Custodians and Search Terms
                                                                1
           Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 130 of 248 PageID #:33539


Hi David,

I’ve attached a letter providing Janssen’s Chicago-specific custodians.

Best,
Seth

Seth Baglin
O: +1-213-430-7553
sbaglin@omm.com

From: Ackerman, David <dackerman@motleyrice.com>
Sent: Monday, March 30, 2020 2:16 PM
To: Diamantatos, Tinos <tinos.diamantatos@morganlewis.com>; donna.welch@kirkland.com; Knapp, Timothy
<tknapp@kirkland.com>; jonathan.stern@arnoldporter.com; Davis, Joshua M. <Joshua.Davis@arnoldporter.com>;
O'Connor, Andrew <andrew.oconnor@ropesgray.com>; Pantina, Jennifer <Jennifer.Pantina@ropesgray.com>; Lifland,
Charles <clifland@omm.com>; Strong, Sabrina H. <sstrong@omm.com>; Rodriguez, Esteban <erodriguez2@omm.com>
Cc: Chicago, Opioids <OpioidsChicago@motleyrice.com>; xChicagoOpioidManufacturers
<xChicagoOpioidManufacturers@arnoldporter.com>
Subject: City of Chicago Opioids Litigation -- City's Document Custodians and Search Terms


[EXTERNAL MESSAGE]

External E-mail




All,

Per our agreement, please find attached a letter listing the City’s custodians, search terms and non-custodial sources.

David

David I. Ackerman | Attorney at Law | Motley Rice LLC
401 9th St. NW, Suite 1001 | Washington, DC 20004 | dackerman@motleyrice.com
o. 202.849.4962 x5962 | c. 202.997.1217 | f. 202.386.9622


Confidential & Privileged


Unless otherwise indicated or obvious from its nature, the information contained in this communication is
attorney-client privileged and confidential information/work product. This communication is intended for the
use of the individual or entity named above. If the reader of this communication is not the intended recipient,
you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error or are not sure whether it is privileged, please
immediately notify us by return e-mail and destroy any copies--electronic, paper or otherwise--which you may
have of this communication.


                                                             2
           Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 131 of 248 PageID #:33540


This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are
not the intended recipient, please note that any dissemination, distribution, or copying of this communication is strictly
prohibited. Anyone who receives this message in error should notify the sender immediately by telephone or by return
e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com

Confidential & Privileged


Unless otherwise indicated or obvious from its nature, the information contained in this communication is
attorney-client privileged and confidential information/work product. This communication is intended for the
use of the individual or entity named above. If the reader of this communication is not the intended recipient,
you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error or are not sure whether it is privileged, please
immediately notify us by return e-mail and destroy any copies--electronic, paper or otherwise--which you may
have of this communication.




This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended recipient, please note that
any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives this message in error should notify the sender
immediately by telephone or by return e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com




                                                                                  3
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 132 of 248 PageID #:33541




                                 EXHIBIT 7
           Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 133 of 248 PageID #:33542
                                                                                                        401 9th St. NW, Suite 1001
                                                                                                          Washington, DC 20004
                                                                                                o. 202.232.5504 f. 202.232.5513


  www.motleyrice.com                                                                                   David I. Ackerman
                                                                                                        Licensed in DC, NJ, NY
“I will stand for my client’s rights.
                                                                                                         direct: 202.849.4962
         I am a trial lawyer.”
                                                                                                  dackerman@motleyrice.com
    –Ron Motley (1944–2013)


                                                                       November 20, 2020

           BY EMAIL

               Amy R. Lucas
               O’Melveny & Myers LLP
               1999 Avenue of the Starts, 8th Floor
               Los Angeles, CA 90067


                      Re:        City of Chicago v. Purdue Pharma L.P., et al., No. 1:14-cv-04361 (N.D. Ill.)
                                 Janssen Defendants’ Responses and Objections to Plaintiff’s Third Set of
                                 Interrogatories and Third Set of Requests for Production

           Dear Amy:

           I am writing concerning the Janssen Defendants1’ Amended Responses to the City of Chicago’s
           (the “City’s”) Third Set of Interrogatories (the “Interrogatories”) and Third Set of Requests for
           Production of Documents (the “Requests for Production”).

           Requests for Production

           Request No. 1 requires Janssen to produce “[a]ll Transactional Data, including but not limited to
           Chargeback data and inventory reports, related to Opioids in Chicago.” Janssen’s response
           refers generally to “document productions in MDL 2804, which contain documents responsive to
           this Request.” Janssen does not, however, represent that all transactional data or chargeback data
           concerning its opioids in Chicago, specifically, have been produced in response. Accordingly,
           please identify or produce by November 30, all documents reflecting transactions or chargebacks
           relating to Chicago.

           Request No. 5 requires Janssen to produce “Documents and Communications concerning
           Marketing conducted by You or on Your behalf to Formularies, including placement of Your
           Opioids on Formularies covering Chicago, and all Documents and Communications conveying
           any changes to Formulary status to Chicago Healthcare Providers …” Janssen objects to this
           request as “vague,” and proposes a meet and confer. Janssen, however, is obligated to make a
           good faith effort to identify and produce responsive Documents, including for its efforts both
           toobtain favorable formulary coverage for its drugs (such as inclusion on preferred drug lists),

           1
            Johnson & Johnson, Janssen Pharamceuticals, Inc., Ortho-McNeil-Janssen Pharmaceutials, Inc., and Janssen
           Pharmaceutica, Inc.

               MT. PLEASANT, SC | MORGANTOWN, WV | CHARLESTON, WV | PROVIDENCE, RI | WASHINGTON, DC | CHERRY HILL, NJ
                           PHILADELPHIA, PA | HARTFORD, CT | NEW ORLEANS, LA | KANSAS CITY, MO | NEW YORK, NY
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 134 of 248 PageID #:33543




Amy Lucas
Re: Janssen Defendants’ Responses and Objections to Plaintiff’s Third Set of Interrogatories and Third Set of Requests for
Production
November 20, 2020
Page 2


and to provide information relating to formulary coverage to Chicago area prescribers. The City
requests that by November 30, Janssen identify all custodians who would possess information
relating to marketing to third party payors, pharmacy benefits managers, or those responsible for
setting formularies; and to the extent not already identified, identify and produce formulary and
coverage-related promotional materials.

Request for Production No. 7 requires Janssen to produce “[a]ll Documents referencing, relating,
or concerning Diversion of Opioids into or out of Chicago, or affecting Chicago, including
records of all calls to security hotlines or intranet reports and all completed reports of concern or
suspected Diversion reporting forms and reviews of Chicago Health Care Providers’ or
pharmacies’ data.” Janssen states that it has produced documents in MDL 2804, which “contain
documents responsive to this Request.” The City requests that you confirm by November 30 that
Janssen has produced all responsive documents pertaining to Diversion into or out of Chicago, or
that the custodians previously identified possess between them all responsive data.

Janssen further objects to this Request on the grounds that it “seeks information unrelated to
Duragesic, Nucynta, or Nucynta ER.” However, to the extent that Janssen identifies actual or
suspected diversions relating to its Schedule IV tramadol products, Ultram, Ultram ER and
Ultracet, that information is directly relevant to Janssen’s obligations as a DEA registrant.
Please confirm that You are not withholding the identities of any individuals on the basis you
learned of unlawful activity with respect to tramadol. See In re: Texas Opioid Litig., Master File
No. 2018-63587, Order Granting Plaintiff’s Motion to Compel Production, (152nd Jud. District.
Harris Cty. Jan. 10, 2020).

Request No. 8 requires the production of “Documents concerning each Order in Chicago that
You investigated, flagged, blocked, held or reported for suspicious actual or potential
Diversion.” As with Request No. 7, Janssen refers the City to documents produced in MDL
2804. Please confirm by November 30, that Janssen’s response includes all documents
concerning Orders in Chicago; or that there are no other custodians who have such documents
other than those Janssen has previously identified.

Request No. 10 requires Janssen to produce “[t]he complete human resources files, employment
files, custodial files, and any other individual files for each of Your sales representatives, district,
area, regional and national managers, and compliance personnel who worked in, had contact with
or had responsibilities related to Chicago.” Request No. 10 specifically requires Janssen to
produce “performance reviews, bonus and salary information and payments, targeting reports,
field activity or contact reports, sales call notes and reports, training materials and guidance,
disciplinary record, exit interviews, and Marketing Materials ordered and received by each sales
representatives.” While the parties have previously discussed the identity of these custodians,
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 135 of 248 PageID #:33544




Amy Lucas
Re: Janssen Defendants’ Responses and Objections to Plaintiff’s Third Set of Interrogatories and Third Set of Requests for
Production
November 20, 2020
Page 3


please confirm by November 30 that Janssen will produce all of the material identified in this
request for the agreed-upon custodians.

Interrogatories

Interrogatory No. 3 requires Janssen to identify “all actual or potential compliance violations that
You learned of, identified, investigated or reported … that relate to Marketing, prescribing,
distribution, or dispensing of Opioids in Chicago[.]” Janssen’s Amended Response states that
Janssen will “produce responsive documents, if any, from centrally located databases or from the
files of designated custodians after conducting a reasonably diligent search using predetermined
keyword searches and reviewing the results, and subject to a determination that producing such
records would not be unduly burdensome.” Janssen’s response does not set forth a time-table for
identifying these custodians or databases, or for producing documents, or for setting forth criteria
as to which burden of production may be determined. To the extent that Janssen is limiting its
searches to previously identified custodians, including the compliance custodians previously
identified, please so state.

Secondly, Janssen objects to this Interrogatory on the grounds that it “seeks information
unrelated to Duragesic, Nucynta, or Nucynta ER.” However, to the extent that Janssen identifies
actual or suspected diversions relating to its Schedule IV tramadol products, Ultram, Ultram ER
and Ultracet, that information is directly relevant to Janssen’s obligations as a DEA registrant.
Please confirm that You are not withholding the identities of any individuals on the basis you
learned of unlawful activity with respect to tramadol. See In re: Texas Opioid Litig., Master File
No. 2018-63587, Order Granting Plaintiff’s Motion to Compel Production, (152nd Jud. District.
Harris Cty. Jan. 10, 2020).

                                      *                  *                  *

Please contact me with any questions regarding this response.

                                                                  Sincerely,

                                                                  /s/ David I. Ackerman

                                                                  David I. Ackerman



cc: All counsel of record (via Plaintiff’s and Defendants’ email distribution lists)
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 136 of 248 PageID #:33545




                                 EXHIBIT 8
                                                                               12/11/2019 3:36:00 PM
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 137 of 248 PageID
                                                                 Marilyn    #:33546
                                                                         Burgess - District Clerk
                                                                               Harris County
                                                                               Envelope No: 39175395
                                                                               By: WILLIAMS, KATINA L
                                                                               Filed: 12/11/2019 3:36:00 PM
                                                                                                         Pgs-2

                           MDL PRETRIAL CAUSE NO. 2018-77098                                           CPROX

 COUNTY OF DALLAS,                                    §             IN THE DISTRICT COURT
                                                      §
        Plain tiff,                                   §
                                                      §
 vs.                                                  §             116TH JUDICIAL DISTRICT
                                                      §
 PURDUE PHARMA, L.P., et al.,                         §
                                                      §
         Defendants.                                  §             DALLASCOUNTY,TEXAS
  ***************************************************************************
                                 MASTER FILE NO. 2018-63587
                                                      §             IN THE DISTRICT COURT
                                                      §
                                                      §
                                                      §
 IN RE: TEXAS OPIOID LITIGATION                       §             152ND JUDICIAL DISTRICT
                                                      §
                                                      §
                                                      §
                                                      §              HARRISCOUNTY,TEXAS

  ***************************************************************************


       ORDER GRANTING PLAINTIFF'S MOTION TO COMPEL PRODUCTION

       Before the Court is Plaintiff's Motion to Compel Production. The Court, having considered

the Motion, any timely responses and replies thereto, the arguments of counsel, if any, the

pleadings on file, the applicable law, and all other matters properly before the Court, determines

that the Motion is meritorious and should be GRANTED.

       It is, therefore, ORDERED that Plaintiff's Motion to Compel is GRANTED. Defendants

Janssen Pharmaceuticals, Inc., its predecessor companies Ortho-McNeil-Janssen Pharmaceuticals,

Inc., and Janssen Pharmaceutica, Inc., and its parent company, Johnson & Johnson (hereinafter

referred to collectively as "Defendants) are instructed to produce all responsive materials related

to all drugs at issue in this case, including Ultram, Ultracet and other tramadol-related drugs.
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 138 of 248 PageID #:33547




      SIGNED on - - - - - - -



                                 Signed:    ~~
                               1/10/2020
                                     The Honorable Robert Schaffer
                                     Presiding Judge, I 52 nd District Court
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 139 of 248 PageID #:33548




                                 EXHIBIT 9
Case: 1:14-cv-04361
  Case:             DocumentDoc
         1:17-md-02804-DAP   #: 887  Filed:
                                 #: 693     12/07/20
                                         Filed:      Page1140
                                                06/30/18       of 248
                                                           of 13.     PageID
                                                                   PageID     #:33549
                                                                          #: 16400




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                   )      CASE NO. 1:17-MD-2804
OPIATE LITIGATION                              )
                                               )      SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                      )
“Track One Cases”                              )
                                               )
                                               )      DISCOVERY RULING NO. 2
                                               )


       The undersigned has received numerous emails and letters from plaintiffs and defendants

raising various discovery issues. Having reviewed carefully the parties’ positions, the Special

Master now enters the following discovery rulings.



Scope of Products Subject to Discovery

       Plaintiffs have requested discovery related to a wide array of opioids that are manufactured,

sold, or distributed by the defendants, including branded products, generic products, and lower-

strength products that have been sold “without problem” for decades. The distributor defendants

have not objected to these requests – the distributors have agreed to produce discovery for all opioid

products requested by plaintiffs. To various degrees, however, the manufacturer defendants do

object to the breadth of the plaintiffs’ requests. For example:

•      Teva has no objection to plaintiffs’ requests based on identity of the opioid product; thus,

       Teva is producing discovery related to all opioids, including unbranded and generic

       products.
Case: 1:14-cv-04361
  Case:             DocumentDoc
         1:17-md-02804-DAP   #: 887  Filed:
                                 #: 693     12/07/20
                                         Filed:      Page2141
                                                06/30/18       of 248
                                                           of 13.     PageID
                                                                   PageID     #:33550
                                                                          #: 16401



•      Purdue is willing to produce documents related to three of its branded opioid products

       (Oxycontin, Butrans, and Hyslinga ER), but objects to discovery of documents related to (a)

       any other branded opioid product (e.g. Targiniq ER), and (b) any unbranded or generic

       opioid product.

•      Janssen is willing to produce documents related to three of its newer branded opioid products

       (Duragesic, Nucynta, and Nucynta ER), but objects to discovery of documents related to,

       among others, two branded, decades-old, combination opioid products (41-year-old Tylenol

       [acetaminophen] with codeine; and discontinued-in-2014, 32-year-old Tylox [acetaminophen

       with oxycodone]).

At this juncture, plaintiffs are in dispute on this issue with Endo, Mallinckrodt, Allergan, Janssen,

and Purdue.

       The main reason offered by defendants to support their objections is that plaintiffs’

complaints do not sufficiently allege theories of liability based on the manufacture, sale, or

distribution of generic drugs. This is simply untenable. Plaintiffs’ complaints certainly focus upon

branded drugs, such as Oxycontin; but the allegations clearly also support claims premised on the

manufacture, sale, and distribution of generic drugs. See, e.g., City of Cleveland v. Purdue Pharma,

case no. 18-OP-45132, second amended complaint ¶5 (docket no. 508) (“Cleveland Complaint”)

(attributing the huge number of deaths caused by opioid overdose to drugs including “brand-name

prescription medications such as OxyContin, Opana ER, Vicodin, Subsys, and Duragesic, as well

as generics like oxycodone, hydrocodone, and fentanyl”); id. at ¶45, 49, 65, 78, 87, 824 (referring

to individual generic drugs produced by each manufacturer defendant).

       A second reason defendants offer to support their objections is that some of the drugs at issue


                                                 2
Case: 1:14-cv-04361
  Case:             DocumentDoc
         1:17-md-02804-DAP   #: 887  Filed:
                                 #: 693     12/07/20
                                         Filed:      Page3142
                                                06/30/18       of 248
                                                           of 13.     PageID
                                                                   PageID     #:33551
                                                                          #: 16402



are low-potency products that were launched decades before there was any “opioid crisis” (which

plaintiffs allege began in the “late 1990s);”1 therefore, these drugs are at best barely relevant to

plaintiffs’ claims and the burden of production exceeds its likely benefit. The Special Master

concludes this argument is well-taken. Tylenol with codeine has been available in the United States

since the 1970s, and is listed by the FDA as a Schedule III drug – meaning it has a lower potential

for abuse than substances in Schedule II (such as hydromorphone, oxycodone, fentanyl, and

morphine), which are at the alleged root of the “opioid crisis.” Tylenol with codeine is clearly

peripheral to plaintiffs’ claims.

       Accordingly, the Special Master RULES as follows. Defendants shall produce discovery

related to all opioid products that are or ever were classified as Schedule II under the Controlled

Substances Act. This includes branded, unbranded, and generic drugs. If a branded drug was

launched before 1995, then defendants need to produce documents related to that drug, and its non-

branded and generic equivalents, only if the documents were created on or after January 1, 1995.



Geographic Scope of Discovery

       The plaintiffs in the Track One cases are all located in the Northern District of Ohio, but

Plaintiffs’ discovery requests are largely national in scope. With regard to certain categories of

documents, most defendants do not lodge objections based on geographic scope. Thus, for example,

most of the manufacturer defendants have agreed to produce nationwide information on their

marketing, advocacy, and regulatory activities. But several defendants object to production of other

types of information outside of Ohio – for example, sales information for each customer pharmacy,


       1
           See, e.g., Cleveland Complaint ¶¶4-7, 690-91, & 789.

                                                 3
Case: 1:14-cv-04361
  Case:             DocumentDoc
         1:17-md-02804-DAP   #: 887  Filed:
                                 #: 693     12/07/20
                                         Filed:      Page4143
                                                06/30/18       of 248
                                                           of 13.     PageID
                                                                   PageID     #:33552
                                                                          #: 16403



notes on sales calls, compensation of sales representatives, and so on. Other defendants have taken

a more surgical approach: manufacturer Mallinckrodt, for example, has agreed to provide

“documents relating to diversion” on a national basis, but “documents that pertain to marketing”

only in sales districts encompassing Ohio and its border states of Michigan, Indiana, Kentucky, West

Virginia, and Pennsylvania. The bases for defendants’ geographic scope objections are burden and

relevance.

       The Special Master now RULES as follows. Defendants must produce on a national basis

documents related to marketing and promotion, brand planning and strategy, sales training and sales

bulletins, prescriber educational materials, distribution monitoring, advocacy groups, speakers

bureau programs, continuing medical education, diversion, suspicious order reports, adverse event

reports, and regulatory activity.2 The defendants’ policies and actions regarding all of these subjects

are (and were) primarily centralized and over-arching, applying broadly to their opioid products.

This discovery is referred to below as Category One Discovery.

       The ruling above is relatively easy; the harder question is the extent to which defendants

must produce documents related to decentralized, customer-specific materials, such as sales call

notes and transactional data. (This discovery is referred to below as Category Two Discovery.) As

noted earlier, most defendants seek to limit geographic production of these materials to Ohio, where

plaintiffs in the Track One cases are located. In response, plaintiffs argue this information should

be produced more broadly – at least regionally, if not nationally – as materials connected to

locations outside of Ohio are likely to reveal information relevant to the Ohio plaintiffs’ claims. For



       2
         This list is illustrative, not exhaustive. The Special Master has carefully considered
whether each of the topics in this list should be included.

                                                  4
Case: 1:14-cv-04361
  Case:             DocumentDoc
         1:17-md-02804-DAP   #: 887  Filed:
                                 #: 693     12/07/20
                                         Filed:      Page5144
                                                06/30/18       of 248
                                                           of 13.     PageID
                                                                   PageID     #:33553
                                                                          #: 16404



example, plaintiffs allege there is “abundant evidence . . . establish[ing] that prescription opioids

migrated between cities, counties, and states, including into Ohio from West Virginia, Kentucky,

Illinois, Georgia, and Florida.” Cleveland Complaint ¶633. The Special Master agrees that tracing

opioid migration to Ohio from other locations, especially high-supply areas, is relevant to plaintiffs’

claims.

          The Special Master concludes it is appropriate to enter a compromise ruling: defendants shall

produce customer-specific information for the States of Ohio, Pennsylvania, West Virginia,

Kentucky, Illinois, Georgia, and Florida. This restriction will provide plaintiffs with sufficient

discovery to test their “migration” theory and pursue their claims, while limiting the burden on

defendants. To the extent defendants must produce this discovery in stages, production of Ohio

information shall occur first.



Scope of Prior Productions

          Numerous defendants have produced documents in connection with other, earlier litigation

matters or governmental investigations. In regard to these “prior productions,” the Court ordered

as follows in CMO-1:

          all Defendants shall review documents previously produced pursuant to any civil
          investigation, litigation, and/or administrative action by federal (including
          Congressional), state, or local government entities involving the marketing or
          distribution of opioids and shall produce to the PEC non-privileged documents
          relevant to the claims in this MDL proceeding.

Docket no. 232 at 15, ¶9.k.ii. Initially, some defendants agreed to produce only those prior

productions that had occurred after a date-certain, such as January 1, 2006. Those defendants have

correctly abandoned that position. But some defendants now assert they do not have to produce

                                                   5
Case: 1:14-cv-04361
  Case:             DocumentDoc
         1:17-md-02804-DAP   #: 887  Filed:
                                 #: 693     12/07/20
                                         Filed:      Page6145
                                                06/30/18       of 248
                                                           of 13.     PageID
                                                                   PageID     #:33554
                                                                          #: 16405



certain prior productions for other reasons – for example, because a prior production in patent

litigation did not “involv[e] the marketing or distribution of opioids,” or because the prior

production was made in private civil litigation as opposed to litigation with a governmental entity.

       The Special Master now RULES as follows. The above-quoted language in CMO-1 was

meant to be comprehensive. Defendants’ objection that they are not obligated to produce in the

MDL prior productions made in private (“non-governmental”) litigation is not well-taken. If a

defendant produced discovery in any prior litigation that involved the marketing or distribution of

opioids, that discovery must be produced in the MDL.3 That said, the Special Master agrees that

defendants need not produce discovery of prior productions made in cases, such as patent litigation,

that only tangentially addressed marketing and distribution of opioids.

       The Special Master adds that defendants must produce prior productions made in personal

injury cases, because those productions are highly likely to include materials relevant to distribution

and marketing of opioids. More specifically, the Special Master notes that MDL lead plaintiff

counsel Paul Hanly has engaged in prior litigation against manufacturer Purdue involving claims

that Purdue’s sale and marketing of Oxycontin led to personal injuries to hundreds of plaintiffs.




       3
            Defendants apparently read the language in CMO-1 to mean they are only required to
produce in the MDL prior productions made in “litigation . . . by federal (including Congressional),
state, or local government entities,” and not by private entities. The underlined clause, however, was
meant to make fully expansive the requirement relative to administrative actions, not to restrict the
requirement relative to litigation or investigations.

                                                  6
Case: 1:14-cv-04361
  Case:             DocumentDoc
         1:17-md-02804-DAP   #: 887  Filed:
                                 #: 693     12/07/20
                                         Filed:      Page7146
                                                06/30/18       of 248
                                                           of 13.     PageID
                                                                   PageID     #:33555
                                                                          #: 16406



Purdue’s prior discovery productions in those cases is relevant and discoverable in the MDL.4 To

lower Purdue’s discovery burden, rather than requiring Purdue to re-produce its prior productions

made to Hanly’s firm, these prior productions “shall be deemed produced to all Plaintiffs in MDL

2804 and shall be made immediately available to the PEC by any parties or counsel in possession

of same, at no cost to the party or counsel in possession.” See docket no. 232 at 15, ¶9.k.i (CMO-1)

(taking this approach with prior productions made in City of Chicago v. Purdue Pharma L.P., case

no. 17-OP-45169).



List of Prior Productions

       The Special Master earlier directed each defendant to produce to plaintiffs a “list of all prior

productions in any civil investigation, litigation, and/or administrative action involving the

marketing or distribution of opioids,” so that the parties and the Court could “understand precisely

what is the universe of prior productions at issue.” Email to counsel, June 13, 2018. 6:06 pm.

However, many of those defendants that responded – some still have not – did not include in their

lists prior productions made in private, non-governmental civil litigations. The Special Master now

ORDERS every defendant to produce to plaintiffs, on or before July 10, 2018, a list of every prior

production in any earlier litigation, investigation, or administrative action that touches upon the

marketing or distribution of opioids, without exception. This separate requirement is meant only to



       4
          Mr. Hanly has stated repeatedly that Purdue’s earlier discovery in his personal injury cases
is clearly relevant to the claims in the MDL, and Purdue has not contested that assertion – although
it has withheld permission for Mr. Hanly to share his discovery in the MDL. This is unacceptable.
It would be very odd and unsound for two different MDL lead plaintiffs’ counsel – say, Mr. Hanly
and Mr. Farrell – to attend a deposition of Purdue where Mr. Hanly is aware of relevant documents
(but cannot use them), and Mr. Farrell is not.

                                                  7
Case: 1:14-cv-04361
  Case:             DocumentDoc
         1:17-md-02804-DAP   #: 887  Filed:
                                 #: 693     12/07/20
                                         Filed:      Page8147
                                                06/30/18       of 248
                                                           of 13.     PageID
                                                                   PageID     #:33556
                                                                          #: 16407



obligate each defendant to produce a list, not to produce each and every single one of those prior

productions. Among other reasons, this list is necessary for the plaintiffs and the Court to engage

in the mechanism set out at CMO-1, ¶9.k.iii (“to the extent the PEC believes there are other

documents that were produced by a Defendant in another proceeding that are discoverable in this

proceeding, the PEC shall notify the Defendant and identify the specific document(s) and basis for

requesting production, and the parties shall meet and confer to attempt to resolve the issue”).



Temporal Scope of Discovery

       Plaintiffs’ discovery requests are made without any time limit, and plaintiffs generally seek

documents dating back to 1995 or even earlier. Defendants object and seek to limit their responses

to various other, later dates. For example, distributors McKesson, Amerisource, and Cardinal have

each agreed to provide documents from January 1, 2013 forward, but not earlier; manufacturer

defendant Teva has agreed to provide documents from January 1, 2006 forward, as well as certain

categories of documents that pre-date 2006; and manufacturer defendant Endo has agreed to provide

documents with a begin-date of two years prior to the launch of its opioid product Opana ER. The

reasons distributors offer for limiting the begin-dates of their discovery production include: (a)

statutes of limitations, (b) when their opioid products were launched, and (c) general relevance and

burden.

       The question of temporal scope is the most difficult of the issues addressed in this Discovery

Ruling. Obviously, the earlier the cut-off date for document production, the more burdensome is

the discovery request on defendants, and potentially the less relevant. Still, the Special Master

rejects the defendants’ contentions that the cut-off date should be set by strict reference to statutes


                                                  8
Case: 1:14-cv-04361
  Case:             DocumentDoc
         1:17-md-02804-DAP   #: 887  Filed:
                                 #: 693     12/07/20
                                         Filed:      Page9148
                                                06/30/18       of 248
                                                           of 13.     PageID
                                                                   PageID     #:33557
                                                                          #: 16408



of limitations. See Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 352 (1978) (“it is proper to

deny discovery of . . . events that occurred before an applicable limitations period, unless the

information sought is otherwise relevant to issues in the case”); Ray v. Waste Mgmt. of Kentucky,

LLC, 2010 WL 11545747 at *1 (W.D. Ky. Dec. 15, 2010) (denying a motion to limit discovery to

the limitations period, because discovery into earlier events could lead to relevant and admissible

evidence). Moreover, it appears the statute of limitations for plaintiffs’ claims of public nuisance

may be equitably tolled. See The Little Miami RR Co. v. Comm’rs of Greene Cty., 1877 WL 31 at

*6 (Ohio Dec. 1, 1877) (“no length of time can legalize a public nuisance”); cf. State v. Swartz, 88

Ohio St. 3d 131, 134 (2000) (in the case of criminal nuisance, “a continuing nuisance can constitute

a continuing course of conduct, thus tolling the limitations period”).

       With regard to relevance, plaintiffs argue convincingly that “baseline evidence” of what the

opioid marketplace looked like before defendants undertook their allegedly fraudulent marketing

activities, and before defendants allegedly purposely failed to report Suspicious Orders, is highly

relevant. The amount and degree of “unnecessary prescriptions” and the extent of the “inappropriate

increase” of opioid distribution must be measured against a time before the allegedly wrongful

activity began; that is, the scope of the “opioid crisis” can only be assessed against pre-crisis

conditions. Indeed, the U.S. Drug Enforcement Agency describes Suspicious Orders as “orders of

unusual size, orders deviating substantially from a normal pattern, and orders of unusual frequency.”

21 C.F.R. §1301.74(b). This language necessitates comparisons with “normal” and “usual”

circumstances. Plaintiffs provide data showing opioid prescriptions and distributions began to

increase dramatically in 1995, which is when Purdue launched Oxycontin. In sum, the baseline level

of opioid prescriptions and distributions, which existed at that juncture, is highly relevant.


                                                  9
Case:
 Case:1:14-cv-04361 Document
        1:17-md-02804-DAP Doc#: 887 Filed:
                                #: 693     12/07/20
                                        Filed:      Page10
                                               06/30/18  149  of 248
                                                           of 13.    PageID
                                                                  PageID    #:33558
                                                                         #: 16409



       Ultimately, the dispute over the temporal scope of discovery requires a balancing of burden,

relevance, and need. The Special Master has undertaken that calculation with an eye toward

providing plaintiffs with evidence they need but no more than that, and with as little burden on

defendants as this measure allows. This requires imposition of different, tailored cut-off dates for

discovery of different categories of information from different defendants. A single cut-off date for

all discovery would be both over- and under-inclusive. Accordingly, the Special Master now

RULES as follows.

       Manufacturer Defendants

       Except as stated in the next paragraph, the manufacturer defendants shall produce Category

One Discovery and Category Two Discovery with a cut-off date of one year prior to the launch date

of the opioid product in question. Thus, for example, Purdue must produce Categories One and Two

Discovery related to Oxycontin going back to the date one year before it began selling Oxycontin;

Purdue must produce Categories One and Two Discovery related to Hyslinga ER going back to the

date one year before it began selling Hyslinga ER; and Mallinckrodt must produce Categories One

and Two discovery related to Xartemis XR going back to the date one year before it began selling

Xartemis XR. These dates are very different, as they are individualized to each drug.5 Further, each

manufacturer defendant must produce Categories One and Two discovery for generic opioids with

a cut-off date of one year before it first sold that generic product.

       Further, the manufacturer defendants shall produce transactional data (which is otherwise



       5
           Purdue’s Oxycontin was approved by the FDA in December of 1995, while Purdue’s
Hyslinga ER and Mallinckrodt’s Xartemis XR were approved in 2014. The Special Master adds
here that this “one year” requirement applies regardless of when the defendant acquired rights to the
drug.

                                                  10
Case:
 Case:1:14-cv-04361 Document
        1:17-md-02804-DAP Doc#: 887 Filed:
                                #: 693     12/07/20
                                        Filed:      Page11
                                               06/30/18  150  of 248
                                                           of 13.    PageID
                                                                  PageID    #:33559
                                                                         #: 16410



in Category Two) and Suspicious Order Reports (which is otherwise in Category One) with a cut-off

date of January 1, 1996.

        Distributor Defendants

        The distributor defendants shall produce transactional data and Suspicious Order Reports

with a cut-off date of January 1, 1996. The discovery cut-off for all other discovery is January 1,

2006.



Discovery of Prior Transcripts

        Although this topic was disputed, the parties’ most recent reports to the Special Master

reveal there are no remaining disagreements regarding production of transcripts of testimony taken

in prior opioid-related litigation or investigations.



Definition of “Marketing Activities”

        Earlier, some of the defendants objected to the definition of “marketing activities” that

plaintiffs included in their discovery requests. It appears most of the defendants have resolved their

disputes with plaintiffs regarding this issue, but some defendants (e.g. Mallinckrodt) have lingering

disagreements. The specific language at issue is as follows:

        “Marketing” refers to the action or business of promoting, selling, or providing
        information about Opioids or Opioid Products. “Marketing” includes both branded
        and unbranded Communications; branded and unbranded informational or
        educational programs; detailing by sales representatives (including electronic
        detailing); continuing medical education; publication of scientific medical or
        marketing articles, Scientific Research, studies or reports; websites (whether branded
        or unbranded); video or other visual media; sales blasts, messages, or other means
        used to sell or promote Opioids or Opioid Products for sale or distribution.


                                                  11
Case:
 Case:1:14-cv-04361 Document
        1:17-md-02804-DAP Doc#: 887 Filed:
                                #: 693     12/07/20
                                        Filed:      Page12
                                               06/30/18  151  of 248
                                                           of 13.    PageID
                                                                  PageID    #:33560
                                                                         #: 16411



Requests for Production at 3.

       The Special Master simply observes that this definition in the abstract does not appear to be

over-broad or to require production by defendants of irrelevant information. The Special Master

directs those parties who continue to have disagreements over the definition of marketing to meet

and confer again while taking this observation into account.



Different Agreements

       The Special Master is aware that certain defendants may have reached agreements with

plaintiffs on certain issues that are different from the requirements stated above. For example, this

Discovery Ruling directs the manufacturer defendants to produce relevant documents with a cut-off

date of one year prior to the launch date of their opioid products, but Janssen earlier agreed to

produce documents going back two-and-a-half years before its launch of Nucynta. The parties are

free, but not required, to honor these prior agreements, and are free to negotiate different agreements

going forward from the requirements set out herein. But the Special Master hereby imposes

consistent standardized rulings for all parties, so that there will be clarity going forward.



Pharmacies

       The discussion above addresses discovery disputes plaintiffs have had with the manufacturer

and distributor defendants. The Special Master has not received position papers on these topics from

the retail pharmacy defendants, as their meet-and-confers with plaintiffs are ongoing. Nonetheless,

the Special Master expects the pharmacy defendants will adhere to the rulings set out above and will

not bring a similar dispute to the undersigned unless there is very good cause for a different


                                                  12
Case:
 Case:1:14-cv-04361 Document
        1:17-md-02804-DAP Doc#: 887 Filed:
                                #: 693     12/07/20
                                        Filed:      Page13
                                               06/30/18  152  of 248
                                                           of 13.    PageID
                                                                  PageID    #:33561
                                                                         #: 16412



outcome.



Other Issues

       The Special Master is aware there are other discovery disputes brewing, including a complete

absence of scheduling of 30(b)(6) depositions. The parties are ORDERED to: (1) submit on or

before July 6, 2018 an agreed schedule for at least some 30(b)(6) depositions, or risk sanctions; and

(2) continue to meet and confer on all other outstanding disputes.

               RESPECTFULLY SUBMITTED,

                                                      /s/ David R. Cohen
                                                      David R. Cohen
                                                      Special Master

Dated: June 30, 2018




                                                 13
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 153 of 248 PageID #:33562




                                EXHIBIT 10
        Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 154 of 248 PageID #:33563
                                                                                             1

                                STATUS CONFERENCE HEARING
                                      JANUARY 10 2020


 1
 2                                  REPORTER'S RECORD
                              REVISED VOLUME 1 OF 1 VOLUMES
 3                          TRIAL COURT CAUSE NO. 2018-63587
 4
 5                                                      ) IN THE DISTRICT COURT
     MASTER CASE                                        )
 6                                                      )
     TEXAS OPIOID LITIGATION                            ) HARRIS   COUNTY, TEXAS
 7                                                      )
                                                        ) 152ND JUDICIAL DISTRICT
 8
 9
10                  _____________________________________________
11                           STATUS CONFERENCE HEARING
                    _____________________________________________
12
13
14        On the 10th day of January, 2020, the following proceedings came
15   on to be held in the above-titled and numbered cause before the
16   Honorable ROBERT K. SCHAFFER, Judge Presiding, held in Houston, Harris
17   County, Texas.
18        Proceedings reported by computerized stenotype machine.
19
20
21
22
23
24
25

                                   Cynthia Martinez, CSR
                                152nd Civil District Court
                                      (832) 927-2427
                                    cynthiam@justex.net
        Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 155 of 248 PageID #:33564
                                                                                             67

                                STATUS CONFERENCE HEARING
                                      JANUARY 10 2020


 1            THE COURT:     And, again, I'm not ruling on anything here.                    So,
 2   just be aware.
 3            MR. SIMON:     Yes, your Honor.
 4            THE COURT:     That's all I'm saying.
 5            MR. SMYSER:      That's all I am asking, your Honor.             And I've got
 6   numerous examples of -- you know, written --
 7            THE COURT:     Mr. Smyser, you are now beating a dead horse
 8   there.
 9            MR. SMYSER:      Okay.    I got it.
10            THE COURT:     We are going to move on.
11            MR. SIMON:     So, your Honor, I've got a four-slide PowerPoint
12   that I could do.      Although, I think this is so straightforward that we
13   will see if you care about my PowerPoint.
14            THE COURT:     Is this the Tramadol, Ultram?
15            MR. SIMON:     Sure.
16            We sued Janssen for Opioid Drugs they sold in Dallas County.
17   We've explicitly referenced in the first Petition and every one that
18   followed their Tramadol Drugs, Ultracet.
19            THE COURT:     Tramadol has a special meaning in this
20   particular --
21            MR. SIMON:     It certainly does, your Honor.
22            THE COURT:     It took out one Judge already?
23            MR. SIMON:     That's right.
24            And when they answered Discovery, they specifically excluded
25   the Tramadol Drugs from their Discovery Responses.                And when we

                                   Cynthia Martinez, CSR
                                152nd Civil District Court
                                      (832) 927-2427
                                    cynthiam@justex.net
            Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 156 of 248 PageID #:33565
                                                                                            68

                                  STATUS CONFERENCE HEARING
                                        JANUARY 10 2020


 1   reached out to them and said, "What about those Tramadol Drug," they
 2   were like, "Well, they're different."
 3              And my answer to that -- and I don't mean this flippantly --
 4   is who cares?       We sued you for them.         You took 91(a) Motions on every
 5   stated claim you could think of.            They were all denied.         Right.     It is
 6   over being the analysis of whether we stated a claim.                   Of course, you
 7   have to answer Discovery about Opioid Drugs for which you have been
 8   expressly been sued.
 9              And the position they've taken is we're not going to do it, I
10   guess, unless you order it.           So, whereas, it is not 51/49 who has got
11   one.    This is 100 to nothing.         Right.     They've been sued for
12   particular Opioid Drugs they are refusing to answer Discovery about.
13              And, so, we're here asking you to compel them to do so.
14              THE COURT:     Whose got it?
15              MS. STRONG:      Your Honor, Sabrina Strong with O'Melveny on
16   behalf of the Janssen Defendants.
17              Your Honor, this case is not about the Tramadol Product.
18   These are Scheduled 4 products today; but, prior to 2014, they were
19   not even Scheduled Drugs.
20              THE COURT:     Let me ask you a question.           I don't like to
21   interrupt, but I'm going to in this case.
22              If they say it's about Tramadol, how is it that you can say it
23   is not?
24              MS. STRONG:      There is one reference to Tramadol in a
25   laundry-list paragraph in the Complaint.               Every substantive

                                     Cynthia Martinez, CSR
                                  152nd Civil District Court
                                        (832) 927-2427
                                      cynthiam@justex.net
        Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 157 of 248 PageID #:33566
                                                                                             69

                                STATUS CONFERENCE HEARING
                                      JANUARY 10 2020


 1   allegation in the Complaint, 387 paragraphs worth of the rest of the
 2   Complaint, to the extent there's a specific reference to an Opioid
 3   Product, it's to a Scheduled 2 Opioid.             Not a Schedule 3 Opioid.             Not
 4   a Schedule 4 Opioid.       Not an Unscheduled Drug.
 5            387 of the 388 paragraphs of this Complaint do not even
 6   reference Tramadol.       The only reference is in a laundry list.               There
 7   is not one specific allegation tied to Tramadol.                All of the efforts
 8   to make specific allegations in the Complaint are all limited to
 9   Schedule 2.
10            I have a board, your Honor, that I would like to show to you,
11   if I may, and I have a print out of it.
12            MR. GRIFFIN:      Your Honor, may I approach?
13            THE COURT:     You can either approach, or put it on the
14   monitor -- on the projector.
15            MS. STRONG:      So, what we've got here on this document, your
16   Honor -- on this graphic is just a high-level overview of the
17   Schedules because we don't know how much you've been exposed to this,
18   your Honor.
19            But there's a Schedule 1, Schedule 2, Schedule 3, Schedule 4
20   and Schedule 5.      These are scheduled by DEA based on the scientific
21   recommendations of the FDA.
22            And I would like to walk through each of these so you have an
23   understanding at a high level as to what these schedules mean.
24            Schedule 1:      There is no legitimate use for that drug and a
25   high potential for abuse.         And we have some examples on this chart to

                                   Cynthia Martinez, CSR
                                152nd Civil District Court
                                      (832) 927-2427
                                    cynthiam@justex.net
        Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 158 of 248 PageID #:33567
                                                                                             75

                                STATUS CONFERENCE HEARING
                                      JANUARY 10 2020


 1   Duragesic in with their Ultracet sales force in Dallas.
 2             Now, one of the things that we allege is that these Opioid
 3   Drugs, all of them, are the subject of criminal diversion in Dallas
 4   County.
 5             When you sell an addictive drug, people who got addicted to
 6   them are going to do things against the law and order to obtain them.
 7   We've provided evidence of exactly that.
 8             Ultram -- this is a 2016 police report that Ultram is the
 9   subject of criminal diversion in Dallas County and contrary to the
10   assertions put forward by Janssen's lawyer, it's described as
11   highly-addictive drug over prolonged use.
12             We've a got a Tramadol problem, specifically, an Ultram
13   problem, for example, in Dallas County.             Now, they can decide that
14   it's less addictive than other drugs and that's how they are going to
15   defend the case, which I would find to be an usual approach.                   Don't
16   look at these Opioid Drugs.         Just focus on those.
17             But, nonetheless, they have that option.              It's not a basis to
18   not answer Discovery.       I don't think it's meaningful to talk about,
19   well, how many times did we mention it in the Petition.                  But I do want
20   to make the point that what we talk about in the Petition a lot, with
21   respect to the Manufacturers, is that they engaged in product
22   detailing with Prescribers.         Where they come and they say, "Use our
23   products.    Here's why our products are safer than other products."
24   Even though that wasn't true.
25             And they try to trivialize the dangers of these addictive,

                                   Cynthia Martinez, CSR
                                152nd Civil District Court
                                      (832) 927-2427
                                    cynthiam@justex.net
         Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 159 of 248 PageID #:33568
                                                                                         76

                               STATUS CONFERENCE HEARING
                                     JANUARY 10 2020


 1   often-lethal drugs with whimsical toys like you might get in a Happy
 2   Meal.
 3             Ultram and Ultracet, their sales people were among the most
 4   egregious, and we make reference in the Petition to the stuffed dolls.
 5   Here's the Ultracet doll.       It's a policeman carrying a tennis racquet.
 6   Presumably with the help of Tramadol, he can accomplish both.                  Now,
 7   here's the sippy cup to wash the Opioid down with.               We make specific
 8   references to that.      Reflex hammers and all.
 9             My point is I get that they disagree with the merits of the
10   case, and that's fine.      That is not a legal basis to not answer
11   Discovery.    And if it creates delays, well, then you will have to deal
12   with how and why that happened.
13             But, nonetheless, they don't actually have a legal objection.
14   They just don't want to do it.
15             THE COURT:    What caused the Federal MDL to not expand their
16   scope into the Schedule 4 Drugs?
17             MR. SIMON:    They didn't mention Ultram and Ultracet in that.
18   We did.    That's it.
19             MS. STRONG:    And the Plaintiffs there, your Honor, argued that
20   the Complaint was broad enough to encompass it.              And, ultimately, the
21   Special Master ruled that these were peripheral drugs and he's not
22   going to open up the class of drugs beyond Schedule 2.
23             So, the Federal Court went beyond the question of what it
24   identified in the Complaint and answered the substantive question of
25   was it really significant to the case or not and found that it was

                                  Cynthia Martinez, CSR
                               152nd Civil District Court
                                     (832) 927-2427
                                   cynthiam@justex.net
        Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 160 of 248 PageID #:33569
                                                                                             77

                                STATUS CONFERENCE HEARING
                                      JANUARY 10 2020


 1   not.
 2            At issue, there was Tylenol with Codeine, your Honor, which is
 3   a Schedule 3 Drug.      The Court said, "Schedule 3 is peripheral.                We're
 4   not going to open the door to Schedule 3 here."
 5            And, here, what we're talking about is a Schedule 4 as to
 6   2014.   And, really, what I think they're interested in is information
 7   about the drug when it was not scheduled at all in the 1990's and the
 8   2000, et cetera, your Honor, which is very, very far away from what
 9   the Federal MDL decided was too peripheral, which is a Schedule 3.
10            I would like to address a few of the points he made, your
11   Honor, which is in terms of timing.            He made a reference to
12   January 2018, there was a single reference to have Tramadol in the
13   Complaint.
14            I would like to walk through some timing issues because I
15   think there is a question as to why this is being raised now.
16            The decision in the MDL that was Discovery Ruling No. 2, you
17   Honor, that was made in June of 2018.            So, at that time the Plaintiffs
18   there overlapped the law firms.          The Lanier Law Firm is very much
19   involved here, your Honor, and was very much involved in these
20   discussions in the MDL.
21            They knew that Janssen made the argument and that the
22   Defendants' position broadly was that Schedule 2 was the proper scope
23   of Discovery; and that, beyond that, would be peripheral.
24            They have known that since June of 2018.               We were here back
25   before you in the context of this case, your Honor, in January of

                                   Cynthia Martinez, CSR
                                152nd Civil District Court
                                      (832) 927-2427
                                    cynthiam@justex.net
         Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 161 of 248 PageID #:33570
                                                                                         84

                                     STATUS CONFERENCE
                                     JANUARY 10, 2020

 1   STATE OF TEXAS
 2   COUNTY OF HARRIS
 3
 4        I, Cynthia Martinez, Official Court Reporter in and for the 152nd
 5   Civil District Court of Harris, State of Texas, do hereby certify that
 6   the above and foregoing contains a true and correct transcription of
 7   all portions of evidence and other proceedings requested in writing by
 8   counsel for the parties to be included in this volume of the
 9   Reporter's Record in the above-styled and numbered cause, all of which
10   occurred in open court or in chambers and were reported by me.
11        I further certify that this Reporter's Record of the proceedings
12   truly and correctly reflects the exhibits, if any, offered by the
13   respective parties.
14        I further certify that the total cost for the preparation of this
15   Reporter's Record is $________ and was paid by SCOTT, DOUGLAS &
16   MCCONNICO, LLP.
17
                                   /s/Cynthia Martinez
18
                                   Cynthia Martinez, CSR
19                                 Texas CSR No. 6863
                                   Official Court Reporter
20                                 152nd Civil District Court
                                   Harris County, Texas
21                                 201 Caroline, 11th Floor
                                   Houston, Texas 77002
22                                 Telephone: 832-927-2427
                                   Expiration: 04/30/2019
23
24
25

                                  Cynthia Martinez, CSR
                               152nd Civil District Court
                                     (832) 927-2427
                                   cynthiam@justex.net
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 162 of 248 PageID #:33571




                                EXHIBIT 11
Case: 1:14-cv-04361
  Case:             DocumentDoc
         1:17-md-02804-DAP   #: 887  Filed:Filed:
                                 #: 1163    12/07/20 Page 163
                                                  11/30/18 1 of of
                                                                2. 248 PageID
                                                                    PageID     #:33572
                                                                           #: 28604




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


      IN RE: NATIONAL PRESCRIPTION                   )      CASE NO. 1:17-MD-2804
      OPIATE LITIGATION                              )
                                                     )      SPECIAL MASTER COHEN
      THIS DOCUMENT RELATES TO:                      )
      “Track One Cases”                              )
                                                     )
                                                     )      DISCOVERY RULING
                                                     )      REGARDING PERSONNEL FILES

             Earlier, the parties raised with the Special Master a dispute regarding the extent to which

      personnel files of deponents would be produced, and the timing of those productions. After the

      undersigned provided suggestions and directed the parties to continue the meet-and-confer process,

      the parties came to agreement. Only defendant Discount Drug Mart (“DDM”) objected to the

      agreement; the Special Master has reviewed that objection and overrules it, especially in light of the

      fact that all other pharmacy defendants support the agreement. Accordingly, the parties shall adhere

      to the following agreed-upon protocol, the language of which was supplied by the parties.


      Deponent Personnel Files Protocol

      With respect to deponents whose depositions have not yet occurred:

      1.     Defendants will search for personnel files for the employees or former employees whose
             primary responsibility involved sales, marketing, and/or compliance, including (i)
             application of FDA regulations and guidance concerning the marketing and promotion of
             prescription drugs, (ii) Suspicious Order Monitoring, and/or (iii) Anti-Diversion efforts, to
             the extent reasonably available and to the extent such materials are in it or its affiliates’
             possession or custody and can be located after a reasonable search. Defendants agree to
             provide from such files, to the extent the personnel files contain such materials, documents
             sufficient to show:
Case: 1:14-cv-04361
  Case:             DocumentDoc
         1:17-md-02804-DAP   #: 887  Filed:Filed:
                                 #: 1163    12/07/20 Page 164
                                                  11/30/18 2 of of
                                                                2. 248 PageID
                                                                    PageID     #:33573
                                                                           #: 28605



             a.     Compensation, except personal tax or banking information;
             b.     Opioid-related bonus or Opioid-related incentive compensation information (and the
                    basis for the award or calculation of the bonus/IC), except personal tax or banking
                    information;
             c.     Opioid-related performance reviews (including self- or peer- reviews) or awards
                    related to opioid sales, Opioid marketing, or legal and regulatory compliance with
                    Opioids-related laws or rules; and
             d.     Discipline records concerning Opioids or compliance with federal or state laws or
                    regulations governing the sale, marketing, or distribution of Opioids.

      2.     All CT1 Plaintiffs will search for personnel files for the employees or former employees
             whose primary responsibilities involved Medical Examination, Law Enforcement, or Public
             Health to the extent reasonably available. All CT1 Plaintiffs agree to provide from such
             files, to the extent reasonably available and to the extent they can be located after a
             reasonable search, the following to the extent material contained in the personnel files relates
             to:

             a.     Bonus and compensation information (and the basis for the award or calculation)
                    relating to responsibilities involving drug abuse, addiction, overdose, diversion, or
                    drug related criminal activity, except personal tax or banking information;
             b.     Performance or discipline records relating to responsibilities involving drug abuse,
                    addiction, overdose, diversion, or drug related criminal activity; and
             c.     Records concerning satisfaction of any drug-related arrest quotas.

      “Drug-related” and “drug abuse” will not include items specifically relating only to non-Opioid
      drugs (e.g., cocaine abuse).

      Defendants and CT1 Plaintiffs will make all best efforts to complete production at least 72 hours
      prior to the scheduled start of the deposition.


                    RESPECTFULLY SUBMITTED,
                                                                    /s/ David R. Cohen

                                                            David R. Cohen
                                                            Special Master

      Dated: November 30, 2018




                                                        2
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 165 of 248 PageID #:33574




                                EXHIBIT 12
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 166 of 248 PageID #:33575




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 CITY OF CHICAGO, a municipal corporation,
                 Plaintiff,
          v.                                                 Case No. 14-cv-04361
  PURDUE PHARMA L.P.; PURDUE PHARMA
                                                             Honorable Jorge L. Alonso
  INC.; THE PURDUE FREDERICK COMPANY,
  INC.; TEVA PHARMACEUTICALS USA, INC.;                      Magistrate Judge Young B. Kim
  CEPHALON, INC.; JOHNSON & JOHNSON;
  JANSSEN PHARMACEUTICALS, INC.;
  ORTHO-MCNEIL-JANSSEN
  PHARMACEUTICALS, INC. n/k/a JANSSEN
  PHARMACEUTICALS, INC.; JANSSEN
  PHARMACEUTICA, INC. n/k/a JANSSEN
  PHARMACEUTICALS, INC.; ENDO HEALTH
  SOLUTIONS INC.; ENDO
  PHARMACEUTICALS, INC.; ALLERGAN PLC
  f/k/a ACTAVIS PLC; ACTAVIS, INC. f/k/a
  WATSON PHARMACEUTICALS, INC.;
  WATSON LABORATORIES, INC.; ACTAVIS
  LLC; ACTAVIS PHARMA, INC. f/k/a WATSON
  PHARMA, INC., MALLINCKRODT PLC;
  MALLINCKRODT LLC; and SPECGX LLC,
                 Defendants.

  PLAINTIFF’S RESPONSE TO DEFENDANTS’ FIRST SET OF JOINT REQUESTS
                   FOR PRODUCTION TO PLAINTIFF

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and Magistrate

Judge Kim’s June 12, 2020 Order, Plaintiff City of Chicago (“the City”) responds to Defendants’

First Set of Joint Requests for Production to Plaintiff (the “Requests”) as follows.

              PRELIMINARY STATEMENT AND GENERAL OBJECTIONS

       1.      No response by the City is, nor shall be deemed, an admission of any factual or

legal contention contained in any Request or that the response is relevant to the claims of any party.

The City reserves all rights to object to the competency, relevance, materiality, and admissibility

of the information disclosed pursuant to these Requests.

                                                  1
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 167 of 248 PageID #:33576




        2.     The City objects to each Request to the extent they are overly broad, vague, unduly

burdensome, seeks information that is not relevant to any party’s claim or defense, or seeks to

impose obligations or require actions beyond those required by the Federal Rules of Evidence or

Civil Procedure or the Local Rules of the United States District Court of the Northern District of

Illinois.

        3.     These responses are made solely for the purpose of and in relation to this action.

Each answer is given subject to all appropriate objections, which would require the exclusion at

trial of any statement contained or document provided herein. All such objections and the grounds

therefore are hereby reserved. The City expressly reserves the right to object to further discovery

concerning the subject matter of any of Defendants’ discovery requests as well as the introduction

into evidence of any document or information produced pursuant hereto.

        4.     The City responds and objects to each Request based on the best of its present

knowledge, information, and belief. The City’s responses and objections are at all times subject

to such additional or different information that discovery or further investigation may disclose.

        5.     The City reserves the right to amend, modify, supplement, or withdraw any

response or objection set forth herein, but disclaims any agreement or obligation to do so.

        6.     The City is conducting a reasonable search for responsive documents that are within

the City’s possession, custody, or control. Any response stating that the City will produce

documents shall be deemed followed by the phrase “as are within the City’s possession, custody,

or control.” The City will produce copies of responsive, non-privileged documents that it identifies

through its reasonable search, as limited by the City’s objections, on a rolling basis. The City’s

production will be in accordance with the Stipulated Order Regarding Discovery of Electronically

Stored Information, Dkt. No. 562.



                                                 2
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 168 of 248 PageID #:33577




       7.      The City objects to each Request to the extent they purport to require Plaintiff to

produce documents that are in the public domain or otherwise available to Defendants as easily

from other sources as from Plaintiff.

       8.      The City objects to any the use of the term “Medically Necessary” as not relevant

to the needs of the litigation as the reference to Section 1862(a)(1)(A) of the Social Security Act

relates to the use of “Medically Necessary” for purposes of submitting claims for payment,

recovery for which the City, by its Fifth Amended Complaint (the “FAC”) expressly disclaims.

(See FAC ¶ 837).

       9.      The City objects to each Request to the extent they purport to state facts,

assumptions, or characterizations that are disputed. The City intends to complete its production

by the time agreed upon by the parties for the completion of discovery, or by the date ordered by

the Court. Upon request by the requesting party, the City is willing to meet and confer regarding

its responses to the Requests.

            SPECIFIC OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

       The City specifically objects to the definitions and instructions accompanying the

Interrogatories on the following grounds, each of which is incorporated by reference in the

responses and objections to the individual Interrogatories below.

       1.      The City objects to the definition of “Communication” as overly broad and

unduly burdensome to the extent it seeks to impose duties and responsibilities beyond those

required by the Federal Rules of Civil Procedure, Local Rules, and/or any order regarding the

discovery of electronically stored information entered in this action.

       2.      The City objects to the definition of “Describe” as overly broad and unduly

burdensome to the extent it seeks to impose duties and responsibilities beyond those required by



                                                 3
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 169 of 248 PageID #:33578




the Federal Rules of Civil Procedure, Local Rules, and/or any order regarding the discovery of

electronically stored information entered in this action.

       3.      The City objects to the definition of “Document” as overly broad and unduly

burdensome to the extent it seeks to impose duties and responsibilities beyond those required by

the Federal Rules of Civil Procedure, Local Rules, and/or any order regarding the discovery of

electronically stored information entered in this action.

       4.      The City objects to the definition of “identify” as overly broad and unduly

burdensome to the extent it seeks to impose duties and responsibilities beyond those required by

the Federal Rules of Civil Procedure, Local Rules, and/or any order regarding the discovery of

electronically stored information entered in this action.

       5.      The City objects to the definition of “Plaintiff,” “You,” “Your,” “City,” and

“Chicago” as overly broad, unduly burdensome, and requesting types of information not in the

City’s possession, custody, or control. To the extent the City has obtained responsive

information from former employees, the City will provide that information, but in answering

these Interrogatories the City has not made inquiry to all “former employees, boards,

instrumentalities, vendors, administrators, and other persons or entities acting on the City’s

behalf or controlled by the City.

                        SPECIFIC RESPONSES AND OBJECTIONS

REQUEST NO. 1:

       All Documents relating to or contradicting the allegations in the Complaint, including (a)

Documents and Communications referenced in, cited in, referred to, or relied upon by Plaintiff in

drafting the original and all amended Complaint(s); (b) Documents obtained by Plaintiff as a

result of any investigation, settlement or other negotiation, or any agreement between Plaintiff

and any Person prior to the filing of the original complaint or since (including but not limited to
                                                  4
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 170 of 248 PageID #:33579




any non-party manufacturer of Prescription Opioids, any distributor of Prescription Opioids or

pharmacy that dispenses Prescription Opioids, and any doctors or other HCPs, addiction

treatment specialists, law enforcement officials, public health officials, patients, and other

residents of Chicago interviewed by Plaintiff) regarding Prescription Opioids or the allegations

in or similar to those in the Complaint; (c) Documents and Communications that Plaintiff

received from or exchanged with any non-party pursuant to a request made or subpoena issued in

connection with the pending litigation or in the course of preparing for the litigation, including

but not limited to Documents and Communications with experts or parties in other opioid-related

litigations, former employees or representatives of any Defendant, and HCPs; and (d) any

Documents or Communications sent to or received from any former employees or

representatives of any Defendant or any HCP, including any notes memorializing interviews

with such individuals.

RESPONSE:

       The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

to the extent it seeks information and materials protected from disclosure in discovery pursuant

to the attorney-client privilege, the attorney work product doctrine, the common interest doctrine,

the law enforcement privilege, and/or any other applicable privilege that makes such information

non-discoverable. The City objects to the extent that this Request seeks information protected or

by statute(s) or by ordinance(s) that restrict the City’s ability to disclose the requested

information, or by a Confidentiality Agreement, the terms of which allow the City to produce the

information only upon a court order or by consent of the affected party. The City objects to this

Request on the grounds that it seeks the disclosure of preliminary expert analysis. The City
                                                   5
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 171 of 248 PageID #:33580




objects to this Request to the extent it constitutes multiple document requests in violation of the

Federal Rules and Judge Kim’s Orders.

         Notwithstanding the City’s objections, the City has produced and will produce non-

privileged Documents responsive to this Request to the extent such documents are located in

agreed custodial or non-custodial sources and can be identified using a reasonable set of search

terms.

REQUEST NO. 2:

         For You and each of Your departments, agencies, and other constituent entities that You

contend has incurred or will incur costs for which You seek damages, reimbursement, or other

relief, all databases and Documents relating to such costs, including all databases and Documents

relating to Your annual and periodic budgets, budget reconciliations, reports of spending, and

financial statements, both past and prospective, as well as all transactional data and databases

You or any such departments, agencies, or other constituent entities have ever used or generated

to track, record, or otherwise account for revenue and expenditures that relate to or include the

abuse, use, misuse, prescribing, dispensing, sale, distribution, addiction to, and/or diversion of

Prescription Opioids, or the possession, abuse, sale, distribution, or addiction to Illicit Opioids or

Illicit Drugs. Documents covered by this request include, without limitation: annual budgets;

budget reports and reconciliations; annual financial and statistical reports; accounting detail and

underlying database entries for revenues and expenditures; Documents relating to headcounts,

salaries, benefits, and overtime for employees; Documents relating to revenues and revenue

sources; grant documents (including grant applications, reports, and tracking documents); budget

requests and worksheets from Your departments, agencies, and other constituent entities;

contracts and agreements for the provision of products or services for which the expenditures

described above were or will be incurred; audit reports and associated work papers and drafts;
                                                  6
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 172 of 248 PageID #:33581




Documents relating to any activities, programs, initiatives, or efforts by You or anyone with

whom You collaborated to address, remedy, solve, or otherwise attend to the opioid crisis

alleged in the Complaint; and all Documents relating to any evaluation, assessment, analysis,

modeling, or review of any cost or financial or economic impact associated with the alleged

improper prescribing of Prescription Opioids or the abuse, misuse, and/or distribution of these

medications, Illicit Opioids, or Illicit Drugs. Plaintiff’s production should include all data and

databases used to track, record, or otherwise account for Your revenue and expenses and data

dictionaries for any produced structured data.

RESPONSE:

        The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this request

as overbroad and unduly burdensome to the extent it seeks production of “all databases and

Documents relating to such costs, including all databases and Documents relating to Your annual

and periodic budgets, budget reconciliations, reports of spending, and financial statements, both

past and prospective, as well as all transactional data and databases You or any such

departments, agencies, or other constituent entities have ever used or generated to track, record,

or otherwise account for revenue and expenditures that relate to or include the abuse, use,

misuse, prescribing, dispensing, sale, distribution, addiction to, and/or diversion of Prescription

Opioids, or the possession, abuse, sale, distribution, or addiction to Illicit Opioids or Illicit

Drugs.” The City objects to this Request as vague and ambiguous to the extent the phrase

“constituent entities” is vague and capable of differing interpretations. The City objects to this

Request to the extent it seeks information and materials protected from disclosure in discovery

pursuant to the attorney-client privilege, the attorney work product doctrine, the common interest
                                                   7
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 173 of 248 PageID #:33582




doctrine, the law enforcement privilege, and/or any other applicable privilege that makes such

information non-discoverable. If any privileged information is inadvertently produced, the City

does not waive, or intend to waive, the privilege pertaining to such information. The City

objects to the extent that this Request seeks information protected or by statute(s) or by

ordinance(s) that restrict the City’s ability to disclose the requested information, or by a

Confidentiality Agreement, the terms of which allow the City to produce the information only

upon a court order or by consent of the affected party. The City objects that this Request is not

proportional to the needs of the case considering (1) the marginal importance of the materials to

the claims and defenses in this litigation and (2) the substantial cost to identify additional

responsive materials balanced against the amount in controversy.

         Notwithstanding the City’s objections, the City identifies the documents identified in

response to Defendants’ Joint Interrogatory No. 13. Further answering, the City will produce

non-privileged Documents related to its budgets to the extent such documents are located in

agreed custodial or non-custodial sources and can be identified using a reasonable set of search

terms.

REQUEST NO. 3:

         All Documents relating to Plaintiff’s actual, anticipated, or proposed expenditures

relating to abuse, use, misuse, prescribing, dispensing, sale, distribution, addiction to, and/or

diversion of non-opioid prescription drugs (including but not limited to benzodiazepines,

gabapentin, muscle relaxants, and antipsychotics), or abuse and/or addiction to alcohol, including

without limitation Documents relating to emergency assistance, treatment, or health care costs

paid by You or by fully or partially-funded medical insurance plans and workers’ compensation

programs, and all Documents relating to any evaluation, assessment, analysis, modeling, or



                                                  8
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 174 of 248 PageID #:33583




review of any cost or financial or economic impact associated with the alleged improper

prescribing of non-opioid prescription drugs or the abuse or misuse of these medications or

alcohol.

RESPONSE:

       The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

to the extent it seeks information and materials protected from disclosure in discovery under the

attorney-client privilege, the attorney work product doctrine, the common interest doctrine, the

law enforcement privilege, and/or any other applicable privilege that makes such information

non-discoverable. If any privileged information is inadvertently produced, the City does not

waive, or intend to waive, the privilege pertaining to such information. The City objects to the

extent that this Request seeks information protected or by statute(s) or by ordinance(s) that

restrict the City’s ability to disclose the requested information, or by a Confidentiality

Agreement, the terms of which allow the City to produce the information only upon a court order

or by consent of the affected party. The City objects that this Request is not proportional to the

needs of the case considering (1) the marginal importance of the materials to the claims and

defenses in this litigation and (2) the substantial cost to identify additional responsive materials

balanced against the amount in controversy. The City objects to this Request on the grounds that

it seeks the disclosure of expert analysis.

       The City objects to producing documents concerning specific prescriptions or patients

because such information is not relevant to the claims and defenses asserted in this lawsuit and is

not proportional to the needs of the case because the City does not seek, and expressly disclaims,

recovery for any of the costs of prescription opioids paid for by the City’s health plans or
                                                  9
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 175 of 248 PageID #:33584




workers compensation plans. (See FAC ¶ 837). Furthermore, the City is not obligated to provide

information from its claims data in response to Defendants’ discovery requests. See City of

Chicago v. Purdue Pharma, L.P., et al., No. 14-CV-4361, Mem. Op. and Order, Dkt No. 824

(July 1, 2020) (granting motion for protective order). Additionally, such material is subject to

federal and state restrictions on disclosure. See, e.g., 42 U.S.C. § 290dd-2; 42 C.F.R.

§ 2.12(a)(1); 410 ILCS § 50/3; 735 ILCS § 5/8-802; Kunkel v. Walton, 689 N.E.2d 1047, 1055,

179 Ill.2d 519, 537 (1997).

       The City objects to this Request as overbroad and unduly burdensome to the extent it

seeks “[a]ll Documents relating to Plaintiff’s actual, anticipated, or proposed expenditures

relating to abuse, use, misuse, prescribing, dispensing, sale, distribution, addiction to, and/or

diversion of non-opioid prescription drugs (including but not limited to benzodiazepines,

gabapentin, muscle relaxants, and antipsychotics), or abuse and/or addiction to alcohol.” Such

material is not relevant to the claims and defenses in this case, nor is it proportional to the needs

of the case.

       Notwithstanding the City’s objections, the City will produce non-privileged Documents

responsive to this Request from agreed custodial or non-custodial sources that can be identified

using a reasonable set of search terms, only to the extent: (i) that information concerning non-

opioid medications or drugs (including information concerning abuse of non-opioid medications

or drugs) is contained within documents pertaining to opioid medications or drugs; (ii) that

information concerning non-opioid medications or drugs (including information concerning

abuse of non-opioid medications or drugs) is contained within documents pertaining to substance

abuse generally; or (iii) that information concerning non-opioid medications or drugs (including




                                                  10
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 176 of 248 PageID #:33585




information concerning abuse of non-opioid medications or drugs) is contained within generally

applicable material, including medical/prescription plan documents, budgets and other databases.

REQUEST NO. 4:

       All Documents relating to the purchase, prescribing, distribution, and dispensing of

Prescription Opioids, including (a) instructions, directives, recommendations, procedures,

policies, or guidelines relating to the distribution, prescribing, or use of Prescription Opioids; (b)

Documents that relate to the legitimate need for and/or use of Prescription Opioids; (c)

Documents that relate to the volumes of Prescription Opioids prescribed, dispensed, sold,

distributed, diverted, and/or used in the City; and (d) Documents that relate to the maximum

number of pills or other dosage units of Prescription Opioids that You believe, suspect, or

contend could or should properly have been distributed, prescribed, or dispensed for legitimate

medical purposes in the City.

RESPONSE:

       The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this request

as overbroad, unduly burdensome and not proportional to the needs of the case to the extent it

seeks production of “[a]ll Documents relating to the purchase, prescribing, distribution, and

dispensing of Prescription Opioids.” The City objects to this Request to the extent it seeks

information and materials protected from disclosure in discovery under the attorney-client

privilege, the attorney work product doctrine, the common interest doctrine, the law enforcement

privilege, and/or any other applicable privilege that makes such information non-discoverable. If

any privileged information is inadvertently produced, the City does not waive, or intend to

waive, the privilege pertaining to such information. The City objects to the extent that this

                                                  11
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 177 of 248 PageID #:33586




Request seeks information protected or by statute(s) or by ordinance(s) that restrict the City’s

ability to disclose the requested information, or by a Confidentiality Agreement, the terms of

which allow the City to produce the information only upon a court order or by consent of the

affected party. The City objects that this Request is not proportional to the needs of the case

considering (1) the marginal importance of the materials to the claims and defenses in this

litigation and (2) the substantial cost to identify additional responsive materials balanced against

the amount in controversy.

       The City objects to producing documents concerning specific prescriptions or patients

because such information is not relevant to the claims and defenses asserted in this lawsuit and is

not proportional to the needs of the case because the City does not seek, and expressly disclaims,

recovery for any of the costs of prescription opioids paid for by the City’s health plans or

workers compensation plans. (See FAC ¶ 837). Furthermore, the City is not obligated to provide

information from its claims data in response to Defendants’ discovery requests. See City of

Chicago v. Purdue Pharma, L.P., et al., No. 14-CV-4361, Mem. Op. and Order, Dkt No. 824

(July 1, 2020) (granting motion for protective order). Additionally, such material is subject to

federal and state restrictions on disclosure. See, e.g., 42 U.S.C. § 290dd-2; 42 C.F.R.

§ 2.12(a)(1); 410 ILCS § 50/3; 735 ILCS § 5/8-802; Kunkel v. Walton, 689 N.E.2d 1047, 1055,

179 Ill.2d 519, 537 (1997).

       Notwithstanding the City’s objections, the City will produce non-privileged Documents

concerning City-sponsored medical plans and reimbursement policies and changes to those plans

and policies, to the extent such documents are located within agreed custodial or non-custodial

sources and can be identified using a reasonable set of search terms.




                                                 12
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 178 of 248 PageID #:33587




REQUEST NO. 5:

       All Documents and Communications relating to any system or service used by You or

anyone acting on Your behalf to monitor, evaluate, assess, or otherwise examine potentially

suspicious, improper, or unlawful prescribing of Prescription Opioids or the use, abuse, or

diversion of Prescription Opioids, including but not limited to all Documents relating to

Plaintiff’s use of the Illinois Prescription Monitoring Program, the Illinois Prescription

Information Library, or ARCOS Data, or information derived therefrom during the Relevant

Time Period. Documents covered by this request include, without limitation: (a) Documents

relating to information or material obtained from the PMP, PIL, or ARCOS, including but not

limited to PMP, PIL, or ARCOS reports; (b) Documents relating to actions You took, or

considered taking, based on information you received from the PMP, PIL, or ARCOS; (c)

Documents relating to your policies and procedures relating to the PMP, PIL, or ARCOS; and

(d) Documents related to the frequency and City department or agency affiliation of user logins

or access to the PMP, PIL, or ARCOS.

RESPONSE:

       The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

to the extent it seeks information and materials protected from disclosure in discovery under the

attorney-client privilege, the attorney work product doctrine, the common interest doctrine, the

law enforcement privilege, and/or any other applicable privilege that makes such information

non-discoverable. If any privileged information is inadvertently produced, the City does not

waive, or intend to waive, the privilege pertaining to such information. The City objects to the

extent that this Request seeks information protected or by statute(s) or by ordinance(s) that

                                                 13
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 179 of 248 PageID #:33588




restrict the City’s ability to disclose the requested information, or by a Confidentiality

Agreement, the terms of which allow the City to produce the information only upon a court order

or by consent of the affected party.

       The City objects to producing documents concerning specific prescriptions or patients

because such information is not relevant to the claims and defenses asserted in this lawsuit and is

not proportional to the needs of the case because the City does not seek, and expressly disclaims,

recovery for any of the costs of prescription opioids paid for by the City’s health plans or

workers compensation plans. (See FAC ¶ 837). Furthermore, the City is not obligated to provide

information from its claims data in response to Defendants’ discovery requests. See City of

Chicago v. Purdue Pharma, L.P., et al., No. 14-CV-4361, Mem. Op. and Order, Dkt No. 824

(July 1, 2020) (granting motion for protective order). Additionally, such material is subject to

federal and state restrictions on disclosure. See, e.g., 42 U.S.C. § 290dd-2; 42 C.F.R.

§ 2.12(a)(1); 410 ILCS § 50/3; 735 ILCS § 5/8-802; Kunkel v. Walton, 689 N.E.2d 1047, 1055,

179 Ill.2d 519, 537 (1997).

       Notwithstanding the City’s objections, the City agrees to produce non-privileged

Documents responsive to this Request to the extent such documents are located within agreed

custodial or non-custodial sources and can be identified using a reasonable set of search terms.

REQUEST NO. 6:

       All Documents relating to any activity or effort by You to address, remedy, solve, or

otherwise attend to the alleged opioid crisis asserted in the Complaint, including but not limited

to: (a) all efforts by You to treat, reduce, or prevent Prescription Opioid abuse, other prescription

drug abuse, illicit prescribing and dispensing of Prescription Opioids, and the manufacturing,

trafficking, distribution, sale, and use of Illicit Opioids; and (b) any public information campaign

relating to Prescription Opioids or Illicit Opioids, including but not limited to, for each such
                                                 14
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 180 of 248 PageID #:33589




campaign, any meeting minutes, agendas, presentations, white paper or other memoranda, press

releases, advertisements, advertising contracts, requests for proposals or bids, organizational

charts, and Documents from all task force or campaign members or relating to budgeting and

financing.

RESPONSE:

       The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

to the extent it seeks information and materials protected from disclosure in discovery under the

attorney-client privilege, the attorney work product doctrine, the common interest doctrine, the

law enforcement privilege, and/or any other applicable privilege that makes such information

non-discoverable. If any privileged information is inadvertently produced, the City does not

waive, or intend to waive, the privilege pertaining to such information. The City objects to the

extent that this Request seeks information protected or by statute(s) or by ordinance(s) that

restrict the City’s ability to disclose the requested information, or by a Confidentiality

Agreement, the terms of which allow the City to produce the information only upon a court order

or by consent of the affected party.

       Notwithstanding the City’s objections, the City will produce non-privileged Documents

responsive to this Request to the extent such documents are located in agreed custodial or non-

custodial sources and can be identified using reasonable search terms.

REQUEST NO. 7:

       All Documents related to law enforcement or other investigatory efforts related to

prescription drugs, including but not limited to Prescription Opioids, or any Illicit Opioid or

Illicit Drug, including but not limited to: (a) Communications between Plaintiff and any Federal

                                                 15
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 181 of 248 PageID #:33590




Agency, Illinois Agency, federal, state, or local official or board, insurer, third-party payer, or

pharmacy benefit manager that relate to actual or suspected Suspicious Orders, diversion,

improper or excessive dispensing, improper prescribing, unlawful sale, or other suspected

wrongdoing related to Prescription Opioids, or the possession, misuse, abuse, illegal sale, or

addiction to other opioids; (b) Documents relating to any request or receipt of information from

Plaintiff to any Federal Agency, Illinois Agency, federal, state, or local official or board, insurer,

third-party payer, or pharmacy benefit manager that relate to any alleged failure by any Defendant or

other pharmaceutical manufacturer, distributor, or pharmacy to report Suspicious Orders; (c)

Documents relating to investigations of actual or suspected diversion or unlawful or improper

prescribing or dispensing of Prescription Opioids or Illicit Opioids; (d) incident reports and/or arrest

reports, drug seizure reports, drug threat assessments and/or drug market assessments, High Intensity

Drug Trafficking Area reports, and Documents related thereto; (e) Documents relating to criminal

diversion programs; and (f) all “heat maps” generated of violent crime and overdoses in the City, and

Documents related thereto or otherwise tying violent crime to overdoses.

RESPONSE:

        The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

as overbroad and unduly burdensome to the extent it seeks production of “[a]ll Documents

related to law enforcement or other investigatory efforts related to prescription drugs, including

but not limited to Prescription Opioids.” The City objects to this Request to the extent it seeks

information and materials protected from disclosure in discovery pursuant to the attorney-client

privilege, the attorney work product doctrine, the common interest doctrine, the law enforcement

privilege, and/or any other applicable privilege that makes such information non-discoverable. If

                                                    16
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 182 of 248 PageID #:33591




any privileged information is inadvertently produced, the City does not waive, or intend to

waive, the privilege pertaining to such information. The City objects to the extent that this

Request seeks information protected or by statute(s) or by ordinance(s) that restrict the City’s

ability to disclose the requested information, or by a Confidentiality Agreement, the terms of

which allow the City to produce the information only upon a court order or by consent of the

affected party. The City objects that this Request is not proportional to the needs of the case

considering (1) the marginal importance of the materials to the claims and defenses in this

litigation and (2) the substantial cost to identify additional responsive materials balanced against

the amount in controversy.

        Notwithstanding the City’s objections, the City will produce non-privileged Documents

responsive to this Request to the extent such documents are located in agreed custodial or non-

custodial sources and can be identified using reasonable search terms.

REQUEST NO. 8:

        A copy of the content of all law enforcement databases, drug seizure databases, crime lab

databases, encounters databases, healthcare or public health databases, correctional health databases,

dispensing databases, toxicology databases, emergency services databases, and any other database

that contains data related to Prescription Opioids, Illicit Opioids, or any cost You seek to recover.

RESPONSE:

        The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

as overbroad and unduly burdensome to the extent it seeks production of “the content of all law

enforcement databases, drug seizure databases, crime lab databases, encounters databases, healthcare

or public health databases, correctional health databases, dispensing databases, toxicology databases,

                                                   17
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 183 of 248 PageID #:33592



emergency services databases, and any other database that contains data related to Prescription

Opioids, Illicit Opioids, or any cost You seek to recover.” The City objects to this Request to the

extent it seeks information and materials protected from disclosure in discovery under the

attorney-client privilege, the attorney work product doctrine, the common interest doctrine, the

law enforcement privilege, and/or any other applicable privilege that makes such information

non-discoverable. If any privileged information is inadvertently produced, the City does not

waive, or intend to waive, the privilege pertaining to such information. The City objects to the

extent that this Request seeks information protected or by statute(s) or by ordinance(s) that

restrict the City’s ability to disclose the requested information, or by a Confidentiality

Agreement, the terms of which allow the City to produce the information only upon a court order

or by consent of the affected party. The City objects that this Request is not proportional to the

needs of the case considering (1) the marginal importance of the materials to the claims and

defenses in this litigation and (2) the substantial cost to identify additional responsive materials

balanced against the amount in controversy.

       The City objects to producing documents concerning specific prescriptions or patients

because such information is not relevant to the claims and defenses asserted in this lawsuit and is

not proportional to the needs of the case because the City does not seek, and expressly disclaims,

recovery for any of the costs of prescription opioids paid for by the City’s health plans or

workers compensation plans. (See FAC ¶ 837). Furthermore, the City is not obligated to provide

information from its claims data in response to Defendants’ discovery requests. See City of

Chicago v. Purdue Pharma, L.P., et al., No. 14-CV-4361, Mem. Op. and Order, Dkt No. 824

(July 1, 2020) (granting motion for protective order). Additionally, such material is subject to

federal and state restrictions on disclosure. See, e.g., 42 U.S.C. § 290dd-2; 42 C.F.R.§ 2.12(a)(1);



                                                 18
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 184 of 248 PageID #:33593




410 ILCS § 50/3; 735 ILCS § 5/8-802; Kunkel v. Walton, 689 N.E.2d 1047, 1055, 179 Ill.2d 519,

537 (1997).

        Notwithstanding the City’s objections, the City will produce non-privileged Documents

from the databases identified in the City’s response to Defendants’ Joint Interrogatory No. 6.

REQUEST NO. 9:

        All Documents that relate to any alleged Suspicious Orders placed by or shipped to any

Person, and/or any prescriptions of Prescription Opioids, to which you attribute any injury that the

City has suffered or costs for which You seek damages or other relief.

RESPONSE:

        The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

as overbroad and unduly burdensome to the extent it seeks production of “ [a]ll Documents that

relate to any alleged Suspicious Orders placed by or shipped to any Person, and/or any prescriptions

of Prescription Opioids, to which you attribute any injury that the City has suffered or costs for

which You seek damages or other relief.” The City objects to this Request to the extent it seeks

information and materials protected from disclosure in discovery pursuant to the attorney-client

privilege, the attorney work product doctrine, the common interest doctrine, the law enforcement

privilege, and/or any other applicable privilege that makes such information non-discoverable. If

any privileged information is inadvertently produced, the City does not waive, or intend to

waive, the privilege pertaining to such information. The City objects to the extent that this

Request seeks information protected or by statute(s) or by ordinance(s) that restrict the City’s

ability to disclose the requested information, or by a Confidentiality Agreement, the terms of

which allow the City to produce the information only upon a court order or by consent of the

                                                   19
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 185 of 248 PageID #:33594




affected party. The City objects that this Request is not proportional to the needs of the case

considering (1) the marginal importance of the materials to the claims and defenses in this

litigation and (2) the substantial cost to identify additional responsive materials balanced against

the amount in controversy. The City objects to this Request on the grounds that it seeks the

disclosure of expert analysis.

       The City objects to producing documents concerning specific prescriptions or patients

because such information is not relevant to the claims and defenses asserted in this lawsuit and is

not proportional to the needs of the case because the City does not seek, and expressly disclaims,

recovery for any of the costs of prescription opioids paid for by the City’s health plans or

workers compensation plans. (See FAC ¶ 837). Furthermore, the City is not obligated to provide

information from its claims data in response to Defendants’ discovery requests. See City of

Chicago v. Purdue Pharma, L.P., et al., No. 14-CV-4361, Mem. Op. and Order, Dkt No. 824

(July 1, 2020) (granting motion for protective order). Additionally, such material is subject to

federal and state restrictions on disclosure. See, e.g., 42 U.S.C. § 290dd-2; 42 C.F.R.

§ 2.12(a)(1); 410 ILCS § 50/3; 735 ILCS § 5/8-802; Kunkel v. Walton, 689 N.E.2d 1047, 1055,

179 Ill.2d 519, 537 (1997).

       Notwithstanding the City’s objections, the City will produce non-privileged Documents

concerning Suspicious Orders to the extent such documents are located in agreed custodial or

non-custodial sources and can be identified using a set of reasonable search terms.

REQUEST NO. 10:

       All Documents relating to any HCP that You, any Federal Agency, or any Illinois Agency

suspected, determined, or contended prescribed or dispensed excessive amounts of Prescription

Opioids within or to any patient in Chicago or otherwise failed to meet their regulatory obligations,

including, without limitation, under 21 C.F.R. § 1306.04, 720 ILCS 570/312, 720 ILCS 570/314.5,

                                                  20
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 186 of 248 PageID #:33595



720 ILCS 570/316, and 720 ILCS 570/318. Documents covered by this request include, without

limitation, the complete investigation and prosecution files for such HCPs and any PMP or PIL

reports contained therein.

RESPONSE:

       The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

as overbroad and unduly burdensome to the extent it seeks production of “[a] ll Documents

relating to any HCP that You, any Federal Agency, or any Illinois Agency suspected, determined, or

contended prescribed or dispensed excessive amounts of Prescription Opioids within or to any patient

in Chicago or otherwise failed to meet their regulatory obligations.” The City objects to this

Request to the extent it seeks information and materials protected from disclosure in discovery

under the attorney-client privilege, the attorney work product doctrine, the common interest

doctrine, the law enforcement privilege, and/or any other applicable privilege that makes such

information non-discoverable. If any privileged information is inadvertently produced, the City

does not waive, or intend to waive, the privilege pertaining to such information. The City

objects to the extent that this Request seeks information protected or by statute(s) or by

ordinance(s) that restrict the City’s ability to disclose the requested information, or by a

Confidentiality Agreement, the terms of which allow the City to produce the information only

upon a court order or by consent of the affected party. The City objects to this Request on the

grounds that it seeks the disclosure of preliminary expert analysis.

       The City objects to producing documents concerning specific prescriptions or patients

because such information is not relevant to the claims and defenses asserted in this lawsuit and is

not proportional to the needs of the case because the City does not seek, and expressly disclaims,

                                                 21
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 187 of 248 PageID #:33596




recovery for any of the costs of prescription opioids paid for by the City’s health plans or

workers compensation plans. (See FAC ¶ 837). Furthermore, the City is not obligated to provide

information from its claims data in response to Defendants’ discovery requests. See City of

Chicago v. Purdue Pharma, L.P., et al., No. 14-CV-4361, Mem. Op. and Order, Dkt No. 824

(July 1, 2020) (granting motion for protective order). Additionally, such material is subject to

federal and state restrictions on disclosure. See, e.g., 42 U.S.C. § 290dd-2; 42 C.F.R.§ 2.12(a)(1);

410 ILCS § 50/3; 735 ILCS § 5/8-802; Kunkel v. Walton, 689 N.E.2d 1047, 1055, 179 Ill.2d 519,

537 (1997).

       Notwithstanding the City’s objections, the City will produce non-privileged Documents

concerning investigations or prosecutions of healthcare providers for overprescribing opioid

medications to the extent such documents are located in agreed custodial or non-custodial

sources and can be identified using a set of reasonable search terms.

REQUEST NO. 11:

       All Documents from or related to the Chicago Department of Public Health or any other

public agency related to controlled substances (including but not limited to Prescription Opioids) or

any Illicit Drug. Documents covered by this Request include, without limitation: reports relating to

drug overdose data; naloxone and other medication assisted treatment reports; substance use disorder

treatment data and/or reports (sorted by primary medication or drug of choice and year); opioid use

disorder treatment data and/or reports (sorted by primary drug of choice and year); records of grants

available, sought, or received from any source; reports generated from the Illinois Prescription

Monitoring Program or Illinois Prescription Information Library, and all Documents otherwise

relating to such reports; and all underlying relevant datasets mined or otherwise used by public health

epidemiologists.




                                                  22
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 188 of 248 PageID #:33597




RESPONSE:

        The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

as overbroad, unduly burdensome and not proportional to the needs of the case to the extent it

seeks production of “[a]ll Documents from or related to the Chicago Department of Public Health or

any other public agency related to controlled substances (including but not limited to Prescription

Opioids) or any Illicit Drug,” and seeks documents relating to controlled substances other than

opioids. The City objects to this Request to the extent it seeks information and materials

protected from disclosure in discovery pursuant to the attorney-client privilege, the attorney

work product doctrine, the common interest doctrine, the law enforcement privilege, and/or any

other applicable privilege that makes such information non-discoverable. If any privileged

information is inadvertently produced, the City does not waive, or intend to waive, the privilege

pertaining to such information. The City objects to the extent that this Request seeks information

protected or by statute(s) or by ordinance(s) that restrict the City’s ability to disclose the

requested information, or by a Confidentiality Agreement, the terms of which allow the City to

produce the information only upon a court order or by consent of the affected party. The City

objects that this Request is not proportional to the needs of the case considering (1) the marginal

importance of the materials to the claims and defenses in this litigation and (2) the substantial

cost to identify additional responsive materials balanced against the amount in controversy.

        The City objects to producing documents concerning specific prescriptions or patients

because such information is not relevant to the claims and defenses asserted in this lawsuit and is

not proportional to the needs of the case because the City does not seek, and expressly disclaims,

recovery for any of the costs of prescription opioids paid for by the City’s health plans or

                                                  23
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 189 of 248 PageID #:33598




workers compensation plans. (See FAC ¶ 837). Furthermore, the City is not obligated to provide

information from its claims data in response to Defendants’ discovery requests. See City of

Chicago v. Purdue Pharma, L.P., et al., No. 14-CV-4361, Mem. Op. and Order, Dkt No. 824

(July 1, 2020) (granting motion for protective order). Additionally, such material is subject to

federal and state restrictions on disclosure. See, e.g., 42 U.S.C. § 290dd-2; 42 C.F.R.

§ 2.12(a)(1); 410 ILCS § 50/3; 735 ILCS § 5/8-802; Kunkel v. Walton, 689 N.E.2d 1047, 1055,

179 Ill.2d 519, 537 (1997).

       Notwithstanding the City’s objections, the City will produce non-privileged Documents

responsive to this Request concerning prescriptions and illicit opioids to the extent such

documents are located in agreed custodial or non-custodial sources and can be identified using a

set of reasonable search terms.

REQUEST NO. 12:

       All Documents relating to any evaluation, assessment, analysis, modeling, or review of

(a) the prevalence or incidence of substance abuse and the types of substance abuse in Chicago,

including without limitation those organized by particular substance abused (e.g., alcohol,

amphetamine/methamphetamine, barbiturate, buprenorphine, codeine, fentanyl, heroin,

hydrocodone, hydromorphone, methadone, morphine, opium, oxycodone, oxymorphone, etc.), or

class of substance abused (e.g., Prescription Opioids, benzodiazepines, other prescription

medications, cocaine, etc.); (b) the manner by which individuals addicted to, misusing, or

abusing Prescription Opioids first obtained possession of, and began taking, Prescription Opioids

(e.g., through a legitimate prescription, illegitimate prescription, or other illegitimate or unlawful

means); (c) the substance(s) first abused by individuals addicted to, misusing, or abusing

Prescription Opioids or Illicit Opioids; (d) any other substance(s) previously or currently abused

by individuals addicted to, misusing, or abusing Prescription Opioids or Illicit Opioids; and (e)
                                                  24
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 190 of 248 PageID #:33599




the underlying health conditions for each individual addicted to, misusing, or abusing

Prescription Opioids or Illicit Opioids.

RESPONSE:

       The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this request

as overbroad, unduly burdensome and not proportional to the needs of the case to the extent the

Request seeks production of “All Documents relating to any evaluation, assessment, analysis,

modeling, or review of “[a]ll Documents relating to any evaluation, assessment, analysis,

modeling, or review of” the listed topics. The City objects to this Request to the extent it seeks

information and materials protected from disclosure in discovery under the attorney-client

privilege, the attorney work product doctrine, the common interest doctrine, the law enforcement

privilege, and/or any other applicable privilege that makes such information non-discoverable. If

any privileged information is inadvertently produced, the City does not waive, or intend to

waive, the privilege pertaining to such information. The City objects to the extent that this

Request seeks information protected or by statute(s) or by ordinance(s) that restrict the City’s

ability to disclose the requested information, or by a Confidentiality Agreement, the terms of

which allow the City to produce the information only upon a court order or by consent of the

affected party. The City objects that this Request is not proportional to the needs of the case

considering (1) the marginal importance of the materials to the claims and defenses in this

litigation and (2) the substantial cost to identify additional responsive materials balanced against

the amount in controversy. The City objects to this Request on the grounds that it seeks the

disclosure of expert analysis.



                                                 25
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 191 of 248 PageID #:33600




        The City objects to producing documents concerning specific prescriptions or patients

because such information is not relevant to the claims and defenses asserted in this lawsuit and is

not proportional to the needs of the case because the City does not seek, and expressly disclaims,

recovery for any of the costs of prescription opioids paid for by the City’s health plans or

workers compensation plans. (See FAC ¶ 837). Furthermore, the City is not obligated to provide

information from its claims data in response to Defendants’ discovery requests. See City of

Chicago v. Purdue Pharma, L.P., et al., No. 14-CV-4361, Mem. Op. and Order, Dkt No. 824

(July 1, 2020) (granting motion for protective order). Additionally, such material is subject to

federal and state restrictions on disclosure. See 42 C.F.R. § 2.12; Kunkel v. Walton, 689 N.E. 2d

1047, 1055, 179 Ill.2d 519, 537 (1997); Article I, § 6 of the Illinois Constitution; and 410 ILCS

§ 50/3 (establishing “[t]he right of each patient to privacy and confidentiality in health care”);

735 ILCS § 5/8-802 (establishing the physician-patient privilege).

        Notwithstanding the City’s objections, the City will produce non-privileged Documents

responsive to this Request to the extent such documents are located in agreed custodial or non-

custodial sources and can be identified using a set of reasonable search terms.

REQUEST NO. 13:

        All minutes, agendas, notes, audio and/or visual recordings, and other Communications from

any public health, safety, law enforcement, or budgetary meeting relating to Prescription Opioids

and/or Illicit Opioids, including but not limited to all Documents relating to any opioid-related task

forces and any drug utilization reviews or reviews of any HCPs conducted by Medicaid or any

Program.

RESPONSE:

        The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

                                                   26
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 192 of 248 PageID #:33601




Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

to the extent it seeks information and materials protected from disclosure in discovery under the

attorney-client privilege, the attorney work product doctrine, the common interest doctrine, the

law enforcement privilege, and/or any other applicable privilege that makes such information

non-discoverable. If any privileged information is inadvertently produced, the City does not

waive, or intend to waive, the privilege pertaining to such information. The City objects to the

extent that this Request seeks information protected or by statute(s) or by ordinance(s) that

restrict the City’s ability to disclose the requested information, or by a Confidentiality

Agreement, the terms of which allow the City to produce the information only upon a court order

or by consent of the affected party.

       The City objects to this request to the extent the request for production of any “drug

utilization reviews” would disclose information concerning specific patients or prescriptions.

The City objects to producing documents concerning specific patients or prescriptions because

such information is not relevant to the claims and defenses asserted in this lawsuit and is not

proportional to the needs of the case because the City does not seek, and expressly disclaims,

recovery for any of the costs of prescription opioids paid for by the City’s health plans or

workers compensation plans. (See FAC ¶ 837). Furthermore, the City is not obligated to provide

information from its claims data in response to Defendants’ discovery requests. See City of

Chicago v. Purdue Pharma, L.P., et al., No. 14-CV-4361, Mem. Op. and Order, Dkt No. 824

(July 1, 2020) (granting motion for protective order). Additionally, such material is subject to

federal and state restrictions on disclosure. See, e.g., 42 U.S.C. § 290dd-2; 42 C.F.R.

§ 2.12(a)(1); 410 ILCS § 50/3; 735 ILCS § 5/8-802; Kunkel v. Walton, 689 N.E.2d 1047, 1055,

179 Ill.2d 519, 537 (1997).



                                                 27
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 193 of 248 PageID #:33602




        Notwithstanding the City’s objections, the City will produce non-privileged Documents

responsive to this Request to the extent such documents are located in agreed custodial or non-

custodial sources and can be identified using a set of reasonable search terms.

REQUEST NO. 14:

        All Documents relating to unintentional medication or drug overdose deaths in Chicago,

including but not limited to all data You obtained from or provided for database(s) of the Cook

County Office of the Chief Medical Examiner for all unintentional medication or drug overdose

deaths (including but not limited to names, zip code fields, demographic fields, and fields related to

cause and manner of death), data about drug overdose deaths entered into the National Violent Death

Reporting System, death certificate data You obtained from or provided to the Cook County Clerk’s

Office or any other Cook County department, Documents relating to medication or drug overdose

deaths, coroner’s reports, autopsy reports, toxicology reports, medical examiners’ verdicts, death

certificates, and PMP or PIL reports used as part of autopsies and/or medical examiner

investigations.

RESPONSE:

        The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this request

as overbroad and unduly burdensome to the extent it seeks production of “[a]ll Documents

relating to unintentional medication or drug overdose deaths in Chicago” and thus seeks

information concerning non-opioid drugs. The City objects to this Request to the extent it seeks

information and materials protected from disclosure in discovery pursuant to the attorney-client

privilege, the attorney work product doctrine, the common interest doctrine, the law enforcement

privilege, and/or any other applicable privilege that makes such information non-discoverable. If


                                                  28
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 194 of 248 PageID #:33603




any privileged information is inadvertently produced, the City does not waive, or intend to

waive, the privilege pertaining to such information. The City objects to the extent that this

Request seeks information protected or by statute(s) or by ordinance(s) that restrict the City’s

ability to disclose the requested information, or by a Confidentiality Agreement, the terms of

which allow the City to produce the information only upon a court order or by consent of the

affected party.

       The City objects to producing documents concerning specific prescriptions or patients

because such information is not relevant to the claims and defenses asserted in this lawsuit and is

not proportional to the needs of the case because the City does not seek, and expressly disclaims,

recovery for any of the costs of prescription opioids paid for by the City’s health plans or

workers compensation plans. (See FAC ¶ 837). Furthermore, the City is not obligated to provide

information from its claims data in response to Defendants’ discovery requests. See City of

Chicago v. Purdue Pharma, L.P., et al., No. 14-CV-4361, Mem. Op. and Order, Dkt No. 824

(July 1, 2020) (granting motion for protective order). Additionally, such material is subject to

federal and state restrictions on disclosure. See 42 C.F.R. § 2.12; Kunkel v. Walton, 689 N.E. 2d

1047, 1055, 179 Ill.2d 519, 537 (1997); Article I, § 6 of the Illinois Constitution; and 410 ILCS

§ 50/3 (establishing “[t]he right of each patient to privacy and confidentiality in health care”);

735 ILCS § 5/8-802 (establishing the physician-patient privilege).

       Notwithstanding the City’s objections, the City will produce non-privileged Documents

responsive to this Request to the extent such documents relate to prescription and illicit opioids

and are located within agreed custodial or non-custodial sources and can be identified using a

reasonable set of search terms.




                                                 29
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 195 of 248 PageID #:33604




REQUEST NO. 15:

       Documents sufficient to Identify every Person whom Plaintiff contends, believes, suspects, or

is aware was harmed in connection with any Prescription Opioid or for which Plaintiff seeks to

recover costs and all Documents relating to each such Person’s medical history, medical treatment,

medical examinations, medical tests, prescriptions, therapy, injuries, diagnoses, medical condition,

and/or death records, including any HCP’s reports, records, summaries, test results, medical records,

insurance records, pharmacy records, medical examiner records, and any other records relating to the

use of any prescription or over-the-counter medications or Illicit Drugs.

RESPONSE:

       The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

to the extent it seeks information and materials protected from disclosure in discovery pursuant

to the attorney-client privilege, the attorney work product doctrine, the common interest doctrine,

the law enforcement privilege, and/or any other applicable privilege that makes such information

non-discoverable. If any privileged information is inadvertently produced, the City does not

waive, or intend to waive, the privilege pertaining to such information. The City objects to the

extent that this Request seeks information protected or by statute(s) or by ordinance(s) that

restrict the City’s ability to disclose the requested information, or by a Confidentiality

Agreement, the terms of which allow the City to produce the information only upon a court order

or by consent of the affected party. The City objects that this Request is not proportional to the

needs of the case considering (1) the marginal importance of the materials to the claims and

defenses in this litigation and (2) the substantial cost to identify additional responsive materials




                                                  30
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 196 of 248 PageID #:33605




balanced against the amount in controversy. The City objects to this Request on the grounds that

it seeks the disclosure of expert analysis.

        The City objects to producing documents concerning specific prescriptions or patients

because such information is not relevant to the claims and defenses asserted in this lawsuit and is

not proportional to the needs of the case because the City does not seek, and expressly disclaims,

recovery for any of the costs of prescription opioids paid for by the City’s health plans or

workers compensation plans. (See FAC ¶ 837). Furthermore, the City is not obligated to provide

information from its claims data in response to Defendants’ discovery requests. See City of

Chicago v. Purdue Pharma, L.P., et al., No. 14-CV-4361, Mem. Op. and Order, Dkt No. 824

(July 1, 2020) (granting motion for protective order). Additionally, such material is subject to

federal and state restrictions on disclosure. See 42 C.F.R. § 2.12; Kunkel v. Walton, 689 N.E. 2d

1047, 1055, 179 Ill.2d 519, 537 (1997); Article I, § 6 of the Illinois Constitution; and 410 ILCS

§ 50/3 (establishing “[t]he right of each patient to privacy and confidentiality in health care”);

735 ILCS § 5/8-802 (establishing the physician-patient privilege).

        Notwithstanding the City’s objections, the City will produce non-privileged Documents

concerning costs incurred for services rendered in response to opioid-related addiction and

deaths to the extent such documents are located within agreed custodial or non-custodial sources

and can be identified using a reasonable set of search terms. The City will also produce non-

privileged Documents from Fire and Police databases and custodians which may identify

individuals harmed by Opioids.

REQUEST NO. 16:

        All Documents relating to the administration of naloxone or similar treatments to individuals

to treat apparent respiratory failure as a result of or related to a known or suspected medication or

drug overdose, including but not limited to all Documents relating to the number of such treatments

                                                   31
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 197 of 248 PageID #:33606



provided and all Documents relating to the costs and the source of funds (including any grant

applications and decisions thereon) used to cover the costs associated with such treatments.

RESPONSE:

        The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this request

as overbroad and unduly burdensome to the extent it seeks production of “[a]ll Documents

relating to the administration of naloxone or similar treatments to individuals to treat apparent

respiratory failure as a result of or related to a known or suspected medication or drug overdose.”

The City objects to this Request to the extent it seeks information and materials protected from

disclosure in discovery pursuant to the attorney-client privilege, the attorney work product

doctrine, the common interest doctrine, the law enforcement privilege, and/or any other

applicable privilege that makes such information non-discoverable. If any privileged

information is inadvertently produced, the City does not waive, or intend to waive, the privilege

pertaining to such information. The City objects to the extent that this Request seeks information

protected or by statute(s) or by ordinance(s) that restrict the City’s ability to disclose the

requested information, or by a Confidentiality Agreement, the terms of which allow the City to

produce the information only upon a court order or by consent of the affected party. The City

objects that this Request is not proportional to the needs of the case considering (1) the marginal

importance of the materials to the claims and defenses in this litigation and (2) the substantial

cost to identify additional responsive materials balanced against the amount in controversy. The

City objects to this Request on the grounds that it seeks the disclosure of expert analysis.

        The City objects to producing documents concerning specific prescriptions or patients

because such information is not relevant to the claims and defenses asserted in this lawsuit and is

                                                  32
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 198 of 248 PageID #:33607




not proportional to the needs of the case because the City does not seek, and expressly disclaims,

recovery for any of the costs of prescription opioids paid for by the City’s health plans or

workers compensation plans. (See FAC ¶ 837). Furthermore, the City is not obligated to provide

information from its claims data in response to Defendants’ discovery requests. See City of

Chicago v. Purdue Pharma, L.P., et al., No. 14-CV-4361, Mem. Op. and Order, Dkt No. 824

(July 1, 2020) (granting motion for protective order). Additionally, such material is subject to

federal and state restrictions on disclosure. See 42 C.F.R. § 2.12; Kunkel v. Walton, 689 N.E. 2d

1047, 1055, 179 Ill.2d 519, 537 (1997); Article I, § 6 of the Illinois Constitution; and 410 ILCS

§ 50/3 (establishing “[t]he right of each patient to privacy and confidentiality in health care”);

735 ILCS § 5/8-802 (establishing the physician-patient privilege).

        Notwithstanding the City’s objections, the City will produce non-privileged Documents

concerning costs incurred for services rendered in response to opioid-related addiction and

deaths to the extent such documents are located within agreed custodial or non-custodial sources

and can be identified using a reasonable set of search terms. The City will also produce non-

privileged Documents from Fire and Police databases and custodians which may identify

individuals receiving naloxone or similar treatments.

REQUEST NO. 17:

        All Documents relating to the Chicago-Cook Task Force on Heroin and any other task forces

or working groups involved in analyzing, addressing, remedying, solving, or otherwise attending to

the abuse, misuse, addiction to, and/or diversion of Prescription Opioids, and/or possession, abuse,

sale, distribution, or addiction to Illicit Opioids or other Illicit Drugs in Chicago.

RESPONSE:

        The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

                                                     33
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 199 of 248 PageID #:33608




Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

as overbroad and unduly burdensome to the extent it seeks production of “[a]ll Documents

relating to the Chicago-Cook Task Force on Heroin and any other task forces or working groups

involved in analyzing, addressing, remedying, solving, or otherwise attending to the abuse,

misuse, addiction to, and/or diversion of Prescription Opioids, and/or possession, abuse, sale,

distribution, or addiction to Illicit Opioids or other Illicit Drugs in Chicago.” The City objects to

this Request to the extent it seeks information and materials protected from disclosure in

discovery pursuant to the attorney-client privilege, the attorney work product doctrine, the

common interest doctrine, the law enforcement privilege, and/or any other applicable privilege

that makes such information non-discoverable. If any privileged information is inadvertently

produced, the City does not waive, or intend to waive, the privilege pertaining to such

information. The City objects to the extent that this Request seeks information protected or by

statute(s) or by ordinance(s) that restrict the City’s ability to disclose the requested information,

or by a Confidentiality Agreement, the terms of which allow the City to produce the information

only upon a court order or by consent of the affected party. The City objects that this Request is

not proportional to the needs of the case considering (1) the marginal importance of the materials

to the claims and defenses in this litigation and (2) the substantial cost to identify additional

responsive materials balanced against the amount in controversy.

       Notwithstanding the City’s objections, the City will produce non-privileged Documents

responsive to this Request to the extent such documents are located in agreed custodial or non-

custodial sources and can be identified using a reasonable set of search terms.

REQUEST NO. 18:

       All prescription- and individual-level data relating to Prescription Opioids, including (a) the

full Medicaid or other Program claims history for prescriptions and other health care services

                                                  34
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 200 of 248 PageID #:33609



submitted to Medicaid or any other Program, whether reimbursed or not, for all patients who

received a prescription for any Prescription Opioid; and (b) pharmacy and medical Claims Data,

encounters or treatment data, and/or prescription dispensing data related to any Prescription Opioid

prescribed to any patient, or substance abuse treatment provided to any patient, from hospitals,

pharmacies, and/or any other treatment providers operated by or affiliated with (by contract or

otherwise) Plaintiff.

RESPONSE:

        The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to the extent

that this Request seeks information protected or by statute(s) or by ordinance(s) that restrict the

City’s ability to disclose the requested information, or by a Confidentiality Agreement, the terms

of which allow the City to produce the information only upon a court order or by consent of the

affected party. The City objects that this Request is not proportional to the needs of the case

considering (1) the marginal importance of the materials to the claims and defenses in this

litigation; (2) the substantial cost to identify additional responsive materials balanced against the

amount in controversy; and (3) the availability of data from other less burdensome sources,

including the recipients of Defendants’ subpoenas.

        The City objects to producing documents concerning specific prescriptions or patients

because such information is not relevant to the claims and defenses asserted in this lawsuit and is

not proportional to the needs of the case because the City does not seek, and expressly disclaims,

recovery for any of the costs of prescription opioids paid for by the City’s health plans or

workers compensation plans. (See FAC ¶ 837). Furthermore, the City is not obligated to provide

information from its claims data in response to Defendants’ discovery requests. See City of

                                                  35
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 201 of 248 PageID #:33610




Chicago v. Purdue Pharma, L.P., et al., No. 14-CV-4361, Mem. Op. and Order, Dkt No. 824

(July 1, 2020) (granting motion for protective order). Additionally, such material is subject to

federal and state restrictions on disclosure. See 42 C.F.R. § 2.12; Kunkel v. Walton, 689 N.E. 2d

1047, 1055, 179 Ill.2d 519, 537 (1997); Article I, § 6 of the Illinois Constitution; and 410 ILCS

§ 50/3 (establishing “[t]he right of each patient to privacy and confidentiality in health care”);

735 ILCS § 5/8-802 (establishing the physician-patient privilege).

REQUEST NO. 19:

       All Documents and Communications reflecting or relating to public statements by You or

anyone acting on Your behalf relating to Prescription Opioids, Illicit Opioids, the treatment of

chronic pain, Defendants, the messages or materials You claim were false, or this litigation.

RESPONSE:

       The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

as overbroad and unduly burdensome to the extent it seeks production of “[a]ll Documents and

Communications reflecting or relating to public statements by You or anyone acting on Your

behalf relating to Prescription Opioids, Illicit Opioids, the treatment of chronic pain, Defendants,

the messages or materials You claim were false, or this litigation.” The City objects to this

Request to the extent it seeks information and materials protected from disclosure in discovery

pursuant to the attorney-client privilege, the attorney work product doctrine, the common interest

doctrine, and/or any other applicable privilege that makes such information non-discoverable. If

any privileged information is inadvertently produced, the City does not waive, or intend to

waive, the privilege pertaining to such information. The City objects to the extent that this

Request seeks information protected or by statute(s) or by ordinance(s) that restrict the City’s

                                                  36
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 202 of 248 PageID #:33611




ability to disclose the requested information, or by a Confidentiality Agreement, the terms of

which allow the City to produce the information only upon a court order or by consent of the

affected party. The City objects that this Request is not proportional to the needs of the case

considering (1) the marginal importance of the materials to the claims and defenses in this

litigation and (2) the substantial cost to identify additional responsive materials balanced against

the amount in controversy.

        Notwithstanding the City’s objections, the City will produce non-privileged Documents

responsive to this Request to the extent such documents are located within agreed custodial or

non-custodial sources and can be identified using a reasonable set of search terms.

REQUEST NO. 20:

        All Documents concerning Your law enforcement and prosecutorial policies concerning

Prescription Opioids and Illicit Opioids, including but not limited to all studies and evaluations of the

effect or effectiveness of those policies and any actual, proposed, or contemplated changes to those

policies.

RESPONSE:

        The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

as overbroad and unduly burdensome to the extent it seeks production of “[a]ll Documents

concerning Your law enforcement and prosecutorial policies concerning Prescription Opioids

and Illicit Opioids.” The City objects to this Request to the extent it seeks information and

materials protected from disclosure in discovery pursuant to the attorney-client privilege, the

attorney work product doctrine, the common interest doctrine, the law enforcement privilege,

and/or any other applicable privilege that makes such information non-discoverable. If any

                                                   37
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 203 of 248 PageID #:33612




privileged information is inadvertently produced, the City does not waive, or intend to waive, the

privilege pertaining to such information. The City objects to the extent that this Request seeks

information protected or by statute(s) or by ordinance(s) that restrict the City’s ability to disclose

the requested information, or by a Confidentiality Agreement, the terms of which allow the City

to produce the information only upon a court order or by consent of the affected party. The City

objects that this Request is not proportional to the needs of the case considering (1) the marginal

importance of the materials to the claims and defenses in this litigation and (2) the substantial

cost to identify additional responsive materials balanced against the amount in controversy.

        Notwithstanding the City’s objections, the City will produce non-privileged Documents

responsive to this Request to the extent such documents are located in agreed custodial or non-

custodial sources and can be identified using a reasonable set of search terms.

REQUEST NO. 21:

        All Documents and Communications maintained, or obtained by You or any of Your

divisions, subdivisions, or agencies relating to thefts or diversion of Prescription Opioids from

pharmacies, hospitals, HCPs, or any other location within the City of Chicago.

RESPONSE:

        The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

as overbroad and unduly burdensome to the extent it seeks production of “[a]ll Documents and

Communications maintained, or obtained by You or any of Your divisions, subdivisions, or

agencies relating to thefts or diversion of Prescription Opioids from pharmacies, hospitals,

HCPs, or any other location within the City of Chicago.” The City objects to this Request to the

extent it seeks information and materials protected from disclosure in discovery pursuant to the

                                                  38
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 204 of 248 PageID #:33613




attorney-client privilege, the attorney work product doctrine, the common interest doctrine, the

law enforcement privilege, and/or any other applicable privilege that makes such information

non-discoverable. If any privileged information is inadvertently produced, the City does not

waive, or intend to waive, the privilege pertaining to such information. The City objects to the

extent that this Request seeks information protected or by statute(s) or by ordinance(s) that

restrict the City’s ability to disclose the requested information, or by a Confidentiality

Agreement, the terms of which allow the City to produce the information only upon a court order

or by consent of the affected party. The City objects that this Request is not proportional to the

needs of the case considering (1) the marginal importance of the materials to the claims and

defenses in this litigation and (2) the substantial cost to identify additional responsive materials

balanced against the amount in controversy.

       Notwithstanding the City’s objections, the City will produce non-privileged Documents

responsive to this Request to the extent such documents are located in agreed custodial or non-

custodial sources and can be identified using a reasonable set of search terms.

REQUEST NO. 22:

       All Documents and Communications relating to the creation, implementation, or

modification of any therapeutic intervention, switching programs, or any other program intended to

allow or encourage patients or HCPs to use or switch to medications or treatments other than

Prescription Opioids, including with respect to Medicaid or other program beneficiaries.

RESPONSE:

       The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

as overbroad and unduly burdensome to the extent it seeks production of “[a]ll Documents and

                                                 39
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 205 of 248 PageID #:33614




Communications relating to the creation, implementation, or modification of any therapeutic

intervention, switching programs, or any other program intended to allow or encourage patients

or HCPs to use or switch to medications or treatments other than Prescription Opioids, including

with respect to Medicaid or other program beneficiaries.” The City objects to this Request to the

extent it seeks information and materials protected from disclosure in discovery pursuant to the

attorney-client privilege, the attorney work product doctrine, the common interest doctrine,

and/or any other applicable privilege that makes such information non-discoverable. If any

privileged information is inadvertently produced, the City does not waive, or intend to waive, the

privilege pertaining to such information. The City objects to the extent that this Request seeks

information protected or by statute(s) or by ordinance(s) that restrict the City’s ability to disclose

the requested information, or by a Confidentiality Agreement, the terms of which allow the City

to produce the information only upon a court order or by consent of the affected party. The City

objects that this Request is not proportional to the needs of the case considering (1) the marginal

importance of the materials to the claims and defenses in this litigation and (2) the substantial

cost to identify additional responsive materials balanced against the amount in controversy.

       The City objects to this request to the extent documents concerning the “the creation,

implementation, or modification of any therapeutic intervention, switching programs, or any

other program” would require disclosure of material concerning specific patients or

prescriptions. The City objects to producing documents concerning specific prescriptions or

patients because such information is not relevant to the claims and defenses asserted in this

lawsuit and is not proportional to the needs of the case because the City does not seek, and

expressly disclaims, recovery for any of the costs of prescription opioids paid for by the City’s

health plans or workers compensation plans. (See FAC ¶ 837). Furthermore, the City is not



                                                  40
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 206 of 248 PageID #:33615




obligated to provide information from its claims data in response to Defendants’ discovery

requests. See City of Chicago v. Purdue Pharma, L.P., et al., No. 14-CV-4361, Mem. Op. and

Order, Dkt No. 824 (July 1, 2020) (granting motion for protective order). Additionally, such

material is subject to federal and state restrictions on disclosure. See 42 C.F.R. § 2.12; Kunkel v.

Walton, 689 N.E. 2d 1047, 1055, 179 Ill.2d 519, 537 (1997); Article I, § 6 of the Illinois

Constitution; and 410 ILCS § 50/3 (establishing “[t]he right of each patient to privacy and

confidentiality in health care”); 735 ILCS § 5/8-802 (establishing the physician-patient

privilege).

        Notwithstanding the City’s objections, the City will produce non-privileged Documents

responsive to this Request to the extent such documents are located in agreed custodial or non-

custodial sources and can be identified using a reasonable set of search terms.

REQUEST NO. 23:

        All Documents relating to evaluations of HCPs, including without limitation evaluation

guidelines, oversight protocol, and any quality of care assessments by third parties, including

patients.

RESPONSE:

        The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

as overbroad and unduly burdensome to the extent it seeks production of “[a]ll Documents

relating to evaluations of HCPs.” The City objects to this Request to the extent it seeks

information and materials protected from disclosure in discovery pursuant to the attorney-client

privilege, the attorney work product doctrine, the common interest doctrine, and/or any other

applicable privilege that makes such information non-discoverable. If any privileged

                                                  41
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 207 of 248 PageID #:33616




information is inadvertently produced, the City does not waive, or intend to waive, the privilege

pertaining to such information. The City objects to the extent that this Request seeks information

protected or by statute(s) or by ordinance(s) that restrict the City’s ability to disclose the

requested information, or by a Confidentiality Agreement, the terms of which allow the City to

produce the information only upon a court order or by consent of the affected party. The City

objects that this Request is not proportional to the needs of the case considering (1) the marginal

importance of the materials to the claims and defenses in this litigation and (2) the substantial

cost to identify additional responsive materials balanced against the amount in controversy.

        The City objects to producing documents concerning specific prescriptions or patients

because such information is not relevant to the claims and defenses asserted in this lawsuit and is

not proportional to the needs of the case because the City does not seek, and expressly disclaims,

recovery for any of the costs of prescription opioids paid for by the City’s health plans or

workers compensation plans. (See FAC ¶ 837). Furthermore, the City is not obligated to provide

information from its claims data in response to Defendants’ discovery requests. See City of

Chicago v. Purdue Pharma, L.P., et al., No. 14-CV-4361, Mem. Op. and Order, Dkt No. 824

(July 1, 2020) (granting motion for protective order). Additionally, such material is subject to

federal and state restrictions on disclosure. See 42 C.F.R. § 2.12; Kunkel v. Walton, 689 N.E. 2d

1047, 1055, 179 Ill.2d 519, 537 (1997); Article I, § 6 of the Illinois Constitution; and 410 ILCS

§ 50/3 (establishing “[t]he right of each patient to privacy and confidentiality in health care”);

735 ILCS § 5/8-802 (establishing the physician-patient privilege).

        Notwithstanding the City’s objections, the City will produce non-privileged Documents

responsive to this Request to the extent such documents are located in agreed custodial or non-

custodial sources and can be identified using a reasonable set of search terms.



                                                  42
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 208 of 248 PageID #:33617




REQUEST NO. 24:

        All Documents You relied upon in responding to Defendants’ First Set of Joint

Interrogatories.

RESPONSE:

        The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

to the extent it seeks information and materials protected from disclosure in discovery pursuant

to the attorney-client privilege or the attorney work product doctrine.

        Notwithstanding the City’s objections, the City will produce non-privileged Documents

responsive to this Request.

REQUEST NO. 25:

        All Documents reflecting all purchases of Prescription Opioids made by You, including the

brand, units purchased, date, and seller.

RESPONSE:

        The City objects to this Request to the extent it seeks to impose on the City obligations

beyond what is required under the Federal Rules of Civil Procedure, the Northern District of

Illinois Local Rules of Civil Procedure, or applicable case law. The City objects to this Request

as overbroad and unduly burdensome to the extent it seeks production of “[a]ll Documents

reflecting all purchases of Prescription Opioids made by You.” The City objects to this Request

to the extent it seeks information and materials protected from disclosure in discovery pursuant

to the attorney-client privilege, the attorney work product doctrine, the common interest doctrine,

and/or any other applicable privilege that makes such information non-discoverable. If any

privileged information is inadvertently produced, the City does not waive, or intend to waive, the

                                                 43
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 209 of 248 PageID #:33618




privilege pertaining to such information. The City objects to the extent that this Request seeks

information protected or by statute(s) or by ordinance(s) that restrict the City’s ability to disclose

the requested information, or by a Confidentiality Agreement, the terms of which allow the City

to produce the information only upon a court order or by consent of the affected party. The City

objects that this Request is not proportional to the needs of the case considering (1) the marginal

importance of the materials to the claims and defenses in this litigation and (2) the substantial

cost to identify additional responsive materials balanced against the amount in controversy.

       The City objects to producing documents concerning specific prescriptions or patients

because such information is not relevant to the claims and defenses asserted in this lawsuit and is

not proportional to the needs of the case because the City does not seek, and expressly disclaims,

recovery for any of the costs of prescription opioids paid for by the City’s health plans or

workers compensation plans. (See FAC ¶ 837). Furthermore, the City is not obligated to provide

information from its claims data in response to Defendants’ discovery requests. See City of

Chicago v. Purdue Pharma, L.P., et al., No. 14-CV-4361, Mem. Op. and Order, Dkt No. 824

(July 1, 2020) (granting motion for protective order). Additionally, such material is subject to

federal and state restrictions on disclosure. See 42 C.F.R. § 2.12; Kunkel v. Walton, 689 N.E. 2d

1047, 1055, 179 Ill.2d 519, 537 (1997); Article I, § 6 of the Illinois Constitution; and 410 ILCS

§ 50/3 (establishing “[t]he right of each patient to privacy and confidentiality in health care”);

735 ILCS § 5/8-802 (establishing the physician-patient privilege).

       Notwithstanding the City’s objections, the City will produce non-privileged Documents

responsive to this Request reflecting purchases of Prescription Opioids, if any, in the aggregate,

to the extent such documents are located in agreed custodial or non-custodial sources and can be

identified using a reasonable set of search terms.



                                                  44
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 210 of 248 PageID #:33619




Dated November 2, 2020

                                     Respectfully submitted,

                                     MARK FLESSNER
                                     Corporation Counsel, City of Chicago

                                     BY: /s/ Linda J. Singer________________
                                     Thomas P. McNulty
                                     Fiona A. Burke
                                     City of Chicago, Department of Law
                                     30 N. LaSalle St., Suite 1240
                                     Chicago, IL 60602
                                     thomas.mcnulty@cityofchicago.org
                                     fiona.burke@cityofchicago.org
                                     Phone: (312) 744-6929
                                     Fax: (312) 742-3832

                                     Linda Singer (admitted pro hac vice)
                                     Elizabeth Smith (admitted pro hac vice)
                                     David I. Ackerman (admitted pro hac vice)
                                     MOTLEY RICE LLC
                                     lsinger@motleyrice.com
                                     esmith@motleyrice.com
                                     dackerman@motleyrice.com
                                     401 9th Street NW, Suite 1001
                                     Washington, DC 20004
                                     Phone: (202) 232-5504
                                     Fax: (202) 386-9622

                                     Kenneth A. Wexler
                                     Bethany R. Turke
                                     Kara A. Elgersma
                                     WEXLER WALLACE LLP
                                     55 W. Monroe Street, Suite 3300
                                     Chicago, IL 60603
                                     kaw@wexlerwallace.com
                                     brt@wexlerwallace.com
                                     tad@wexlerwallace.com
                                     Phone: (312) 346-2222
                                     Fax: (312) 346-0022
                                     Attorneys for Plaintiff City of Chicago



                                       45
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 211 of 248 PageID #:33620




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd Day of November, 2020, I caused a true and correct copy
of the foregoing: PLAINTIFF’S RESPONSE TO DEFENDANTS’ FIRST SET OF JOINT
REQUESTS FOR PRODUCTION TO PLAINTIFF to be served by electronic means upon
the following counsel of record:

 Donna Welch, P.C.                               Carole S. Rendon
 Timothy Knapp, P.C.                             BAKER HOSTETLER
 Karl Stampfl                                    Key Tower 127 Public Square, Suite 200
 KIRKLAND & ELLIS LLP                            Cleveland, Ohio 44114-1214
 300 North LaSalle                               Telephone: (216) 861-7240
 Chicago, Illinois 60654                         crendon@bakerlaw.com
 Telephone: (312) 862-2000
 Facsimile: (312) 862-2200                       Joshua M. Davis
 donna.welch@kirkland.com                        ARNOLD & PORTER KAYE SCHOLER
 timothy.knapp@kirkland.com                      LLP
 karl.stampfl@kirkland.com                       601 Massachusetts Ave, NW
                                                 Washington, DC 20001
 Jennifer G. Levy, P.C.(admitted pro hac vice)   (202) 942-5000
 KIRKLAND & ELLIS LLP                            joshua.davis@arnoldporter.com
 1301 Pennsylvania Avenue,NW
 Washington, DC 20004                            Attorneys for Defendants Endo Health
 Telephone: (202) 389-5000                       Solutions Inc. and Endo Pharmaceuticals Inc.
 Facsimile: (202) 389-5200
 jennifer.levy@kirkland.com                      Tinos Diamantatos
                                                 Morgan, Lewis & Bockius LLP
 Counsel for Defendant Allergan Finance,         77 West Wacker Drive
 LLC f/k/a Actavis, Inc. f/k/a Watson            Chicago, Illinois 60601
 Pharmaceuticals, Inc. and Allergan plc          Telephone: (312) 324-1000
                                                 Fax: (312) 324-1001
 Charles C. Lifland                              Firm ID #40417
 Sabrina H. Strong                               tinos.diamantatos@morganlewis.com
 Esteban Rodriguez
 O’MELVENY & MYERS LLP                           Eric Sitarchuk
 400 S. Hope Street                              Rebecca Hillyer
 Los Angeles, CA 90071                           MORGAN, LEWIS & BOCKIUS LLP
 Telephone: (213) 430-6000                       1701 Market St.
 Facsimile: (213) 430-6407                       Philadelphia, PA 19103-2921
 clifland@omm.com                                Tel: (215) 963-5000
 sstrong@omm.com                                 eric.sitarchuk@morganlewis.com
 esrodriguez@omm.com                             rebecca.hillyer@morganlewis.com

 Amy R. Lucas                                    Brian M. Ercole (admitted pro hac vice)
 O’MELVENY & MYERS LLP                           MORGAN, LEWIS & BOCKIUS LLP
 1999 Avenue Of The Stars                        200 South Biscayne Boulevard
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 212 of 248 PageID #:33621




 Los Angeles, CA 90067                          Miami, FL 33133-2339
 Telephone: (310) 246-6784                      Tel: (305) 415-3416
 Facsimile: (310) 246-6779                      brian.ercole@morganlewis.com
 alucas@omm.com
                                                Counsel for Defendant Teva Pharmaceutical
 Sherry A. Knutson (#6276306)                   Industries Ltd. Cephalon, Inc. and Teva
 TUCKER ELLIS LLP                               Pharmaceuticals USA, Inc
 233 South Wacker Drive, Suite 6950
 Chicago, Illinois 60606
 Telephone: (312) 624-6300
 Facsimile: (312) 624-6309
 sherry.knutson@tuckerellis.com
 Attorneys for Defendants Janssen
 Pharmaceuticals, Inc., Johnson & Johnson,
 Janssen Pharmaceutica, Inc. n/k/a Janssen
 Pharmaceuticals, Inc., and Ortho-McNeil-
 Janssen Pharmaceuticals, Inc. n/k/a Janssen
 Pharmaceuticals, Inc



Executed on November 2, 2020
                                               By: /s/ David I. Ackerman_______
                                               MOTLEY RICE LLC
                                               401 9th Street NW, Suite 1001
                                               Washington, DC 20004
                                               Phone: (202) 232-5504
                                               Fax: (202) 386-9622
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 213 of 248 PageID #:33622




                                EXHIBIT 13
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 214 of 248 PageID #:33623
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 215 of 248 PageID #:33624
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 216 of 248 PageID #:33625
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 217 of 248 PageID #:33626
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 218 of 248 PageID #:33627
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 219 of 248 PageID #:33628
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 220 of 248 PageID #:33629
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 221 of 248 PageID #:33630
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 222 of 248 PageID #:33631
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 223 of 248 PageID #:33632
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 224 of 248 PageID #:33633
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 225 of 248 PageID #:33634
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 226 of 248 PageID #:33635
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 227 of 248 PageID #:33636




                                EXHIBIT 14
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 228 of 248 PageID #:33637
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 229 of 248 PageID #:33638
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 230 of 248 PageID #:33639
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 231 of 248 PageID #:33640
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 232 of 248 PageID #:33641
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 233 of 248 PageID #:33642
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 234 of 248 PageID #:33643




                                EXHIBIT 15
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 235 of 248 PageID #:33644
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 236 of 248 PageID #:33645
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 237 of 248 PageID #:33646
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 238 of 248 PageID #:33647




                                EXHIBIT 16
           Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 239 of 248 PageID #:33648
                                                                                                                 401 9th St. NW, Suite 1001
                                                                                                                   Washington, DC 20004
                                                                                                         o. 202.232.5504 f. 202.232.5513


  www.motleyrice.com                                                                                            David I. Ackerman
                                                                                                                 Licensed in DC, NJ, NY
“I will stand for my client’s rights.
                                                                                                                  direct: 202.849.4962
         I am a trial lawyer.”
                                                                                                           dackerman@motleyrice.com
    –Ron Motley (1944–2013)

                                                                              July 1, 2020
           BY EMAIL

           SEE ATTACHED LIST OF DEFENSE COUNSEL

                       Re:       City of Chicago v. Purdue Pharma L.P., et al., No. 1:14-cv-04361 (N.D. Ill.)
                                 Chicago Production Volume CHI_011

           Dear Counsel:

           The City of Chicago is sending a production of documents to you today via Ricoh’s sftp link, volume
           CHI_011. The bates range for this production is CHI_002668022 - CHI_002924651. The password to
           access this production is $xP=F5.

           This production consists of 28,375 documents; 256,630 pages; and 3,183 native files. This production
           contains documents from the following custodial files:

                 1.    City of Chicago Police Department
                 2.    Department of Public Health
                 3.    Office of Budget and Management
                 4.    Department of Finance
                 5.    Office of the Mayor
                 6.    Daniel Ashley
                 7.    Arneda Hamilton
                 8.    Chris Wheat
                 9.    Erica Salem
                 10.   Jamie Dircksen
                 11.   Jesse Lava
                 12.   Kelvy Brown
                 13.   Kendall Stagg
                 14.   Leslie Stein Spencer
                 15.   Matt Fischler
                 16.   Matthew Link
                 17.   Nik Prachand
                 18.   Will Wong
                 19.   Bechara Choucair
                 20.   Roderick Jones
                 21.   Marlita White

           The City’s production contains material that has been designated confidential and/or highly confidential –
           attorneys’ eyes only pursuant to the confidentiality order entered in this case. The City’s production of
           documents should not be seen as a waiver of any objection the City has previously raised in connection with
           Defendants’ document requests.



            MT. PLEASANT, SC | MORGANTOWN, WV | CHARLESTON, WV | PROVIDENCE, RI | WASHINGTON, DC | CHERRY HILL, NJ
                        PHILADELPHIA, PA | HARTFORD, CT | NEW ORLEANS, LA | KANSAS CITY, MO | NEW YORK, NY
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 240 of 248 PageID #:33649




Defendants’ Counsel
Re: Chicago Production CHI_011
July 1, 2020
Page 2



This production contains documents from the Chicago police database known as CHRIS (Criminal History
Records Information System) which contains information on police incidents and arrests. The CHRIS
application began in 1999 and initially included information entered from paper police reports. Electronic
information became more accurate and available at various times as incident reporting and arrest reports was
updated throughout the years. By 2009, all Districts were reliably collecting electronic information. Case data
in CHRIS is never deleted.

The database is relational and consists of over 40 tables. There is a main case table that has basic, single level
incident information (report number, date/time of occurrence, primary type of incident, current status,
etc.). There are also tables related to arrests, suspects, evidence, etc. The City makes their crime reports and
data publicly available. See https://data.cityofchicago.org/Public-Safety/Crimes-2001-to-present/ijzp-q8t2.
Reports from this site are produced at CHI_002919968 and CHI_002919969. This dataset of over 7 million
reports reflects incidents of crime (with few exceptions) that occurred in the City of Chicago from 2001 to
present.

Since late 1999, police officers have entered at least one Illinois Uniform Crime Reporting (IUCR) code on
their case reports. The City produced all IUCR Codes at CHI_002919930. Given that IUCR codes were used
consistently back to 1999, these codes provide a way to reliably search reports back in time.

The City searched CHRIS for all closed/cleared cases that involve opioids. The search includes the
following:
       any report with an opioid related offense code (see all codes in the IUCR table below); or
       any report that involve an opioid property type, (using the Narcotics Property table below, for all
        indicated with a ‘Y’); or
       any reports that involve an opioid crime (using the Crime Types table below, for any indicated with a
        ‘Y’).

This searches yielded 262,629 reports, which the City produced at CHI_002919929. The field “RD” is the
report ID number and can be used to track incidents over the following tables: Notes, Incidents, Narcotics,
Arrests, which are included in CHI_002919929.

If you would like to discuss crafting the search using any additional codes, or have any questions on this,
please let us know.
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 241 of 248 PageID #:33650




Defendants’ Counsel
Re: Chicago Production CHI_011
July 1, 2020
Page 3



IUCR TABLE

CD      PRIMARY_CLASS   SECONDARY_CLASS
1900    OTHER NARCOTIC VIOLATION     INTOXICATING COMPOUNDS
2013    NARCOTICS MANUFACTURE / DELIVER - HEROIN (TAN / BROWN TAR)
2014    NARCOTICS MANUFACTURE / DELIVER - HEROIN (WHITE)
2018    NARCOTICS MANUFACTURE / DELIVER - SYNTHETIC DRUGS
2019    NARCOTICS MANUFACTURE / DELIVER - HEROIN (BLACK TAR)
2023    NARCOTICS POSSESS - HEROIN (TAN / BROWN TAR)
2024    NARCOTICS POSSESS - HEROIN (WHITE)
2029    NARCOTICS POSSESS - HEROIN (BLACK TAR)
2030    NARCOTICS MANUFACTURE / DELIVER - LOOK-ALIKE DRUG
2040    NARCOTICS POSSESS - LOOK-ALIKE DRUGS
2050    NARCOTICS CRIMINAL DRUG CONSPIRACY
2060    NARCOTICS FAILURE TO REGISTER LICENSE - CONTROLLED SUBSTANCES
2070    NARCOTICS DELIVER CONTROLLED SUBSTANCES TO PERSON UNDER 18
2080    NARCOTICS FAILURE TO MAINTAIN RECORDS - CONTROLLED SUBSTANCES
2090    NARCOTICS ALTER / FORGE PRESCRIPTION
2092    NARCOTICS SOLICIT NARCOTICS ON PUBLIC WAY
2093    NARCOTICS FOUND SUSPECT NARCOTICS
2095    NARCOTICS ATTEMPT POSSESSION NARCOTICS
5105    NON-CRIMINAL    NALOXONE USE BY DEPARTMENT MEMBER


NARCOTICS PROPERTY

CD        DESCR                   Opioid
1         COCAINE – CRACK
2         COCAINE - POWDERED
          METHAMPHETAMINE
3
          (ICE)
4         HEROIN – WHITE          Y
5         HEROIN - TAN BROWN      Y
6         HEROIN - BLACK TAR      Y
7         PCP – LIQUID
8         PCP – POWDERED
9         PCP - LACED MATERIAL
10        CANNABIS – GENERIC
11        CANNIBIS - SINSEMILLA
12        HASHISH
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 242 of 248 PageID #:33651




Defendants’ Counsel
Re: Chicago Production CHI_011
July 1, 2020
Page 4



13        HASH OIL
14        LSD
15        ECSTACY / MDMA
16        PSILOCYBIN
17        TRANQUILIZER
18        PILLS – DILAUDED         Y
19        PILLS – OXYCODONE        Y
20        PILLS – QUAALUDE
21        PILLS – RITALIN
22        PILLS – ROHYPNOL
23        PILLS – TALWIN
24        PILLS - TRIPELENNAMINE
25        PILLS – VALIUM
26        STEROID – LIQUID
27        STEROID – PILLS
28        CODEINE – LIQUID         Y
29        CODEINE – PILLS          Y
30        GHB – LIQUID
31        METHADONE                Y
32        COCAINE – LIQUID
33        CANNABIS - MEXICAN
34        OPIUM                    Y
35        BARBITUATES
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 243 of 248 PageID #:33652




Defendants’ Counsel
Re: Chicago Production CHI_011
July 1, 2020
Page 5



CRIME TYPES FOR NARCOTICS

CD        PRIMARY_CLASS SECONDARY_CLASS                                           Opioid
                        MANUFACTURE / DELIVER - HEROIN (TAN / BROWN
2013
          NARCOTICS     TAR)                                                      Y
2014      NARCOTICS              MANUFACTURE / DELIVER - HEROIN (WHITE)           Y
2019      NARCOTICS              MANUFACTURE / DELIVER - HEROIN (BLACK TAR)       Y
2023      NARCOTICS              POSSESS - HEROIN (TAN / BROWN TAR)               Y
2024      NARCOTICS              POSSESS - HEROIN (WHITE)                         Y
2029      NARCOTICS              POSSESS - HEROIN (BLACK TAR)                     Y
                                 MANUFACTURE / DELIVER - CANNABIS 10 GRAMS OR
1821
          NARCOTICS              LESS
1822      NARCOTICS              MANUFACTURE / DELIVER - CANNABIS OVER 10 GRAMS
1840      NARCOTICS              DELIVER CANNABIS TO PERSON UNDER 18
1850      NARCOTICS              CANNABIS PLANT
1811      NARCOTICS              POSSESS - CANNABIS 30 GRAMS OR LESS
1812      NARCOTICS              POSSESS - CANNABIS MORE THAN 30 GRAMS
2018      NARCOTICS              MANUFACTURE / DELIVER - SYNTHETIC DRUGS          Y
2026      NARCOTICS              POSSESS - PCP
2028      NARCOTICS              POSSESS - SYNTHETIC DRUGS                        Y
1860      NARCOTICS              CALCULATED CANNABIS CONSPIRACY
          OTHER
1900      NARCOTIC
          VIOLATION              INTOXICATING COMPOUNDS                           Y
2010      NARCOTICS              MANUFACTURE / DELIVER - AMPHETAMINES
2011      NARCOTICS              MANUFACTURE / DELIVER - BARBITURATES
2015      NARCOTICS              MANUFACTURE / DELIVER - HALLUCINOGEN
2016      NARCOTICS              MANUFACTURE / DELIVER - PCP
2030      NARCOTICS              MANUFACTURE / DELIVER - LOOK-ALIKE DRUG          Y
2040      NARCOTICS              POSSESS - LOOK-ALIKE DRUGS                       Y
2050      NARCOTICS              CRIMINAL DRUG CONSPIRACY                         Y
                                 FAILURE TO MAINTAIN RECORDS - CONTROLLED
2080
          NARCOTICS              SUBSTANCES                                       Y
2020      NARCOTICS              POSSESS - AMPHETAMINES
2021      NARCOTICS              POSSESS - BARBITURATES
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 244 of 248 PageID #:33653




Defendants’ Counsel
Re: Chicago Production CHI_011
July 1, 2020
Page 6



2025      NARCOTICS              POSSESS - HALLUCINOGENS
                                 FAILURE TO REGISTER LICENSE - CONTROLLED
2060
          NARCOTICS              SUBSTANCES                                                          Y
                                 DELIVER CONTROLLED SUBSTANCES TO PERSON
2070
          NARCOTICS              UNDER 18                                                            Y
2110      NARCOTICS              POSSESS - HYPODERMIC NEEDLE
2012      NARCOTICS              MANUFACTURE / DELIVER - COCAINE
2017      NARCOTICS              MANUFACTURE / DELIVER - CRACK
2022      NARCOTICS              POSSESS - COCAINE
2027      NARCOTICS              POSSESS - CRACK
2091      NARCOTICS              FORFEIT PROPERTY
2111      NARCOTICS              SALE / DELIVER - HYPODERMIC NEEDLE
2120      NARCOTICS              FAILURE TO KEEP HYPODERMIC RECORDS
2092      NARCOTICS              SOLICIT NARCOTICS ON PUBLIC WAY                                     Y
2093      NARCOTICS              FOUND SUSPECT NARCOTICS                                             Y
2094      NARCOTICS              ATTEMPT POSSESSION CANNABIS
2095      NARCOTICS              ATTEMPT POSSESSION NARCOTICS                                        Y
2090      NARCOTICS              ALTER / FORGE PRESCRIPTION                                          Y
2031      NARCOTICS              POSSESS - METHAMPHETAMINE
2032      NARCOTICS              MANUFACTURE / DELIVER - METHAMPHETAMINE
2160      NARCOTICS              SALE / DELIVER - DRUG PARAPHERNALIA
2170      NARCOTICS              POSSESSION OF DRUG EQUIPMENT
2033      NARCOTICS              MANUFACTURE / DELIVER - SYNTHETIC MARIJUANA
2034      NARCOTICS              POSSESSION - SYNTHETIC MARIJUANA

Additionally, this production contains the database dictionary for the Computer Aided Dispatch (CAD)
database from Office of Emergency Management Communications, CHI_002919928. Production from this
database was previously made at CHI_002428937. Lastly, this production contains the layout for the
Pharmaceutical Representative License database hosted by Department of Business Affairs and Consumer
Protection, CHI_002735720. We propose searching the field, “Please provide the business name of your
employer,” with the names of Defendants in this case. If you would like to discuss crafting the search using
any additional information, or have any questions on this, please let us know.

Please let me know if you have any questions or if you experience any difficulties accessing these documents.

                                                           Sincerely,
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 245 of 248 PageID #:33654




Defendants’ Counsel
Re: Chicago Production CHI_011
July 1, 2020
Page 7



                                                              /s/

                                                              David I. Ackerman

cc: All counsel of record (via Plaintiff’s and Defendants’ email distribution lists)
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 246 of 248 PageID #:33655




Defendants’ Counsel
Re: Chicago Production CHI_011
July 1, 2020
Page 8



                                                DEFENSE COUNSEL


 Tinos Diamantatos                                          Donna Welch, P.C.
 MORGAN, LEWIS & BOCKIUS LLP                                Timothy W. Knapp, P.C.
 77 West Wacker Drive                                       Karl Stampfl
 Chicago, Illinois 60601                                    KIRKLAND & ELLIS LLP
 (312)-324-1000                                             300 North LaSalle, Chicago, IL 60654
 Firm Id # 40417                                            Telephone: (312) 862-2000
 tinos.diamantatos@morganlewis.com                          Facsimile: (312) 862-2200
                                                            donna.welch@kirkland.com
 Eric W. Sitarchuk                                          tknapp@kirkland.com
 Rebecca J. Hillyer                                         karl.stampfl@kirkland.com
 MORGAN, LEWIS & BOCKIUS LLP
 1701 Market St.                                            Jennifer G. Levy, P.C. (admitted pro hac vice)
 Philadelphia, PA 19103-2921                                KIRKLAND & ELLIS LLP
 T: 215.963.5840                                            1301 Pennsylvania Ave., N.W.
 eric.sitarchuk@morganlewis.com                             Washington, D.C. 20004
 rebecca.hillyer@morganlewis.com                            Telephone: (202) 879-5000
                                                            Facsimile: (202) 879-5200
 Attorneys for Teva Pharmaceuticals, U.S.A.,                jlevy@kirkland.com
 Inc., Cephalon, Inc., Watson Laboratories, Inc., Actavis
 LLC, and Actavis Pharma, Inc.                              Attorneys for Allergan plc (f/k/a Actavis plc) and Allergan
                                                            Finance, LLC (Actavis, Inc. f/k/a Watson
 Jonathan L. Stern                                          Pharmaceuticals, Inc.)
 Arnold & Porter Kaye Scholer LLP
 601 Massachusetts Ave. NW
 Washington, DC 20001
 Phone: 202-942-5000
 Email: Joshua.davis@arnoldporter.com


 Carole S. Rendon (IL 6200217)                              Charles C. Lifland (admitted pro hac vice)
 BAKER & HOSTETLER LLP                                      Sabrina H. Strong (admitted pro hac vice)
 Key Tower                                                  Esteban Rodriguez (admitted pro hac vice)
 127 Public Square, Suite 2000                              O’MELVENY & MYERS LLP
 Cleveland OH 44114-1214                                    400 S. Hope Street
 Telephone: 216.861.7420                                    Los Angeles, CA 90071
 Facsimile: 216.696.0740                                    Telephone: (213) 430-6000
 Email: crendon@bakerlaw.com                                Facsimile: (213) 430-6407
                                                            clifland@omm.com
 Justin R. Donoho (IL 6299667)                              sstrong@omm.com
 BAKER & HOSTETLER LLP                                      esrodriguez@omm.com
 One North Wacker Drive, Suite 4500
 Chicago IL 60606-2841                                      Amy R. Lucas (admitted pro hac vice)
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 247 of 248 PageID #:33656




Defendants’ Counsel
Re: Chicago Production CHI_011
July 1, 2020
Page 9



 Telephone: 312.416.8198                               O’MELVENY & MYERS LLP
 Fax: 312.416.6201                                     1999 Avenue Of The Stars
 Email: jdonoho@bakerlaw.com                           Los Angeles, CA 90067
                                                       Telephone: (310) 246-6784
 Attorneys for Endo Health Solutions Inc.              Facsimile: (310) 246-6779
 and Endo Pharmaceuticals Inc.                         alucas@omm.com

 Andrew J. O’Connor (admitted pro hac vice)            Sherry A. Knutson (#6276306)
 ROPES & GRAY LLP                                      TUCKER ELLIS LLP
 Prudential Tower                                      233 South Wacker Drive, Suite 6950
 800 Boylston St.                                      Chicago, Illinois 60606
 Boston, MA 02199-3600                                 Telephone: (312) 624-6300
 (617) 235-4650                                        Facsimile: (312) 624-6309
 Andrew.O’Connor@ropesgray.com                         sherry.knutson@tuckerellis.com

 Sarah M Kimmer                                        Attorneys for Defendants Janssen
 ROPES & GRAY LLP                                      Pharmaceuticals, Inc., Johnson &
 191 North Wacker Drive                                Johnson, Janssen Pharmaceutica, Inc.
 Chicago, IL 60606                                     n/k/a Janssen Pharmaceuticals, Inc., and
 Telephone: (312) 845-1244                             Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen
 Sarah.Kimmer@ropesgray.com                            Pharmaceuticals, Inc.

 Attorneys for Defendant Mallinckrodt LLC and SpecGx
 LLC
Case: 1:14-cv-04361 Document #: 887 Filed: 12/07/20 Page 248 of 248 PageID #:33657




                                  CERTIFICATE OF SERVICE

       On December 7, 2020, I electronically submitted the foregoing document with the clerk

of court for the U.S. District Court, Northern District of Illinois, using the electronic case filing

system of the court. I hereby certify that I have served all counsel of record electronically or by

another manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                                       /s/ Caitlin Martini Mika
                                                       Caitlin Martini Mika
